Execution Version


AMENDED AND RESTATED DEVELOPMENT AND LICENSE AGREEMENT

        THIS AMENDED AND RESTATED DEVELOPMENT AND LICENSE AGREEMENT (this
“Agreement”) is entered into as of February 14, 2007 (the “Execution Date”), and
is effective as of February 14, 2003 (the “Effective Date”), by and between The
Gillette Company, a Delaware corporation (“The Gillette Company,” and
collectively with its Affiliates, “Gillette”), and Palomar Medical Technologies,
Inc., a Delaware corporation (“Palomar Medical Technologies, Inc.,” and
collectively with its Affiliates, “Palomar”). Gillette and Palomar are sometimes
referred to herein individually as a “party” and collectively as the “parties.”


RECITALS

        WHEREAS, Palomar has developed light-based systems for, among other
things, the management of human hair;

        WHEREAS, Gillette has specialized experience in, among other things, the
development and worldwide commercialization of consumer hair management products
and systems for personal use;

        WHEREAS, the parties entered into that certain Development and License
Agreement, dated February 14, 2003 (as amended by that certain (i) Letter, dated
February 14, 2003, executed by Gillette in favor of Palomar, (ii) Letter
Amendment, dated October 2, 2003, by and between the parties, (iii) Second
Amendment, dated June 24, 2004, by and between the parties and (iv) Third
Amendment, dated October 31, 2005, by and between the parties, as amended in
full the “Original Agreement”), pursuant to which the parties entered into a
collaboration for the development and commercialization of light-based, consumer
products and systems for personal use for female hair management; and

        WHEREAS, subject to the terms and conditions set forth below, the
parties now desire to amend and restate the Original Agreement to address a
number of matters.

        NOW, THEREFORE, in consideration of the foregoing premises, the mutual
promises and covenants of the parties contained herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, do hereby agree
as follows:


ARTICLE I
R&D PROGRAM


1.1 IN GENERAL.

--------------------------------------------------------------------------------

    (a)     Conduct of the R&D Activities. Each of Palomar and Gillette shall
perform, or cause to be performed, its respective R&D Activities in accordance
with this Agreement, including the initial R&D plan attached hereto as Exhibit A
(the “Initial R&D Plan”). The Initial R&D Plan shall be revised, updated and
extended as the R&D Committee may direct at least semi-annually, with the
Initial R&D Plan and any such revisions, updates or extensions thereto
hereinafter referred to as the “R&D Plan.” The parties acknowledge and agree
that the R&D Activities under the Initial R&D Plan were completed on or before
August 31, 2006.

    (b)     Scope of the R&D Program. The purpose of the R&D Program shall be to
develop one or more Light-Based Hair Management Products in the Female Field,
including the First Female Product.

    (c)     Duration of the R&D Program. The term of the R&D Program shall
commence on May 30, 2003 (the “Commencement Date”) and shall end on the latest
to occur of (i) August 31, 2006, (ii) the date on which Palomar has completed
the last R&D Activity required to be performed by Palomar pursuant to the R&D
Plan, or (iii) the date on which Regulatory Approval in the United States is
received for the First Female Product (the “R&D Period”).

    (d)     R&D Leader and Key Personnel. Each party shall conduct its
day-to-day R&D Activities under the direction and supervision of a project
leader designated by such party (the “R&D Leader”). The R&D Leader of each party
shall be the primary contact for the other party with respect to the R&D
Activities. The R&D Leader and the other scientific and technical personnel of
Palomar considered by Gillette to be key personnel for the R&D Activities (the
“Palomar Key Personnel”), and the minimum amount of time that each will devote
to the R&D Activities, are listed by name or job description on Schedule 1.1(d).
(For those Key Personnel listed on Schedule 1.1(d) by job description but not by
name, at the point at which Palomar assigns a Person to the position, it will
notify Gillette in writing of the identity of such Person and the position to
which such Person was assigned). Palomar shall not substitute persons for the
Palomar Key Personnel or materially reduce the time commitment of any Palomar
Key Personnel to the R&D Activities without the prior written approval of
Gillette, which approval with respect to the Palomar Key Personnel other than
the R&D Leader shall not be unreasonably withheld. Palomar shall use
commercially reasonable efforts to obtain from each of its Key Personnel and
other persons substantially involved in conducting Palomar’s obligations with
respect to the R&D Activities, Additional Activities and Commercial Assessment
Period Additional Activities covenants not to compete with Palomar in the
development or commercialization of Light-Based Hair Management Products in the
Field during such person’s involvement in the R&D Activities or this Agreement
and for a six (6) month period following the termination of such person’s
involvement in such activities. During the Restricted Access Period, Palomar
shall not be required to disclose to Gillette or any Gillette representative
serving on the R&D Committee any data or information concerning any Female
Product, Palomar Technology or any other Information and Inventions, other than
that data and information with respect to which Gillette has a right of
evaluation during such period pursuant to Section 1.3(a)(i), or as the parties
may otherwise mutually agree.

    (e)     Subcontracting. Either party may subcontract its work obligations
for the R&D Activities; provided, however, that except in the case of R&D
Activities designated in the R&D Plan as activities for which subcontractors
will be used (the “R&D Plan Subcontracted Activities”), Palomar shall not
subcontract R&D Activities without Gillette’s prior written consent in any
instance where a single subcontractor Person will be paid more than seventy-five
thousand dollars ($75,000) or in the event that all subcontractors will be paid
more than three hundred and seventy-five thousand dollars ($375,000) in the
aggregate for all R&D Activities (other than R&D Plan Subcontracted Activities)
subcontracted by Palomar hereunder. Each party shall be responsible to the other
for the performance of any of its subcontractors under any provisions of this
Agreement for which such party is responsible. Neither party shall disclose to
any subcontractor nor permit any subcontractor to use the other party’s
Technology, nor any Joint Technology (other than any Joint Excluded Technology),
Confidential Information or Controlled Information without provisions
safeguarding non-use and non-disclosure at least as restrictive as those
provided in this Agreement.

--------------------------------------------------------------------------------

1.2 Palomar Rights and Obligations During R&D Period. All of Palomar’s
obligations under this Section 1.2 are subject in part to Gillette’s payment
obligations with respect to the R&D Program as provided in Section 1.3(b)(iii):

    (a)     In General. Palomar shall (i) perform, or cause to be performed, its
R&D Activities as required pursuant to the R&D Plan in good scientific manner,
and in compliance in all material respects with all Applicable Law and good
clinical, laboratory and Manufacturing practices, and (ii) allocate sufficient
time, effort, equipment and skilled personnel to complete its R&D Activities.
Without limiting the foregoing, Palomar’s obligations under the R&D Plan shall
include consulting with Gillette during the R&D Period and informing Gillette in
a timely manner of Palomar’s research and development with respect to Female
Products.

    (b)     Reporting. Within thirty (30) days after the end of each Calendar
Quarter in which R&D Activities are performed, Palomar shall provide to the R&D
Committee a written progress report, which report shall describe the R&D
Activities Palomar has performed, or cause to be performed, during such Calendar
Quarter, evaluate the work performed in relation to the goals of the R&D Plan,
and provide such other information as may be required by the R&D Plan or,
subject to Section 1.3(a)(i), reasonably requested by the R&D Committee with
respect to the R&D Activities.

    (c)     Supply of Resources and Facilities for Use in R&D Program. Subject
to Section 1.3(b)(iii), Palomar shall supply at no additional cost to Gillette,
any and all funding, materials, equipment, facilities and other resources
reasonably required to carry out Palomar’s obligations under the R&D Plan.

    (d)     R&D and Clinical Supply of Prototypes During the R&D Period. Subject
to Section 1.3(a)(i), as provided in the R&D Plan, Palomar shall supply
Prototypes (i) for use by Gillette in conducting an evaluation of the First
Female Product, Palomar Technology or the R&D Activities, and (ii) for use by
the parties in carrying out the R&D Activities, including Clinical Trials, in
each case in the number and within the time period provided in the R&D Plan.
Such Prototypes when provided by Palomar to Gillette shall be treated as Palomar
Confidential Information hereunder, and during the Restricted Access Period,
Gillette may use the Prototypes only in accordance with the protocols developed
by Gillette, provided that, (i) prior to using the Prototypes, Gillette shall
provide to Palomar advance written notice of such protocols and any material
changes thereto made by Gillette subsequent to providing such notice, (ii)
Palomar shall have forty-eight (48) hours to provide to Gillette comments
thereon and (iii) upon Gillette’s receipt of any such comments prior to the
expiration of such period Gillette shall consult with Palomar in good faith
regarding such comments prior to using the Prototypes. Gillette shall promptly
disclose to Palomar all Information and Inventions arising from the use of the
Prototypes in accordance with Section 8.1(c)(i). ALL PROTOTYPES ARE PROVIDED “AS
IS”, WITHOUT ANY REPRESENTATION OR WARRANTY OF ANY KIND. In the event that
Gillette reasonably requests Palomar to supply more than the number of
Prototypes that Palomar is required to deliver to Gillette pursuant to the R&D
Plan, Palomar shall supply such additional Prototypes and Gillette shall pay for
them in accordance with Section 1.8 as Additional Activities hereunder.

--------------------------------------------------------------------------------

    (e)     Regulatory Approval. Palomar shall have the right, in consultation
with Gillette, to develop the appropriate strategy for obtaining and maintaining
the first Regulatory Approval in the United States for the First Female Product,
provided that all IDEs, Regulatory Documentation and other filings, applications
or requests pursuant to or in connection with such Regulatory Approval in the
United States for the First Female Product shall be made in the name of Palomar
(all U.S. Regulatory Documentation developed by Palomar for the First Female
Product, the “Palomar U.S. Regulatory Documentation”). Palomar shall use
Commercially Reasonable Efforts consistent with the R&D Plan to obtain such
Regulatory Approval for the First Female Product in the United States within the
applicable FDA Approval Period. Palomar shall conduct all communications with
the U.S. Regulatory Authorities with regard to such Regulatory Approval for the
First Female Product; provided, however, that subject to all Applicable Law,
Palomar shall (i) notify Gillette as soon as reasonably practicable in advance
of all meetings and significant communications with the U.S. Regulatory
Authorities relating to the First Female Product, (ii) permit representatives of
Gillette to attend such meetings, unless Gillette representatives’ presence
would materially impede the Regulatory Approval process in the United States,
and (iii) forward to Gillette copies of written correspondence to and from the
U.S. Regulatory Authorities related to the First Female Product, promptly upon
submission thereto or receipt therefrom, as applicable. Notwithstanding anything
contained in this Section 1.2(e) to the contrary, and without limitation of any
other right or remedy that may be available to Gillette, in the event that
Palomar refuses or otherwise fails during any one hundred and eighty (180) day
period during the R&D Period to use Commercially Reasonable Efforts consistent
with the R&D Plan to obtain such Regulatory Approval for the First Female
Product in the United States, upon thirty (30) days’ prior written notice to
Palomar and Palomar’s failure to cure such refusal or failure within forty-five
(45) days of Palomar’s receipt of such notice, Gillette shall have the right to
seek such Regulatory Approval for the First Female Product in the United States
in the name of Gillette, and shall have the right to reference and otherwise use
any Palomar U.S. Regulatory Documentation in connection therewith, consistent
with the terms of the license granted by Palomar to Gillette in
Section 4.1(a)(ii).


1.3 GILLETTE RIGHTS AND OBLIGATIONS DURING R&D PERIOD.

    (a)     Gillette’s Access Rights.

        (i)     Gillette’s Right of Evaluation During Restricted Access Period.
During the Restricted Access Period, Gillette shall have access to clinical and
safety data relating to the First Female Product, but no Palomar Technology or
other Information and Inventions owned or Controlled by Palomar. During such
period, Palomar shall supply to Gillette pursuant to Section 1.2(d) and in
accordance with the R&D Plan such Prototypes as Gillette may reasonably request
for the purpose of evaluating the safety, efficacy and functionality of such
Prototypes; provided, however, that Gillette shall not reverse engineer,
disassemble, decompile or otherwise modify, test or analyze the Prototypes, any
part thereof or software contained therein during such period.

--------------------------------------------------------------------------------

        (ii)     Gillette’s Right of Access After Restricted Access Period. In
the event that Gillette does not terminate this Agreement pursuant to
Section 10.4(a), from and after the expiration of the Restricted Access Period,
Gillette shall have the right from time to time during the R&D Period upon
written request to Palomar to evaluate all Regulatory Documentation and all
Information and Inventions relating to or comprising any Female Product(s) or
the Palomar Technology, but in each case only to the extent Controlled by
Palomar. Within five (5) business days of receipt of such request, Palomar shall
(1) provide to Gillette copies of any and all Regulatory Documentation, Patents
and inventions disclosure documents, and copies of any other documentation
reasonably requested by Gillette (in the form in which such other documentation
is maintained by Palomar), (2) grant access to Gillette during reasonable
business hours at Palomar’s research facility for Gillette to review all such
documentation and such Information and Inventions, and (3) respond to reasonable
inquiries made by Gillette relating to such documentation and Information and
Inventions, in each of clauses (1) and (2), that has not yet been disclosed to
Gillette.

    (b)     Gillette Obligations.

        (i)     In General. Gillette shall (A) perform, or cause to be
performed, its R&D Activities as required pursuant to the R&D Plan in good
scientific manner, and in compliance in all material respects with all
Applicable Law and good clinical, laboratory and Manufacturing practices, and
(B) allocate sufficient time, effort, equipment and skilled personnel to
complete its R&D Activities. Without limiting the foregoing, Gillette’s
obligations under the R&D Plan shall include consulting with Palomar during the
R&D Period and informing Palomar in a timely manner of Gillette’s development
and commercialization-related decisions with respect to Female Product(s).

        (ii)     Regulatory Approval. Gillette shall have the right to obtain
and maintain Regulatory Approval(s) for (A) the First Female Product in the
United States after the first Regulatory Approval has been obtained in the
United States with respect to such product in accordance with Section 1.2(e),
(B) the First Female Product in all countries other than the United States, and
(C) all Female Products other than the First Female Product in all countries
worldwide, and all IDEs, Regulatory Documentation, and other filings,
applications or requests pursuant to or in connection with the such Regulatory
Approvals shall be made in the name of Gillette (or its designee). During the
Exclusivity Period, at Gillette’s written request, Palomar shall consult with
Gillette on the process of filing for and obtaining Regulatory Approvals for
such Female Products in such countries. Gillette shall pay Palomar in accordance
with Section 1.8 for all Costs incurred by Palomar in connection with Palomar’s
performance of its obligations pursuant to this Section 1.3(b)(ii) as Additional
Activities hereunder.

--------------------------------------------------------------------------------

        (iii)     R&D Funding for the Initial R&D Plan. Prior to the first day
of the applicable Calendar Quarter, Gillette shall pay to Palomar the amounts
set forth in Section 6.1(b). Gillette’s total obligations to make payments to
Palomar in connection with Palomar’s performance of its obligations under the
Initial R&D Plan shall be as set forth in Section 6.1(b). In the event that
Palomar’s costs and expenses relating to the Initial R&D Plan (including
obtaining Regulatory Approval for the First Female Product in the United States)
exceed the amount to be paid by Gillette to Palomar with respect to such
activities, then Palomar shall bear such excess costs and expenses unless
otherwise agreed in writing by the parties or except as otherwise provided
pursuant to Section 1.6(b).

        (iv)     Reporting. Within thirty (30) days after the end of each
Calendar Quarter in which R&D Activities are performed, Gillette shall provide
to the R&D Committee a written progress report, which report shall describe the
R&D Activities Gillette has performed, or caused to be performed, during such
Calendar Quarter, evaluate the work performed in relation to the goals of the
R&D Plan, and provide such other information as may be required by the R&D Plan
or reasonably requested by the R&D Committee with respect to the R&D Activities.

        (v)     Gillette Costs. Gillette shall be solely responsible for all
costs and expenses (including all its Costs) that it incurs in connection with
the R&D Activities.


1.4 R&D COMMITTEE.

    (a)     Formation and Authority of R&D Committee. Palomar and Gillette shall
establish a research oversight and management committee (the “R&D Committee”),
which shall oversee the R&D Activities performed by the parties and approve any
changes in the R&D Plan.

    (b)     Composition of R&D Committee. The R&D Committee shall be comprised
of two (2) representatives of each of Gillette and Palomar. Each party shall
designate one (1) of its representatives to be such party’s “R&D Committee
Leader.” Each party shall notify the other of its initial representatives and
R&D Committee Leader within ten (10) business days after the execution of this
Agreement. From time to time, each party may substitute its representatives or
R&D Committee Leader on three (3) days’ prior written notice to the other party.

    (c)     Procedural Rules of R&D Committee. The R&D Committee shall meet at
least once each Calendar Quarter, or as otherwise agreed to by the parties, with
the location of such meetings alternating between Palomar and Gillette
facilities. In the event that either party hosts a R&D Committee meeting at a
site outside of Eastern Massachusetts, the hosting party shall reimburse the
other party for all reasonable out-of-pocket travel expenses incurred by the
other party in having its members of the R&D Committee attend such meeting. The
R&D Committee Leaders shall send notices and agendas for all regular R&D
Committee meetings to all R&D Committee members. Each party shall use
commercially reasonable efforts to cause its representatives to attend the
meetings of the R&D Committee. A representative of Gillette shall be designated
at all times to act as the chair of the R&D Committee (the “R&D Committee
Chair”). The R&D Committee shall adopt such standing rules as shall be necessary
for its work. A quorum of the R&D Committee shall exist whenever there is
present at a meeting at least one (1) representative appointed by each party.
Members of the R&D Committee may attend a meeting either in person or by
telephone, video conference or similar means in which each participant can hear
what is said by the other participants. Representation by proxy shall not be
allowed. In addition, each party may, at its discretion, invite non-voting
employees, and with the consent of the other party, consultants or vendors, to
attend the meetings of the R&D Committee. Subject to Section 1.4(d), the R&D
Committee shall take all action by (i) consensus of the R&D Committee Leader of
both Gillette and Palomar, or if the R&D Committee Leader for either party is
not present at the meeting, the other representative of such party present at a
meeting at which a quorum exists, or (ii) by written resolution approved by all
of the members of the R&D Committee.

--------------------------------------------------------------------------------

    (d)     Resolution of Disputes Arising Among the R&D Committee. Issues
coming before the R&D Committee that require action, approval or resolution and
for which the R&D Committee is unable to reach consensus as provided in
Section 1.4(c) on a mutually acceptable action, approval or resolution, shall be
resolved by the R&D Committee Chair, provided, however, that at the request of
the Palomar R&D Committee Leader, made in writing and sent to the Gillette R&D
Committee Leader within thirty (30) days of a final resolution of any dispute by
the R&D Committee Chair, a meeting shall be held between the Chief Executive
Officer of Palomar and the Vice President Technical Product Line Strategy,
Global Technical & Manufacturing of The Gillette Company or such officer as
shall be designated by Gillette, who shall attempt in good faith to negotiate a
resolution (subject to Board of Directors or equivalent approval, where
applicable). In the event of any such escalation of a dispute, Gillette shall
retain the final right of decision, except that in case of any disputed matter,
the resolution of which by Gillette would result in (i) a significant delay in
the timetable for the development or Regulatory Approval of the First Female
Product, or (ii) an increase in the costs relating to the development or
Regulatory Approval of the First Female Product, such change shall require the
mutual written consent of both parties unless, with respect to clause (ii) only
(and not clause (i)), Gillette agrees to bear one hundred percent (100%) of such
additional costs. This Section 1.4(d) shall not apply to the procedure
established by the parties pursuant to Section 8.2(a).

    (e)     Minutes of R&D Committee Meetings. The party hosting any meeting
shall appoint one person (who need not be a member of the R&D Committee) to
attend the meeting and record the minutes of the meeting. Such minutes shall be
circulated to the parties promptly following the meeting for review, comment and
distribution. Such minutes shall be deemed approved by both of the parties
unless a party objects to the accuracy of such minutes by providing written
notice to the other party within ten (10) days of receipt of such minutes. Any
modifications to the R&D Plan approved at a R&D Committee meeting shall be
considered approved and shall constitute an amendment thereto upon R&D Committee
ratification of the meeting minutes related thereto.

    (f)     Limitations on Authority of R&D Committee. Each party to this
Agreement shall retain the rights, powers, and discretion granted to it under
this Agreement, and no such rights, powers, or discretion shall be delegated to
or vested in the R&D Committee unless such delegation or vesting of rights is
expressly provided for in this Agreement or the parties expressly so agree in
writing. Except in the case of amendments to the R&D Plan made pursuant to
Section 1.4(e), the R&D Committee shall not have the power to amend or modify
this Agreement, which may only be amended or modified as provided in
Section 14.7.

--------------------------------------------------------------------------------

1.5 R&D Records. Palomar and Gillette each shall maintain, or cause to be
maintained, records of its respective R&D Activities in sufficient detail and in
good scientific manner appropriate for patent and regulatory purposes, which
shall be complete and accurate and shall fully and properly reflect all work
done and results achieved in the performance of its respective R&D Activities,
and which shall be retained by such party for at least five (5) years after the
termination of this Agreement, or for such longer period as may be required by
Applicable Law or for the pendency of any application for Patent. Each party
shall have the right, during normal business hours and upon reasonable notice,
to inspect and copy any such records; provided, however, that Palomar shall not
have any obligation to make such records available to Gillette during the
Restricted Access Period, to the extent that such records (a) contain
information other than information as to which Gillette has a right of
evaluation during such period pursuant to Section 1.3(a)(i), or (b) concern
Joint Inventions and related Joint Technology with respect to which Palomar has
no disclosure obligation pursuant to Section 8.1(c)(i).


1.6 GILLETTE’S FIRST DECISION POINT.

    (a)     The First Decision Point. On or before the First Decision Point,
Gillette shall determine in its sole discretion whether it desires to continue
participating in the development and commercialization of the Female Product(s).
In the event that Gillette determines on or before the First Decision Point not
to continue participating in such development and commercialization, Gillette
shall terminate this Agreement pursuant to Section 10.4(d). In the event that
Gillette fails to terminate this Agreement pursuant to Section 10.4(d), Gillette
shall be deemed to have elected to continue participating in such development
and commercialization and Gillette shall make the First Development Completion
Payment to Palomar pursuant to Section 6.1(d)(i) on or before the First
Development Completion Payment Date.

    (b)     Assumption that Pre-Market Approval Not Required. The Initial R&D
Plan has been prepared and the initial R&D Payments have been determined on the
assumption that the First Female Product will be a 510(k) Product and not a PMA
Product. In the event that the First Female Product is determined by the FDA to
be a PMA Product, Gillette may elect to terminate this Agreement in accordance
with Section 10.4(b), or elect to continue participating in such development and
commercialization for such product. In the event that Gillette elects to
continue participating in such development and commercialization, the parties
shall cooperate in good faith to agree upon a revised R&D Plan and additional
R&D Payments required to implement and carry out such revised plan, provided
that, subject to Gillette’s right to credit certain amounts pursuant to the
proviso in this sentence, Gillette shall be solely responsible for any
incremental Costs of Palomar and Gillette, and shall pay Palomar additional R&D
Payments in an amount equal to Palomar’s incremental Costs, which result from or
relate to classification of such product as a PMA Product; provided, however,
that fifty percent (50%) of the total amount of such incremental Costs, not to
exceed in the aggregate two million five hundred thousand dollars ($2,500,000),
are creditable by Gillette against the First Development Completion Payment only
(and no other payments owed by Gillette to Palomar hereunder), if any, owed by
Gillette to Palomar. Following the adoption by the parties of such revised R&D
Plan, the parties shall cooperate in good faith to implement and carry out the
R&D Activities set out in such R&D Plan.

--------------------------------------------------------------------------------

1.7 Additional Light-Based Hair Management Product(s). After the Restricted
Access Period and during the Exclusivity Period, Palomar shall promptly notify
Gillette in writing of each Light-Based Hair Management Product other than the
First Female Product, which (a) has an application in the Female Field, (b) is
reasonably expected to be commercially successful, and (c) is Controlled by
Palomar (each an “Additional Light-Based Hair Management Product”). Palomar
shall provide to Gillette with respect to each Additional Light-Based Hair
Management Product a report (the “Additional Product Report”) providing material
data and information Controlled by Palomar, in whole or in part, concerning (i)
such product’s safety and efficacy, (ii) its commercial potential, and (iii) the
intellectual property rights Controlled by Palomar, in whole or in part,
claiming or covering such product, and contractual obligations of Palomar and
any known patent-related or other restriction that Palomar reasonably believes
would limit or otherwise affect the parties’ rights to fully Exploit such
product. In the event that Gillette desires to develop and commercialize such
Additional Light-Based Hair Management Product in the Female Field jointly with
Palomar, the parties shall negotiate in good faith to agree upon an R&D plan
(with respect to each additional product, a “Supplemental R&D Plan”) and R&D
payments (with respect to each additional product, “Supplemental R&D Payments”)
for such product. Upon the parties entering into a mutually acceptable written
agreement adopting the Supplemental R&D Plan and the Supplemental R&D Payments
with respect to such Additional Light-Based Hair Management Product, references
herein to the “R&D Plan” and “R&D Payments” shall automatically be deemed to
include references to the “Supplemental R&D Plan,” and “Supplemental R&D
Payments,” respectively. Any such Additional Light-Based Hair Management
Product, and the parties’ rights and obligations with respect thereto, shall be
subject to the terms and conditions of this Agreement, including ARTICLE VI,
except to the extent that any term or condition (A) applies expressly or by
clear implication only to the First Female Product developed pursuant to this
Agreement, or (B) is supplemented, modified or replaced by the Supplemental R&D
Plan or Supplemental R&D Payments, or is otherwise amended by the parties
pursuant to Section 14.7. All information contained in the Additional Product
Report shall be treated as Palomar Confidential Information hereunder. This
Section 1.7 shall terminate in its entirety when the Exclusivity Period ends or
is terminated. For the avoidance of doubt, Gillette’s election not to develop or
commercialize jointly with Palomar any Additional Light-Based Hair Management
Product shall not in any way diminish or otherwise affect the licenses or other
rights that are granted by Palomar to Gillette in this Agreement.


1.8 PALOMAR COSTS.

    (a)     Additional Activities.

        (i)     Gillette may request that Palomar perform or have performed
activities or services during the term of this Agreement, provided Gillette pay
Palomar’s reasonable Costs arising therefrom in accordance with this
Section 1.8(a), pursuant to various provisions of this Agreement (such
activities and services in each case, “Additional Activities”). Additional
Activities include, without limitation, any activities or services to be
performed by Palomar that are subsequently added to the Initial R&D Plan. This
Section 1.8 specifies the procedure whereby Gillette shall pay Palomar’s Costs
for the performance of Additional Activities:

--------------------------------------------------------------------------------

            (1)     With respect to all incremental out-of-pocket costs and
expenses to be incurred by Palomar in the performance of Additional Activities,
including all costs for materials, Palomar shall have the right to invoice
Gillette for fifty percent (50%) of such out-of-pocket costs and expenses upon
Palomar issuing a purchase order to a Third Party giving rise to them, and
Gillette shall pay Palomar such amounts within forty-five (45) days of receiving
such invoice from Palomar with no right of set-off. For all Palomar’s
incremental Costs incurred in performing Additional Activities, other than those
out-of-pocket costs and expenses already paid by Gillette in accordance with the
immediately preceding sentence, Palomar shall invoice Gillette on a monthly
basis for all Costs already incurred by Palomar, and Gillette shall pay Palomar
in full within forty-five (45) days of receiving such invoice from Palomar with
no right of set-off or credit. Palomar shall provide to Gillette with any such
invoice a detailed summary of any and all Costs incurred by Palomar during the
period covered by such invoice, which summary shall be accompanied by
documentation of any such Costs. For the avoidance of doubt, incremental
out-of-pocket costs and other Costs incurred by Palomar in connection with
Additional Activities shall include only those costs which are in addition to
amounts that Palomar was to incur prior to Gillette’s request that it perform
such Additional Activities, and any amount allocable to R&D Activities that the
R&D Committee cancels, reduces or for which Additional Activities are
substituted, shall be applied to offset or credit costs incurred by Palomar in
connection with Additional Activities.

            (2)     At Gillette’s request and prior to the performance of any
Additional Activities, Palomar shall provide Gillette with a reasonably detailed
good faith estimate of Palomar’s Costs for the performance of Additional
Activities after receiving from Gillette a reasonably detailed description of
such Additional Activities (the “Estimate”). At Gillette’s request, the parties
shall meet and discuss the Estimate. In the event that Palomar reasonably
anticipates that Palomar’s Costs for the performance of Additional Activities
will be greater than the applicable Estimate (an “Overrun”), then Palomar shall,
prior to performing the portion of Additional Activities which will result in
the Overrun, notify Gillette and provide Gillette with a reasonably detailed
accounting of the difference between Palomar’s revised estimate of its Costs and
the original applicable Estimate. At Gillette’s option, (A) some or all of the
remaining Additional Activities shall be postponed or canceled, or (B) Palomar
shall continue to perform such Additional Activities and the parties shall
negotiate in good faith to provide for an increase in the Estimate to cover any
such difference, which increase shall be due and payable as provided in
Section 1.8(a)(i)(1); provided, however, that in the event that Gillette elects
to have Palomar proceed with such Additional Activities, Gillette shall not be
required to pay to Palomar any Costs that exceed the Estimate for the relevant
activities by more than twenty percent (20%) without Gillette’s prior written
consent (the “Authorized Overruns”).

    (b)     Books. Palomar shall maintain materially complete and accurate
books, records and accounts that, in reasonable detail, fairly reflect any Costs
to be paid by Gillette pursuant to this Section 1.8 in conformity with GAAP.
Such books, records and accounts shall be Palomar Confidential Information.
Palomar shall retain such books, records and accounts until the later of
(1) three (3) years after the end of the period to which such books, records and
accounts pertain, or (2) the expiration of the applicable tax statute of
limitations (or any extensions thereof), or for such longer period as may be
required by Applicable Law. Gillette shall have the right, during normal
business hours and upon reasonable notice, to inspect and copy any such books,
records and accounts for purposes of conducting an audit of them.

--------------------------------------------------------------------------------


ARTICLE II
COMMERCIALIZATION


2.1 GILLETTE’S COMMERCIALIZATION RIGHTS AND OBLIGATIONS.

    (a)     Gillette’s Commercialization Rights and Obligations. From and after
the expiration of the R&D Period for the First Female Product, until such time
as Gillette elects to opt-out of the commercialization of such product pursuant
to Section 2.3, Gillette shall have the following rights and responsibilities:

        (i)     Commercialization of Female Products. Subject to Palomar’s
obligations as set forth in Section 2.2, during the Exclusivity Period, Gillette
shall have the sole right to commercialize, Manufacture or have Manufactured,
distribute and sell the Female Product(s). The parties acknowledge and agree
that all commercialization decisions, including decisions relating to which, if
any, of the Palomar Technology, Joint Technology or Gillette Technology shall be
incorporated in, or used to Manufacture, Female Products, and Gillette’s
Exploitation and pricing of the Female Products, shall be within the sole
discretion of Gillette. Gillette reserves the right to determine the Product
Specifications for Female Product(s) that Gillette commercializes. Palomar
acknowledges that Gillette is in the business of researching, developing,
Manufacturing, marketing and selling consumer products and nothing in this
Agreement shall be construed as imposing on Gillette the duty to Exploit or
otherwise commercialize any Female Product for which payments are due hereunder
to the exclusion of, or in preference to, any other Gillette product.

        (ii)     Manufacturing. Gillette shall have the right to Manufacture (or
to have Manufactured by a Third Party) a supply of each Female Product for use
in CUTs and all commercial supply of each Female Product for sale to consumers
for use in the Consumer Field. In accordance with the terms of
Section 1.3(b)(ii), Palomar shall cooperate with Gillette in good faith and
assist Gillette in obtaining any and all Regulatory Approvals required for
Gillette or such Third Party to Manufacture each Female Product.

        (iii)     Trademarks.

            (1)     Gillette shall have the sole right to determine the
Trademarks to be used with respect to the development and commercialization of
the Female Products on a worldwide basis, and shall own all right, title and
interest in and to such Trademarks.

            (2)     In the event that Palomar requests that Gillette display on
the Female Product(s) (including labels, packaging or inserts therefore) a
Trademark or marketing logo provided by Palomar (the “Palomar Marks”), Gillette
shall consider such request but shall have no obligation to use Palomar Marks.
In the event that Gillette elects, in its sole discretion, to display one of
more Palomar Marks on the Female Product, (A) the parties shall consult on the
manner and location of such display, provided that such display shall not be
more prominent than the trademark and marketing logo of Gillette but in any
event shall have a commercially reasonable size and location, (B) Gillette shall
permit Palomar to review all material regulatory filings which relate to all
proposed labels, packaging, package inserts, and promotional materials required
under this Agreement to include the Palomar Marks, if permitted by Applicable
Law, prior to the filing of any such materials with any Regulatory Authority,
and (C) subject to the terms and conditions of this Agreement, the parties shall
enter into a commercially reasonable agreement granting to Gillette a
non-exclusive license to use such Palomar Marks solely in connection with the
Exploitation of Female Products.

--------------------------------------------------------------------------------

            (3)     During and after the term of this Agreement, and except with
respect to any Palomar Marks licensed to Gillette as provided in
Section 2.1(a)(iii)(2), Palomar shall not use any Trademark used by Gillette at
any time to identify or distinguish any Female Product, or any Trademark that is
confusingly similar to, misleading or deceptive with respect to, or that dilutes
any Trademark used by Gillette at any time to identify or distinguish any Female
Product.

        (iv)     Costs and Expenses of Commercialization Activities. Except as
otherwise expressly provided herein, Gillette shall be solely responsible for
all costs and expenses in connection with commercialization activities. For the
avoidance of doubt, Gillette shall not have any obligation to reimburse Palomar
for any costs or expenses incurred by Palomar prior to the Effective Date in
connection with Palomar Technology, Palomar Male Technology or Female Product
Technology, unless otherwise expressly provided herein.

    (b)     Gillette’s Diligence Obligations. Palomar’s sole remedies for any
failure by Gillette to commercialize Female Product(s) are as follows.

        (i)     In the event that Gillette fails to Launch a Female Product
comprising an apparatus for delivering laser light to radiate areas of the skin
in one or more Major Markets within forty-eight (48) months following the Launch
Decision, Palomar shall have the right within thirty (30) days after the end of
such 48-month period to terminate this Agreement pursuant to Section 10.5;
provided, however, that Palomar shall not have the right to terminate this
Agreement pursuant to Section 10.5 in the event that, prior to the end of such
48-month period, Gillette pays to Palomar ten million dollars (US $10,000,000)
on account of such failure to Launch.

        (ii)     In the event that Gillette fails to Launch a Female Product
comprising an apparatus for delivering laser light to radiate areas of the skin
in one or more Major Markets within sixty (60) months following the Launch
Decision, Palomar shall have the right within thirty (30) days after the end of
such 60-month period to terminate this Agreement pursuant to Section 10.5;
provided, however, that Palomar shall not have the right to terminate this
Agreement pursuant to Section 10.5 in the event that, prior to the end of such
60-month period, Gillette pays to Palomar ten million dollars (US $10,000,000)
on account of such failure to Launch (the payment obligations of Gillette
pursuant to the provisos contained in Section 2.1(b)(i) and this
Section 2.1(b)(ii), collectively the “Failure to Launch Payments”).

        (iii)     In the event that Gillette fails to Launch a Female Product
comprising an apparatus for delivering laser light to radiate areas of the skin
in one or more Major Markets within seventy-two (72) months following the Launch
Decision, Palomar shall have the right to terminate this Agreement pursuant to
Section 10.5.

--------------------------------------------------------------------------------

For the avoidance of doubt, (A) the rights and remedies of Palomar specified in
Sections 2.1(b)(i), 2.1(b)(ii) and 2.1(b)(iii) are cumulative of one another,
(B) the Failure to Launch Payments are in addition to and not in lieu of the
Annual Exclusivity Collaboration Payments set forth in Section 6.1(g), (iii) no
portion of any Failure to Launch Payments shall offset, reduce or be credited
against any other payment obligations of either party hereunder, including any
payment obligations under ARTICLE VI or ARTICLE VIII. Except with respect to any
obligations of Gillette pursuant to Section 1.3(b), Gillette shall be deemed to
satisfy its diligence obligations hereunder, whether contractually or at common
law, with respect to the Exploitation of Female Product(s) and Non-Light Based
Products through the payment by Gillette to Palomar of the Annual Exclusivity
Collaboration Payments and the Launch Payments on the terms and conditions
provided for herein.


2.2 PALOMAR’S POST-R&D PERIOD.

    (a)     During the Commercial Assessment Period. Palomar acknowledges and
agrees that the First Development Completion Payment, if any, made by Gillette
to Palomar at the First Development Completion Payment Date pursuant to
Section 6.1(d)(i) is intended, among other things as set forth in
Section 6.1(d)(iii), to compensate Palomar for Palomar’s performance, upon
request by Gillette, of reasonable services during the Commercial Assessment
Period. From and after completion of the R&D Program with respect to the first
Female Product, until the completion of the Commercial Assessment Period,
Palomar shall, at no additional cost or expense to Gillette, perform activities
related to the commercialization of Female Products as Gillette may reasonably
request (the “Commercial Assessment Period Additional Activities”); provided,
however, that the performance by Palomar of such activities shall not exceed
three (3) FTEs during the Commercial Assessment Period; provided further, that
Gillette shall reimburse Palomar for any out-of-pocket costs and expenses
reasonably incurred by Palomar to perform such activities (including any travel
expenses). Palomar shall have the right, with Gillette’s prior written consent,
not to be unreasonably withheld, to subcontract Commercial Assessment Period
Additional Activities, provided that (1) with respect to those Commercial
Assessment Period Additional Activities that are of the type that Palomar
subcontracted in connection with the R&D Plan, (a) those Commercial Assessment
Period Additional Activities performed by the subcontractor(s) shall not be
counted against the FTEs provided for in the previous sentence, and (b) the
costs of such subcontracting shall be treated as out-of-pocket costs and
expenses of Palomar subject to reimbursement provided for in the previous
sentence, and (2) with respect to those Commercial Assessment Period Additional
Activities that are of the type that Palomar performed (without subcontracting)
under the R&D Plan, (x) those Commercial Assessment Period Additional Activities
performed by the subcontractor(s) shall be counted against the FTEs provided for
in the previous sentence, and (y) the costs of such subcontracting shall not be
treated as out-of-pocket costs and expenses of Palomar subject to reimbursement
provided for in the previous sentence (except to the extent that costs and
expenses reasonably incurred by the subcontractor would qualify as out-of-pocket
costs and expenses of Palomar if such costs and expenses were incurred by
Palomar in the first instance). Any activities performed in excess of those FTEs
shall be paid for by Gillette in accordance with Section 1.8 as Additional
Activities hereunder.

--------------------------------------------------------------------------------

    (b)     Following the Commercial Assessment Period. From and after
completion of the Commercial Assessment Period with respect to the First Female
Product until the end of the Exclusivity Period, Palomar shall cooperate with
any and all reasonable requests for consultation or assistance from Gillette
with respect to the development and commercialization of the Female Product
Technology, including by making its employees, consultants and other scientific
staff available upon reasonable notice during normal business hours at their
respective places of employment to consult with Gillette on issues arising
during such development and commercialization. In addition, during the
Exclusivity Period, in the event that Gillette reasonably concludes following
the completion of the Commercial Assessment Period with respect to the First
Female Product that design modifications are necessary or appropriate to
maximize such product’s commercial potential, Palomar shall, at Gillette’s
election, cooperate with Gillette in good faith to adopt a work plan for the
additional development work, and perform additional activities to implement such
modifications as the parties may mutually agree. For all activities and services
performed by Palomar under this Section 2.2(b), Gillette shall pay Palomar in
accordance with Section 1.8 as Additional Activities hereunder.

2.3 Second Decision Point. In the event that, pursuant to Section 1.6(a),
Gillette fails to terminate this Agreement in accordance with Section 10.4(d) on
or before the First Decision Point, Gillette shall have the right to opt-out of
the commercialization process for the First Female Product on or before the
Second Decision Point. In the event that Gillette determines on or before the
Second Decision Point to opt-out of the commercialization process, Gillette
shall terminate this Agreement pursuant to Section 10.4(d). In the event that
Gillette fails to terminate this Agreement pursuant to Section 10.4(d) on or
before Second Decision Point, Gillette shall be deemed to have elected to
continue commercializing Female Product(s) (such election, the “Launch
Decision”), and Gillette shall make the Second Development Completion Payment to
Palomar in the amount set forth in Section 6.1(d)(i) on or before the Second
Development Completion Payment Date.


ARTICLE III

      [Intentionally Omitted]


ARTICLE IV
LICENSE GRANTS


4.1 GRANTS TO GILLETTE.

    (a)     License Grants in the Female Field. In partial consideration of the
royalties payable to Palomar by Gillette hereunder, and subject in the case of
Sections 4.1(a)(i) and 4.1(a)(ii) to ARTICLE X, and in all cases to all other
terms and conditions of this Agreement, Palomar hereby grants to Gillette:

        (i)     a worldwide, exclusive (including with regard to Palomar),
royalty-bearing license (with the right to sublicense only as permitted in
Section 4.1(b)), under Palomar’s rights, titles, and interests in and to the
Palomar Technology and the Joint Technology to Exploit Female Products;

--------------------------------------------------------------------------------

        (ii)     a worldwide, exclusive (including with regard to Palomar),
royalty-bearing license and right of reference (with the right to sublicense
only as permitted in Section 4.1(b)), under Palomar’s rights, titles and
interests in and to the Palomar U.S. Regulatory Documentation, to Exploit Female
Products;

        (iii)     a worldwide, perpetual, irrevocable, exclusive (including with
regard to Palomar) license, with the right to grant sublicenses (through
multiple tiers of sublicensing), under all of Palomar’s rights, titles, and
interests in and to the Joint Technology (including the MGH Joint Patents), but
excluding all Joint Excluded Technology, to Exploit Non-Light-Based Products;
and

        (iv)     a worldwide, perpetual, irrevocable, non-exclusive license,
with the right to grant sublicenses (through multiple tiers of sublicensing),
under all of Palomar’s rights, titles, and interests in and to any MGH Joint
Technology with respect to which Gillette does not receive an ownership interest
pursuant to Section 8.1(c)(ii)(2), to Exploit processes, products and systems
outside the Field (except (1) to the extent that Palomar has granted to Gillette
in Section 4.1(a)(iii) exclusive rights to Exploit such processes, products and
systems (in which case Gillette’s rights shall be as provided in such Section)
or (2) for Exploitation of Light-Based Products).

The exclusive nature of the license grants contained in this Section 4.1(a)
shall not prevent Palomar or any of its licensees or sublicensees from
conducting any activity, or exercising or granting any licenses or other rights,
as otherwise permitted under this Agreement, with respect to the Palomar
Technology, Joint Technology or Palomar U.S. Regulatory Documentation that has
as its goal or intent (i) Exploitation of a product or a system outside the
Female Field and not Exploitation of a product or system inside the Female
Field, notwithstanding the possibility that such activity, exercise or grant may
have applications inside the Female Field, or (ii) Exploitation of a product or
system (other than a Non-Light Based Product) and not Exploitation of a
Non-Light Based Product, notwithstanding the possibility that such activity,
exercise or grant may have applications as a Non-Light-Based Product. This
paragraph shall remain in full effect as long as any of the license grants
contained in this Section 4.1(a) are in effect.

    (b)     Sublicenses. Gillette shall not have the right to grant to any Third
Parties any sublicenses under the license grants set forth in Section 4.1(a)(i)
and 4.1(a)(ii), except as may be necessary for (i) the Manufacture of Female
Products on behalf of Gillette or any of its permitted sublicensees, (ii) Third
Party distributors to sell or otherwise distribute Female Products as provided
hereunder, (iii) the importation, sale, offering for sale, transport,
distribution, promotion and marketing of Female Products in markets other than
any Major Market, or (iv) for the limited purpose of subcontracting as provided
for by Section 1.1(e). In the event of the termination of the license grants set
forth in Section 4.1(a)(i) or 4.1(a)(ii) for any reason, Palomar shall have the
right to (A) terminate such sublicense agreement(s) or (B) assume them from
Gillette, provided that such assumption by Palomar is consistent with the terms
and conditions of such sublicense agreement(s). Gillette shall be responsible to
Palomar for the performance of any of Gillette’s permitted sublicensees under
any provisions of this Agreement for which Gillette is responsible. Gillette
shall not permit any sublicensees to use or disclose any Palomar Technology or
Palomar U.S. Regulatory Documentation (in each case, to the extent such
technology or documentation constitutes Palomar Confidential Information or
Gillette Controlled Information) without provisions safeguarding non-disclosure
and non-use at least as strict as those provided in this Agreement. Apart from
the foregoing limited rights to sublicense, Gillette shall not have any right or
authority to sublicense, assign or otherwise transfer the license grants set
forth in Section 4.1(a)(i) or 4.1(a)(ii) without Palomar’s prior written consent
in its sole discretion, provided that Gillette may transfer those license grants
in connection with the permitted assignment of this Agreement in full pursuant
to Section 14.2.

--------------------------------------------------------------------------------

    (c)     No Other Right. Gillette shall have no right, express or implied, to
the Palomar Technology, Palomar Male Technology, Palomar U.S. Regulatory
Documentation, or Palomar’s right, title, and interest in and to the Joint
Technology in or outside the Field except as expressly provided in
Section 4.1(a) or as otherwise expressly provided in this Agreement. Gillette
shall not at any time use or practice, or grant licenses or other rights under,
Palomar Technology, Palomar Male Technology, Palomar U.S. Regulatory
Documentation, Palomar Confidential Information or Palomar’s right, title, and
interest in and to the Joint Technology, except as expressly permitted by this
Agreement. All rights in and to Palomar Technology, Palomar Male Technology,
Palomar U.S. Regulatory Documentation, or Palomar’s right, title, and interest
in and to the Joint Technology, which are not expressly provided to Gillette in
this Agreement, shall be retained by Palomar.


4.2 GRANTS TO PALOMAR.

    (a)     Palomar Technology and Joint Technology for Female Product
Development. Subject to Section 14.2 and ARTICLE X, Gillette hereby grants to
Palomar during the Exclusivity Period a worldwide, non-exclusive, royalty-free
license, with the right to sublicense only in accordance with Section 4.2(e),
under Gillette’s right, title and interest in and to the Palomar Technology and
the Joint Technology (i) to conduct the R&D Activities, Additional Activities
and Commercial Assessment Period Additional Activities, (ii) to research and
develop Additional Light-Based Hair Management Products for use in the Female
Field for the sole purpose of presenting to Gillette such product opportunities
pursuant to Section 1.7, and (iii) to use the Manufacturing Process for the
Female Product(s) to make and have made the Female Product(s) for Gillette, in
each case only to the extent necessary for Palomar to fulfill its obligations to
Gillette under this Agreement. For the avoidance of doubt, nothing in this
Section 4.2(a) grants to Palomar the right to offer to sell, sell, have sold,
import or export any product or system.

    (b)     Gillette Technology for Female Product Development. Subject to
Section 14.2 and ARTICLE X, Gillette hereby grants to Palomar during the
Exclusivity Period a worldwide, non-exclusive, royalty-free license, with the
right to sublicense only in accordance with Section 4.2(e), under Gillette’s
right, title and interest in and to the Gillette Technology, (i) to conduct the
R&D Activities, Additional Activities and Commercial Assessment Period
Additional Activities, (ii) to research and develop Additional Light-Based Hair
Management Products in the Female Field for the sole purpose of presenting to
Gillette such product opportunities pursuant to Section 1.7, and (iii) to use
the Manufacturing Process for the Female Product(s) to make and have made the
Female Product(s) for Gillette, in each case only to the extent necessary for
Palomar to fulfill its obligations to Gillette under this Agreement. For the
avoidance of doubt, nothing in this Section 4.2(b) grants to Palomar a license
or other rights under the Gillette Technology to offer to sell, sell, have sold,
import or export any Female Product, or any other product or system.

--------------------------------------------------------------------------------

    (c)     Gillette Technology for Male Product Development. Subject to
Section 14.2 and ARTICLE X, Gillette hereby grants to Palomar a worldwide,
non-exclusive, royalty-free license, with the right to sublicense only in
accordance with Section 4.2(e), under Gillette’s right, title and interest in
and to the Gillette Technology, (i) to research and develop one or more
Light-Based Hair Management Products for use in the Male Field, and (ii) to use
the Manufacturing Process for a Light-Based Hair Management Product in the Male
Field to make and have made such product, in each case (A) for the sole purpose
of presenting product opportunities to Gillette pursuant to Section 5.1, and (B)
only during the period commencing on the first day of the R&D Period and ending
on the last day of the Option Exercise Period (unless Gillette agrees in writing
to extend such period). For the avoidance of doubt, nothing in this
Section 4.2(c) grants to Palomar a license or other rights under the Gillette
Technology to offer to sell, sell, have sold, import or export any Light-Based
Hair Management Product in the Male Field, or any other product or system.

    (d)     Joint Technology for Light-Based Products. Gillette hereby grants to
Palomar a worldwide, perpetual, irrevocable, exclusive (including with regard to
Gillette), royalty-free license, with the right to grant sublicenses (through
multiple tiers of sublicensing), under all of Gillette’s rights, titles, and
interests in and to the Joint Technology, but excluding all Joint Excluded
Technology, to Exploit Light-Based Products intended or marketed for use outside
the Field. Gillette shall not practice or use, or grant licenses or other rights
under, such Joint Technology for the purpose of Exploiting Light-Based Products
outside the Field. The exclusive nature of the license grant contained in this
Section 4.2(d) shall not prevent Gillette or any of its (sub)licensees from
conducting any activity, or exercising or granting any licenses or other rights,
as otherwise permitted under this Agreement, with respect to such Joint
Technology that has as its goal or intent Exploitation of a product or a system,
other than a Light-Based Product intended or marketed for use outside the Field,
and not as its goal or intent Exploitation of a Light-Based Product intended or
marketed for use outside the Field, notwithstanding the possibility that such
activity, exercise or grant may have an application as a Light-Based Product
outside the Field.

    (e)     Sublicenses.

        (i)     Palomar shall have the right to grant to one or more Third
Parties a sublicense under the license granted by Gillette to Palomar in
Section 4.2(a) or 4.2(b) only (i) to the extent consistent with the provisions
governing subcontracting as provided for by Section 1.1(e), or (ii) for the
limited purpose of Manufacturing the Prototypes for Gillette pursuant to this
Agreement.

        (ii)     Palomar shall have the right to grant to one or more
non-commercial Third Parties (e.g., academic institutions, hospitals or
governmental entities) a sublicense under the license granted by Gillette to
Palomar in Section 4.1(c). Palomar shall use commercially reasonable efforts to
include in each agreement in which Palomar grants to a Third Party such a
(sub)license, terms and conditions that protect and preserve the intellectual
property interests of Palomar and Gillette with respect to the technology
(sub)licensed by Palomar thereunder.

--------------------------------------------------------------------------------

        (iii)     In the event of the termination of the license grants set
forth in Section 4.2(a), 4.2(b) or 4.2(c) for any reason, each such sublicense
shall be deemed to terminate. Palomar shall be responsible to Gillette for the
performance of any of Palomar’s permitted sublicensees under any provisions of
this Agreement for which Palomar is responsible. Palomar shall not permit any
sublicensees to use or disclose any Gillette Technology (to the extent such
technology constitutes Gillette Confidential Information or Palomar Controlled
Information) without provisions safeguarding non-disclosure and non-use at least
as strict as those provided in this Agreement. Apart from the foregoing limited
rights to sublicense, Palomar shall not have any right or authority to
sublicense, assign or otherwise transfer the license grants set forth in
Section 4.2(a), 4.2(b) or 4.2(c) without Gillette’s prior written consent in its
sole discretion, provided that Palomar may transfer those license grants in
connection with the permitted assignment of this Agreement in full pursuant to
Section 14.2.

    (f)     No Other Right. Palomar shall have no right, express or implied, to
the Gillette Technology (including the Gillette Licensed Patents) or Gillette’s
right, title, and interest in and to the Joint Technology in or outside the
Field except as expressly provided in Section 4.2(a), 4.2(b), 4.2(c) or 4.2(d)
or as otherwise expressly provided in this Agreement. Palomar shall not at any
time use or practice, or grant licenses or other rights under the Gillette
Technology, Gillette Confidential Information, or Gillette’s right, title and
interest in and to the Joint Technology, except as expressly permitted by this
Agreement. All rights in and to Gillette Technology or Gillette’s right, title,
and interest in and to the Joint Technology, which are not expressly provided to
Palomar in this Agreement, shall be retained by Gillette.


ARTICLE V
OTHER COVENANTS OF THE PARTIES


5.1 OPTION FOR THE MALE FIELD.

    (a)     Grant of Male Option. Subject to ARTICLE X, Palomar hereby grants to
Gillette an option (the “Male Option”) for a worldwide, exclusive (including
with regard to Palomar), royalty-bearing license, under Palomar’s rights,
titles, and interests in and to the Palomar Male Technology, Joint Technology
and Palomar U.S. Regulatory Documentation to Exploit Light-Based Hair Management
Products for use in the Male Field (collectively, “Male Products”).

    (b)     Exercise of Male Option. Palomar may elect to provide Gillette one
opportunity (the “Male Product Opportunity”) to exercise the Male Option with
respect to Male Products by Palomar’s providing to Gillette written notice
thereof (the “Opportunity Notice”), which opportunity shall be with respect to
the Male Product that, at the time such opportunity is offered to Gillette, is
the most commercially promising Male Product that is in Palomar’s Control and
that Palomar has, directly or indirectly, conceived or developed. Subject to
Section 14.2(d), Palomar shall not be obligated to provide to Gillette the Male
Product Opportunity at any time. Gillette may exercise its Male Option with
respect to Male Products, pursuant to the following terms and conditions:

--------------------------------------------------------------------------------

        (i)     Prior to offering to Gillette the Male Product Opportunity,
Palomar shall conduct with respect to one (1) Male Product comprising an
apparatus for delivering light to radiate areas of the skin (the “Subject Male
Product”) sufficient preclinical, clinical and other testing to demonstrate that
the product meets the Safety and Efficacy Standards.

        (ii)     Prior to or simultaneous with Palomar’s providing to Gillette
the Opportunity Notice, Palomar shall provide to Gillette in writing (A)
material preclinical, clinical and other testing data, and any other material
information in Palomar’s Control, with respect to the Subject Male Product,
which data and information shall contain sufficient scientific evidence to
demonstrate that the Subject Male Product satisfies the Safety and Efficacy
Standards, and (B) material information concerning the intellectual property
rights Controlled by Palomar claiming or covering such product, and contractual
obligations of Palomar and any known patent-related restrictions that Palomar
reasonably believes would limit or otherwise affect the parties’ rights to fully
Exploit the Subject Male Product (collectively, the “Evaluation Materials”). The
Evaluation Materials shall be treated as Palomar Confidential Information
hereunder.

        (iii)     The Opportunity Notice provided by Palomar to Gillette shall
be in writing and shall contain a legend that contains the words “Opportunity
Notice” and shall state that such notice is being provided to Gillette pursuant
to this Section 5.1(b)(iii). The effective date of the Opportunity Notice shall
be the date on which such notice is received by Gillette, provided that, if as
of such date either (A) Gillette has not received from Palomar all Evaluation
Materials, or (B) the second (2nd) anniversary of the Effective Date has not yet
occurred, then the effective date of the Opportunity Notice shall be deemed to
be the first date on which (x) Gillette has received from Palomar such
materials, and (y) such second anniversary has occurred (the “Opportunity Notice
Effective Date”).

        (iv)     Gillette shall have sixty (60) days after the Opportunity
Notice Effective Date (the “Option Exercise Period”) within which to exercise
the Male Option by providing to Palomar written notice thereof (an “Option
Exercise Notice”).

        (v)     In the event that Gillette elects not to, or otherwise fails to
exercise the Male Option within the Option Exercise Period, then the Male Option
shall terminate in its entirety and Palomar shall not have any further
obligation under this Section 5.1. Upon the termination of the Male Option,
(i) Palomar shall be free to exercise rights under the Palomar Male Technology
or Palomar’s rights, title and interest in and to the Joint Technology to
Exploit, or to grant to a Third Party rights under the Palomar Male Technology
or such Joint Technology to Exploit, Male Products in the Male Field, (ii) the
covenant granted by Palomar to Gillette in Section 5.2(b) shall terminate, and
(iii) Gillette shall return to Palomar or destroy, at Palomar’s option, all
Evaluation Materials and any materials embodying Evaluation Materials (except
that one copy of such materials may be retained by Gillette in the offices of
its outside counsel).

--------------------------------------------------------------------------------

    (c)     Negotiation of Definitive Agreement With Respect to Subject Male
Product. In the event that Gillette exercises the Male Option in accordance with
Section 5.1(b)(iv), the parties shall negotiate in good faith for a period of
ninety (90) days from the date of the Option Exercise Notice the terms and
conditions to be included in a definitive agreement governing the grant by
Palomar to Gillette of a license for the Male Field (the “Male Collaboration
Agreement”). The Male Collaboration Agreement shall (1) reflect a deal structure
substantially similar to the one in this Agreement, (2) contain financial terms
that are commercially reasonable taking into consideration the stage of
development and market potential for the Subject Male Product, which terms are
similar in structure to those contained in ARTICLE V, including the potential
for an up-front payment by Gillette to Palomar, (3) contain grants by Palomar to
Gillette of licenses for the Male Product with respect to the Male Field that
are the same in scope as the licenses granted to Gillette in Section 4.1(a) for
Female Products, and (4) contain grants by each party of covenants that are the
same in scope as the covenants granted to the other party in ARTICLE IV and this
ARTICLE V with respect to the Female Field. In the event that the parties are
unable within such ninety (90) day period to negotiate and enter into the Male
Collaboration Agreement, either party may initiate the dispute resolution
process set forth in Section 13.2. From and after the effective date of a Male
Collaboration Agreement, each party’s rights with respect to Male Products shall
be as set forth in that agreement.


5.2 PALOMAR COVENANTS RELATING TO EXPLOITATION OF TECHNOLOGY AND PRODUCTS.

    (a)     During the Exclusivity Period, Palomar covenants to Gillette that,
except as provided in Sections 4.2(a) and 4.2(b), Palomar shall not, (i) except
in connection with R&D Activities, Additional Activities or Commercial
Assessment Period Additional Activities, (1) conduct any activity for the
benefit of, or sponsored by any Third Party, that has as its goal or intent
discovering, identifying, Exploiting or otherwise commercializing Light-Based
Hair Management Products in the Female Field, (2) otherwise exercise rights
under the Palomar Technology or Joint Technology with a goal or intent to
Manufacture, sell, have sold, import, export or otherwise commercialize any
Light-Based Hair Management Products in the Female Field, or any Female
Accessory Product or (ii) grant any license or other rights to any Person to
utilize any intellectual property Controlled by Palomar (including any Palomar
Technology or Joint Technology) with the goal or the intent of discovering,
identifying, Exploiting or otherwise commercializing (1) Light-Based Hair
Management Products in the Female Field, or (2) any Female Accessory Product.
Subject to the terms and conditions of this Agreement, including Sections 5.3
and 5.4, the restrictions contained in this Section 5.2(a) shall not prevent
Palomar from conducting any activity, or exercising or granting any rights or
licenses, that has as its goal or intent Exploitation of a product or system
(other than a Female Accessory Product) outside of the Female Field and not
Exploitation of a product or system in the Female Field, notwithstanding the
possibility that any such product or system may have applications in the Female
Field.

    (b)     Prior to and during the Option Exercise Period with respect to the
Male Option set forth in Section 5.1, Palomar covenants to Gillette that Palomar
shall not utilize, or grant any license or other rights to any Person to
utilize, any intellectual property Controlled by Palomar (including any Palomar
Male Technology or Joint Technology) with the goal or intent of Exploiting
Light-Based Hair Management Products in the Male Field, except in accordance
with this Section 5.2(b). Prior to and during the Option Exercise Period,
Palomar shall have the right to utilize any intellectual property Controlled by
Palomar (including any Palomar Male Technology or Joint Technology) to research
and develop Light-Based Hair Management Products in the Male Field for the sole
purpose of developing a Male Opportunity to present to Gillette, and Palomar may
enter into agreements with one or more non-commercial Third Parties (e.g.,
academic institutions, hospitals or governmental entities) as may be necessary
or desirable to advance such efforts and such purpose, provided that such
agreements shall not grant any commercialization rights (or options for such
rights) to such Third Parties in the Male Field. Subject to the terms and
conditions of this Agreement, including this Section 5.2(b) and Sections 5.3
and 5.4, the restrictions contained in this Section 5.2(b) shall not prevent
Palomar from conducting any activity, or exercising or granting any rights or
licenses, that has as its goal or intent Exploitation of a product or system
(other than a Female Accessory Product) outside of the Male Field and not
Exploitation of a product or system in the Male Field, notwithstanding the
possibility that any such product or system may have applications in the Male
Field.

--------------------------------------------------------------------------------

    (c)     Palomar covenants to Gillette that, in the event that at any time
during the Exclusivity Period, Palomar enters into an agreement with a Third
Party whereby the Third Party grants to Palomar a license with respect to any
intellectual property that would, if such intellectual property were owned by
Palomar, constitute Palomar Technology under this Agreement, Palomar shall use
commercially reasonable efforts to obtain from such Third Party the right to
grant to Gillette a sublicense under such license on terms and conditions that
are no less favorable to Gillette than those terms and conditions in this
Agreement that apply to Gillette’s Exploitation of Female Products, which
sublicense shall be subject, without limitation, to the last two full sentences
of Section 6.1(i).

5.3 Covenants Relating to Exploitation. Palomar acknowledges and agrees that the
exclusivity granted by Palomar to Gillette under the Palomar Technology, Palomar
Male Technology and Palomar’s right, title and interest in and to the Joint
Technology to Exploit Female Products (and in the event that the parties enter
into the Male Collaboration Agreement, Male Products), is of critical importance
to Gillette, and that without such exclusivity, Gillette would not have entered
into this Agreement. Gillette acknowledges and agrees that Palomar’s ability to
retain or grant to Third Parties exclusivity with respect to Palomar Technology
and Palomar Male Technology outside the Exclusive Field and with respect to
Joint Technology, other than the Joint Excluded Technology, to Exploit
Light-Based Products outside the Field is of critical importance to Palomar, and
without the ability to retain or grant to Third Parties such exclusivity,
Palomar would not have entered into this Agreement. In order to ensure that
Gillette receives the benefit of such exclusivity in the Exclusive Field, and
that Palomar retains the benefits of such exclusivity outside the Exclusive
Field, the parties agree as follows:

    (a)     Palomar covenants to Gillette that:

        (i)     Palomar will include in each Third Party agreement in which
Palomar grants to the Third Party a license or other rights under any Palomar
Technology, Palomar Male Technology or Joint Technology (other than any Joint
Excluded Technology) to sell, have sold, offer for sale or otherwise
commercialize one or more Light-Based Products in the Consumer Field or
Professional Field (each such Third Party a “Palomar Licensee,” and each such
agreement, a “Palomar License Agreement”), terms and conditions that prohibit
the Palomar Licensee, at any time during the Exclusivity Period, from Exploiting
any such Technology, by:

            (1)     developing any Light-Based Product intended by Palomar (or
such Third Party) for use (in whole or in part) in the Exclusive Field;

--------------------------------------------------------------------------------

            (2)     marketing any Light-Based Product in the Exclusive Field; or

            (3)     developing or commercializing in or outside the Field any
Female Accessory Product during its period of commercialization by Gillette or
any Gillette Licensee, provided that any apparatus, component, accessory,
disposable or Consumable as to which Palomar or any Palomar Licensee has
expended material financial and other resources on its development or
commercialization as a Light-Based Accessory Product before such Female
Accessory Product is first commercialized by Gillette or any Gillette Licensee,
shall not be subject to the restriction contained in this Section 5.3(a)(i)(3).

        (ii)     Palomar will include in each Palomar License Agreement, to the
extent relating to or covering the exercise of rights under any Palomar
Technology, Palomar Male Technology or Joint Technology, other than any Joint
Excluded Technology, terms and conditions that, during the Exclusivity Period:

            (1)     require the Palomar Licensee to label Light-Based Products
commercialized in the Consumer Field or Professional Field pursuant to such
license with the following phrase (or similar words which fairly convey such
products are for use only in the licensed field): “intended only for use in the
“x” field,” where “x” shall mean the field of use for which the Third Party
holds such license and shall in any event exclude the Exclusive Field;

            (2)     prohibit the Palomar Licensee, in the development and
commercialization of Light-Based Products in the Consumer Field or Professional
Field pursuant to such license under any Palomar Technology, Palomar Male
Technology or Joint Technology (other than any Joint Excluded Technology), from
intentionally (A) designing, modifying or otherwise improving any Light-Based
Product(s) with the goal or intent of improving its efficacy or performance in
the Exclusive Field; or (B) optimizing, inducing, supporting or encouraging the
use of any Light-Based Products in the Exclusive Field;

            (3)     grant to Gillette Third Party beneficiary rights to enforce
any provision of such agreement that corresponds to the covenants of Palomar
contained in this Section ; and

            (4)     grant to Gillette the rights required pursuant to
Section 5.4(b).

        (iii)     In the event that Palomar develops or commercializes any
Light-Based Products directly as opposed to granting a (sub)license(s) or other
right(s) to a Third Party(ies) as contemplated in Sections 5.3(a)(i)
and 5.3(a)(ii), Palomar shall comply with the terms of Sections 5.3(a)(i)
and 5.3(a)(ii) to the same extent as if Palomar were standing in the shoes of
any Third Party referred to in such Sections (e.g., by doing that which a Third
Party would be required to do and by refraining from doing that which a Third
Party would be prohibited from doing), provided that Sections 5.3(a)(i)
and 5.3(a)(ii) shall, prior to the Male Option Termination Date, not apply to
Palomar’s activities related to the Exploitation of Light-Based Products in the
Male Field, so long as Palomar complies with Section 5.2(b).

--------------------------------------------------------------------------------

        (iv)     The covenants of Palomar contained in Sections 5.3(a)(i)(1),
5.3(a)(i)(2) and 5.3(a)(ii)(2), which apply directly to Palomar and will apply
to Palomar Licensees, shall not prevent Palomar or any Palomar Licensee from
conducting any activity, or exercising or granting any licenses or other rights,
as otherwise permitted under this Agreement, with respect to the Palomar
Technology, Palomar Male Technology, Joint Technology or otherwise, that has as
its goal or intent Exploitation of a product or system outside the Exclusive
Field and not Exploitation of a product or system in the Exclusive Field,
notwithstanding the possibility that such activity, exercise or grant may have
applications in the Exclusive Field.

    (b)     Gillette covenants to Palomar that:

        (i)     Gillette will include in each Third Party agreement in which
Gillette grants to a Third Party a license or other rights under any Palomar
Technology, Palomar Male Technology or Joint Technology (other than any Joint
Excluded Technology) to sell, have sold, offer for sale or otherwise
commercialize one or more Female Products (other than any Female Product
Topicals) (each such Third Party a “Gillette Licensee,” and each such agreement,
a “Gillette License Agreement”), terms and conditions that prohibit the Gillette
Licensee from Exploiting any such technology, other than any Joint Excluded
Technology by:

            (1)     With respect to the Joint Technology other than any Joint
Excluded Technology, developing any Light-Based Product intended by Gillette (or
any Gillette Licensee) for use (in whole or in part) outside the Field, and with
respect to the Palomar Technology, developing any Light-Based Product intended
by Gillette (or such Third Parties) for use (in whole or in part) outside the
Female Field;

            (2)     marketing any Light-Based Product outside the Exclusive
Field;

            (3)     developing or commercializing in or outside the Field any
Light-Based Accessory Product during its period of commercialization by Palomar
or any Palomar Licensee, provided that any apparatus, component, accessory,
disposable or Consumable as to which Gillette or any Gillette Licensee has
expended material financial and other resources on its development or
commercialization as a Female Accessory Product before such Light-Based
Accessory Product is first commercialized by Palomar or any Palomar Licensee,
shall not be subject to the restriction contained in this Section 5.3(b)(i)(3).

        (ii)     Gillette will include in each Gillette License Agreement, to
the extent relating to or covering the exercise of rights under any Palomar
Technology, Palomar Male Technology or Joint Technology, other than any Joint
Excluded Technology, terms and conditions that:

            (1)     require the Gillette Licensee to label Female Products
(other than any Female Product Topicals) with the following phrase (or similar
words which fairly convey such products are for use only in the Female Field):
“intended only for use in the management or removal of female hair”;

--------------------------------------------------------------------------------

            (2)     prohibit such Gillette Licensee, in the development and
commercialization of Female Products (other than any Female Product Topicals)
pursuant to such license under any Palomar Technology, Palomar Male Technology
or Joint Technology, other than any Joint Excluded Technology, from
intentionally (A) designing, modifying or otherwise improving any such Female
Product(s) with the goal or intent of improving its efficacy or performance
outside the Female Field, or (B) optimizing, inducing, supporting, or
encouraging the use of such Female Products outside the Female Field;

            (3)     grant to Palomar Third Party beneficiary rights to enforce
any provision of such agreement that corresponds to the covenants of Gillette
contained in this Section 5.3(b), provided that such agreement grants to
Gillette a reciprocal right in accordance with Section 5.3(a)(ii)(3).

            (4)     grant to Palomar Licensees the rights required pursuant to
Section 5.4(a).

        (iii)     In the event that Gillette develops or commercializes any
Female Product (other than any Female Product Topicals) directly as opposed to
granting a (sub)license(s) or other right(s) to a Third Party(ies) as
contemplated in Sections 5.3(b)(i) and 5.3(b)(ii), Gillette shall comply with
the terms of Sections 5.3(b)(i) and 5.3(b)(ii) to the same extent as if Gillette
were standing in the shoes of any Gillette Licensee referred to in such Sections
(e.g., by doing that which a Gillette Licensee would be required to do and by
refraining from doing that which a Gillette Licensee would be prohibited from
doing), provided that nothing contained in this Section 5.3(b) shall limit the
scope of the license granted by Palomar to Gillette in Section 4.1.

        (iv)     The covenants of Gillette contained in Sections 5.3(b)(i)(1),
5.3(b)(i)(2) and 5.3(b)(ii)(2) shall not prevent Gillette or any Gillette
Licensee from conducting any activity, or exercising or granting any licenses or
other rights, as otherwise permitted under this Agreement, with respect to the
Palomar Technology, Joint Technology or otherwise, that has as its goal or
intent Exploitation of a product or system with respect to the Joint Technology,
inside the Field, and with respect to all other such technology, inside the
Exclusive Field, notwithstanding the possibility that such activity, exercise or
grant may have applications outside the Field and Exclusive Field, respectively.

    (c)     Amendment. With respect to any existing Third Party Licensees
subject to the requirements of this Section 5.3(a) and Section 5.4(b) before the
Execution Date, Palomar shall not be liable to Gillette in connection with any
such Third Party Licensee’s failing to comply with the requirements of Section
5.3(a) or 5.4(b) to the extent (and only to such extent) such failure arises
from the amendment and restatement of the Original Agreement and such Third
Party Licensee is in compliance with those Sections in the form included in the
Original Agreement.

--------------------------------------------------------------------------------


5.4 ECONOMIC ADJUSTMENTS FOR OFF-LABEL SALES

    (a)     Gillette Covenants.

        (i)     In order to preserve for each of the Palomar Licensees the
economic benefits of the exclusivity granted by Palomar to such Palomar Licensee
under the Palomar Technology, Palomar Male Technology or Joint Technology, other
than any Joint Excluded Technology, to Exploit Light-Based Products in the
Consumer Field or the Professional Field, as the case may be, Gillette agrees to
make payments to such Palomar Licensee in the manner set forth in subparagraph
(ii) below, to compensate such Palomar Licensee for certain lost profits, if
any, resulting from net off-label purchases of Female Products (other than
Female Product Topicals) by end-users in the exclusive field of such Palomar
Licensee.

        (ii)     In the event that any Palomar Licensee shall suffer Lost
Profits (calculated in the manner set forth in subparagraph (iii) below) in
excess of Five Million Dollars (US $5,000,000) in any calendar year, then such
Palomar Licensee may submit a written notice to Gillette (a “Lost Profits
Notice”) specifying its aggregate Lost Profits for such calendar year and
enclosing copies of (A) the Independent Study (as defined below) supporting such
calculation and (B) the relevant Palomar License Agreement. Within one hundred
and eighty (180) days after receipt thereof, Gillette shall (1) remit payment to
such Palomar Licensee, to such bank account designated in the Lost Profits
Notice, in an amount equal to the difference between such Lost Profits and Five
Million Dollars ($5,000,000) or (2) provide to such Palomar Licensee a detailed
written critique of such calculation, propose a revised calculation of such
Palomar Licensee’s Lost Profits based on a new Independent Study, and enclose a
copy of such Independent Study. In the event that Gillette shall propose a
revised calculation, Gillette and such Palomar Licensee shall meet within thirty
(30) days thereafter to attempt in good faith to negotiate an agreed level of
Lost Profits, or otherwise settle the dispute. In the event that the parties
shall fail to reach agreement at such meeting, either party may bring a lawsuit
in any court of competent jurisdiction to resolve such dispute.

        (iii)     The Lost Profits of a Palomar Licensee for a calendar year
shall be determined as follows. Such Palomar Licensee shall retain, at its
expense, a nationally-recognized economic consulting firm to determine, for such
year, on the basis of accepted accounting, market research, sampling and survey
methodology, (A) the sales of Female Products (other than Female Product
Topicals) for such year that displaced sales of Light-Based Products by or on
behalf of Palomar’s Licensee in the exclusive field of such Palomar Licensee, as
specified in the relevant Palomar License Agreement, and (B) the sales of
Light-Based Products for such year by such Palomar Licensee or its sublicensees
or agents that displaced sales of Female Products (other than Female Product
Topicals) by or on behalf of Gillette; (C) the average net profit of such
Palomar Licensee for each unit of Light-Based Product sold (on a
country-by-country basis, as relevant); (D) the loss of sales resulting from net
off-label sales, calculated on the basis of (A) and (B); and (E) the lost
profits attributable to such net off-label sales, calculated on the basis of (C)
and (D) (the “Lost Profits”). Such determinations shall be summarized and
documented in a report prepared by such nationally-recognized economic
consulting firm (the “Independent Study”).

--------------------------------------------------------------------------------

        (iv)     Notwithstanding any other provision of this Section 5.4,
Gillette shall have no obligation to make any payment to any Palomar Licensee
hereunder (A) if such Palomar Licensee has materially breached any provision of
the relevant Palomar License Agreement corresponding to any negative covenant
set forth in Section 5.3(a) or (B) if the Lost Profits claimed by such Palomar
Licensee relate to a period after the termination or expiration of the period of
license exclusivity provided for in the relevant Palomar License Agreement.

        (v)     Gillette hereby consents to Palomar’s granting to each Palomar
Licensee in the relevant Palomar License Agreement third party beneficiary
rights to enforce directly against Gillette any provision of this
Section 5.4(a), provided that such Palomar License Agreement includes a
provision corresponding to that described in Section 5.4(b).

    (b)     Palomar Covenants. Palomar agrees to include in each Palomar License
Agreement covenants that bind the relevant Palomar Licensee in the same manner
and to the same extent that Gillette is bound by Section 5.4(a), mutatis
mutandis (such that Gillette is accorded thereunder the rights of a Palomar
Licensee under Section 5.4(a)). Further, Palomar agrees to include in each
Palomar License Agreement a grant to Gillette of third party beneficiary rights
to enforce any such provision of such agreement.

5.5 Duration and Scope of Section 5.3. Insomuch as certain of the provisions of
Section 5.3 are intended to apply to Gillette and any Gillette Licensee, and
Palomar and any Palomar Licensee, this Section 5.5 sets forth the general
principles for the duration and scope of Section 5.3:

    (a)     For as long as Gillette or a Palomar Licensee has an exclusive
(sub)license under a license granted to it by Palomar under the Palomar
Technology or Joint Technology (as the case may be) sufficient in scope to
Exploit, in the case of Gillette, Female Products, and in the case of the
Palomar Licensee (other than with respect to any Joint Excluded Technology),
Light-Based Products outside the Field, then the Person receiving such license
shall enjoy the benefits of the restrictions contained in Section 5.3(a)
or 5.3(b), respectively, (i.e., as long as the licenses grants in
Section 4.1(a)(i) and 4.1(a)(ii) remain exclusive to Gillette, Gillette shall
enjoy the benefit of the restrictions contained in Section 5.3(a)). At such time
as Gillette or the Palomar Licensee, as the case may be, no longer has any such
exclusive license, then Gillette or the Palomar Licensee shall no longer enjoy
the benefits of such restrictions.

    (b)     For as long as Gillette or a Palomar Licensee is granted a
(sub)license by Palomar, whether exclusive or non-exclusive in scope, under the
Palomar Technology or Joint Technology sufficient in scope to Exploit, in the
case of Gillette, Female Products, and in the case of the Palomar Licensee
(other than with respect to any Joint Excluded Technology), Light-Based Products
outside the Field, then Gillette or the Palomar Licensee, respectively, shall be
subject to the restrictions contained in Section 5.3(a) or 5.3(b), as applicable
(i.e., so long as the license grants in Section 4.1(a)(i) and 4.1(a)(ii) remain
in force, Gillette shall be subject to the restrictions contained in
Section 5.3(b)).

--------------------------------------------------------------------------------

    (c)     For the avoidance of doubt, (i) if Gillette or any such Palomar
Licensee only has non-exclusive rights under Palomar Technology or Joint
Technology, Gillette or such Palomar Licensee, respectively, shall not enjoy the
benefit of the restrictions contained in Sections 5.3(a) or 5.3(b), but shall be
subject to the restrictions contained in Sections 5.3(a) or 5.3(b)), as
applicable, (ii) the ownership interest that Gillette retains in Joint
Technology, as distinguished from the license interest from Palomar under
Section 4.1, shall not by itself render Gillette subject to the restrictions
contained in Section 5.3(b), and (iii) for this Agreement, ARTICLE X sets forth
if and when Section 5.3 will terminate, and this Section 5.5 is not intended to
vary ARTICLE X or any other provision of this Agreement in any way, with the
understanding that ARTICLE X is intended to reflect the principles set forth in
this Section 5.5.

5.6 Restrictions Reasonable. The parties acknowledge and agree that all
restrictions contained in this ARTICLE V are reasonable, valid and necessary for
the adequate protection of (a) in the case of Gillette, Gillette’s Female
Product(s) business, and the Male Option granted by Palomar to Gillette until
the Male Option Termination Date, and (b) in the case of Palomar, Palomar’s
Light-Based Product business, and that neither party would have entered into
this Agreement without the protection afforded to it by the other party pursuant
to this ARTICLE V.


ARTICLE VI
PAYMENTS

6.1 Payments to Palomar for Female Products. Subject to the terms and conditions
set forth in this Agreement, Gillette shall make the following payments to
Palomar:

    (a)     R&D Advance Payment. Gillette shall pay to Palomar five hundred
thousand dollars (US $500,000) within ten (10) business days of the Effective
Date (the “R&D Advance Payment”), which amount shall be fully creditable against
the final payment that Gillette shall be required to make to Palomar pursuant to
Section 6.1(b) in connection with the R&D Program. Except as expressly provided
in the immediately preceding sentence, such payment shall otherwise be
non-creditable and non-refundable and there shall be no right of set-off with
respect thereto.

    (b)     R&D Payments. For the first thirteen (13) full Calendar Quarters
after the Effective Date, Gillette shall pay to Palomar for each such Calendar
Quarter seven hundred thousand dollars (US $700,000) to support the R&D
Activities (each such payment, an “R&D Payment” and collectively the “R&D
Payments”) in accordance with Section 1.3(b)(iii). For the avoidance of doubt,
Gillette shall be required to pay to Palomar nine million, one hundred thousand
dollars (US $9,100,000) in the aggregate, and no more than nine million, one
hundred thousand dollars (US $9,100,000) in the aggregate, unless otherwise
expressly provided herein, in Section 14.2(d), or as the parties may otherwise
agree, in connection with the R&D Program (which amount shall be inclusive of
the five hundred thousand dollar (US $500,000) payment made by Gillette to
Palomar pursuant to Section 6.1(a) and credited against payments made in
connection with the R&D Program as provided in that Section). In the event that
this Agreement is terminated by Gillette pursuant to Section 10.4(a) before the
final R&D payment becomes due, Gillette’s shall be obligated to make R&D
Payments to Palomar in the amount of four million five hundred thousand dollars
($4,500,000) in the aggregate (against which amount the five hundred thousand
dollar ($500,000) payment made by Gillette to Palomar pursuant to Section 6.1(a)
shall be credited). In the event that this Agreement is terminated by Gillette
pursuant to Section 10.4(b) before the final R&D payment becomes due, Gillette
shall be obligated to make R&D Payments to Palomar with respect to the two (2)
Calendar Quarters after the Calendar Quarter in which Gillette provides to
Palomar written notice of such termination (against which amounts the five
hundred thousand dollar ($500,000) payment made by Gillette to Palomar pursuant
to Section 6.1(a) shall be credited). In the event that this Agreement is
terminated by Gillette pursuant to Section 10.4(d) or by Palomar pursuant to
Section 10.3 before the final R&D Payment becomes due, Gillette shall be
obligated to pay Palomar all remaining R&D Payments (against which remaining
amount the five hundred thousand dollar ($500,000) payment made by Gillette to
Palomar pursuant to Section 6.1(a) shall be credited). In the event that this
Agreement is terminated by Gillette pursuant to Section 10.3 for Palomar’s
uncured material breach before the final R&D Payment becomes due, Gillette shall
have no further obligation from and after the date on which Gillette provides to
Palomar written notice of such termination to pay Palomar any additional R&D
Payments. In the event that Gillette is obligated to pay Palomar one or more R&D
Payments after the termination of this Agreement as provided above, all such R&D
Payments shall become due and payable within thirty (30) days of when any such
termination becomes effective. All R&D Payments shall be non-creditable and
non-refundable and there shall be no right of set-off with respect thereto.

--------------------------------------------------------------------------------

    (c)     [Intentionally Omitted.]

    (d)     Development Completion Payment(s).

        (i)     Development Completion Payments. In the event that Gillette
fails to terminate this Agreement in accordance with Section 10.4(d) on or
before the First Decision Point or Second Decision Point, as applicable,
Gillette shall pay to Palomar the applicable Development Completion Payment(s)
on or before the First Development Completion Payment Date or the Second
Development Completion Payment Date, as the case may be:


Development Event Development Completion Payment     First Development
Completion
Payment Date $2,500,000 (“First Development Completion Payment”)   Second
Development Completion
Payment Date $10,000,000 (“Second Development Completion Payment,” and together
with the First Development Completion Payment, “Development Completion
Payments”)


        (ii)     Development Completion Payments Not Creditable or Refundable;
Payable Only Once. Except as provided in Section 1.6(b) and 14.2, Development
Completion Payments made by Gillette at the First Development Completion Payment
Date and the Second Development Completion Payment Date shall not be refundable
or creditable against TTPs or royalty payments or any other payments owed by
Gillette to Palomar hereunder and there shall be no right of set-off with
respect thereto. Each Development Completion Payment shall be payable only once
irrespective of the number of Female Products that are developed or
commercialized by the parties pursuant to this Agreement.

--------------------------------------------------------------------------------

        (iii)     Understanding. The parties understand and agree that the
Development Completion Payments are made for partial reimbursement of costs
expended by Palomar for its development of Palomar Technology prior to the
Effective Date, as further described in Section 6.1(e)(i).

    (e)     TTPs to Be Made by Gillette to Palomar for Female Products.

        (i)     Introduction. The parties understand and agree that Palomar
shall disclose to Gillette a substantial amount of Palomar Technology developed
before the Effective Date. The parties further understand and agree that Palomar
has expended significant effort and capital to develop such Palomar Technology
and without it, the parties would not be able to commercialize Female Products
in the time-frame or manner contemplated by this Agreement. Gillette shall pay
Palomar the TTPs set forth in this Section 6.1(e), the Development Completion
Payments set forth in Section 6.1(d), the Annual Exclusivity Collaboration
Payments set forth in Section 6.1(g), the Failure to Launch Payments set forth
in Section 2.1(b), and the lump-sum payments set forth in Section 6.2(a) as
partial reimbursement for Palomar’s development and disclosure of such Palomar
independently-developed technology. By means of the TTPs, the parties mutually
agree that they have shared equitably the risk involved in determining the value
of such Palomar Technology and the risk involved in developing and
commercializing Female Products (including the risk involved in creating a new
market sector).

        (ii)     TTPs. On a Female Product-by-Female Product basis, Gillette
shall pay to Palomar on account of sales or distributions of each such product
by Gillette or any of its agents or (sub)licensees, TTPs in the amount of (A)
four percent (4%) of worldwide Net Sales of each Female Product(s) (other than
any Female Product Topical), and (B) two percent (2%) of Net Sales of each
Female Product Topical. Notwithstanding the foregoing, except as otherwise
expressly provided in Section 6.1(g), 6.1(h) or ARTICLE VIII, all such TTPs
shall be non-creditable and non-refundable and there shall be no right of
set-off with respect thereto, except in the event that an audit confirms that
Gillette had overpaid Palomar as provided in Section 6.8, whereupon any
over-payment shall be addressed as provided in that Section. For purposes of
calculating TTPs owed by Gillette under this Section 6.1(e)(ii), TTPs payable
above on Net Sales of Female Product Topicals shall include any portion of Net
Sales attributable to any container, cartridge or applicator when sold
containing such Female Product Topical; provided that in the case of any such
container, cartridge or applicator which constitutes a Female Accessory Product
where the Manufacture, sale, offer for sale, use or import of such container,
cartridge or applicator would (in the absence of the license(s) or other
ownership interests provided pursuant to this Agreement (including any of
Gillette’s ownership or other interests in the Joint Patents)) infringe a Valid
Claim of a Palomar Patent or Joint Patent, where such Joint Patent claims
priority to a Palomar Patent, then royalties shall be payable under this Section
6.1(e)(ii)(A).

        (iii)     TTP Period. Gillette’s obligation to pay to Palomar TTPs
pursuant to Section 6.1(e)(ii) shall commence on the date of First Commercial
Sale of a Female Product and shall continue on a Female Product-by-Female
Product basis for as long as such Female Product is sold or distributed by or on
behalf of Gillette or any of its agents or (sub)licensees.

--------------------------------------------------------------------------------

    (f)     Royalties for Female Products.

        (i)     Royalties. On a Female Product-by-Female Product and
country-by-country basis, Gillette shall pay to Palomar on account of sales or
distributions of each such product by Gillette or any of its agents or
(sub)licensees, royalties in the amount of (A) two percent (2%) of Net Sales of
each Female Product (other than any Female Product Topical), and (B) one percent
(1%) of Net Sales of each Female Product Topical, in each case ((A) and (B))
where the Manufacture, sale, offer for sale, use or import of such Female
Product would (in the absence of the license(s) or other ownership interests
provided pursuant to this Agreement (including any of Gillette’s ownership or
other interests in the Joint Patents)) infringe a Valid Claim of a Palomar
Patent or Joint Patent or, for any Female Product other than any Female Product
Topical, Gillette Excluded Patent. Notwithstanding the foregoing, that in the
event that such Manufacture, sale, offer for sale, use or import of such Female
Product(s) would infringe an MGH Valid Claim(s) but no other Valid Claim,
Gillette’s obligation pursuant to this Section 6.1(f) shall be one percent (1%)
of such Net Sales and shall apply only if and to the extent that Palomar has a
corresponding payment obligation to MGH under an MGH Agreement. Except as
otherwise expressly provided in Section 6.1(g), 6.1(h) or ARTICLE VIII, all
royalty payments under this Section 6.1(f)(i) shall be non-creditable and
non-refundable and there shall be no right of set-off with respect thereto,
except in the event that an audit confirms that Gillette had overpaid Palomar as
provided in Section 6.8, whereupon any over-payment shall be addressed as
provided in that Section. For purposes of calculating royalties owed by Gillette
under this Section 6.1(f)(i), royalties payable above on Net Sales of Female
Product Topicals shall include any portion of Net Sales attributable to any
container, cartridge or applicator when sold containing such Female Product
Topical; provided that in the case of any such container, cartridge or
applicator which constitutes a Female Accessory Product where the Manufacture,
sale, offer for sale, use or import of such container, cartridge or applicator
would (in the absence of the license(s) or other ownership interests provided
pursuant to this Agreement (including any of Gillette’s ownership or other
interests in the Joint Patents)) infringe a Valid Claim of a Palomar Patent or
Joint Patent, where such Joint Patent claims priority to a Palomar Patent, then
royalties shall be payable under this Section 6.1(f)(i)(A).

        (ii)     Royalty Period. Gillette’s obligation to pay to Palomar
royalties pursuant to Section 6.1(f)(i) shall commence on the date of First
Commercial Sale of a Female Product and terminate on a Female Product-by-Female
Product and country-by-country basis on the date of the last to expire of any
Valid Claim of a Palomar Patent or Joint Patent or, for any Female Product other
than any Female Product Topical, Gillette Excluded Patent in such country
covering the Manufacture, sale, offer for sale, importation or use of such
product.

--------------------------------------------------------------------------------

    (g)     Annual Exclusivity Collaboration Payments. As further reimbursement
to Palomar for its development and disclosure of Palomar Technology as described
in Section 6.1(e)(i) and in partial consideration of the exclusivity granted by
Palomar to Gillette pursuant to ARTICLE IV and ARTICLE V, Gillette shall pay
Palomar the Annual Exclusivity Collaboration Payments (as defined below) set
forth in this Section 6.1(g). Subject to ARTICLE X, within thirty (30) days
after the first anniversary of the Second Development Completion Payment Date
(such anniversary, the “Exclusivity Payment Date”), and thereafter within thirty
(30) days after each anniversary of the Exclusivity Payment Date, Gillette shall
pay to Palomar ten million dollars (US $10,000,000) (each, an “Annual
Exclusivity Collaboration Payment”). For the twelve-month period commencing on
the first anniversary of the Exclusivity Payment Date and any future such
anniversary of the Exclusivity Payment Date, as the case may be, and ending
twelve months thereafter (each twelve month period, an “Annual Exclusivity
Collaboration Period”), the Annual Exclusivity Collaboration Payment paid during
the first thirty (30) days of the corresponding Annual Exclusivity Collaboration
Period shall be (A) fully creditable against any and all TTPs or royalties owed
by Gillette to Palomar for Net Sales during the corresponding Annual Exclusivity
Collaboration Period, and (B) payable only once irrespective of the number of
Female Products that are developed or commercialized by the parties pursuant to
this Agreement; provided, however, that in the event that Gillette elects
pursuant to Section 10.2 to terminate the Exclusivity Period, from and after
such termination date no Annual Exclusivity Collaboration Payments shall be
payable by Gillette to Palomar. For avoidance of doubt, any credits, offsets or
other reductions available under this Agreement for Gillette to credit against
TTPs and royalties owed by Gillette to Palomar (taking into account
Section 6.6(b)) shall not be used to reduce any Annual Exclusivity Collaboration
Payments.

    (h)     TTP and Royalty Reductions. Subject to Section 6.6(b), on a Female
Product-by-Female Product and country-by-country basis, with respect to each
Female Product sold by Gillette or any of its agents or (sub)licensees to one or
more Third Parties in a particular country, during any given Calendar Quarter,
if the sum of TTPs and royalty payments owed by Gillette to Palomar and by
Gillette to one or more Third Parties in connection with sales of such product
in such country exceeds ten percent (10%) of the Net Sales of such product in
such country (prior to application of this Section), then thirty-three percent
(33%) of the difference of (1) the sum of (A) the applicable royalty rate and
the TTP rate payable to Palomar (as provided in Sections 6.1(e)(ii) and
6.1(f)(i)) (the sum of such rates, the “Female Product Payment Rate”) and (B)
the rates of royalties and TTPs payable to such Third Parties, minus (2) ten
percent (10%), shall be reduced from the Female Product Payment Rate payable to
Palomar for such Calendar Quarter (which reduction shall be applied pro rata to
each of the royalty rate and the TTP rate); provided, however, that in any
Annual Exclusivity Collaboration Period, in no event shall this Section 6.1(h)
reduce the amount of any Annual Exclusivity Collaboration Payment.
Notwithstanding anything contained in this Agreement to the contrary,
(i) amounts paid by Gillette to Palomar pursuant to Section 6.1(i) shall be
excluded from the royalty reduction provisions contained in this Section 6.1(h),
and (ii) except as otherwise expressly provided in Section 8.5, amounts paid by
the parties pursuant to that Section shall be excluded from the royalty
reduction provisions contained in this Section 6.1(h).

        (i)     Third Party Royalties. In the event that Gillette’s Exploitation
of Female Products triggers any payment obligations to any Third Party pursuant
to an agreement originally entered into by Palomar and such Third Party prior to
or on the Effective Date, including to MGH pursuant to the MGH Agreements,
Palomar shall be solely responsible for such payments. In the event that
Gillette’s Exploitation of Female Products triggers any payment obligations to
any Third Party pursuant to an agreement originally entered into by Palomar and
such Third Party after the Effective Date, Palomar shall so inform Gillette in
writing and provide to Gillette a copy of such Third Party agreement. Gillette
shall be required to pay to Palomar any such payment obligations attributable to
Gillette’s exercise of any rights or license (or sublicense) under such Third
Party agreement that accrue after Gillette’s receipt of such agreement;
provided, however, that in the event that Gillette elects not to exercise any
rights or a license (or sublicense) under such Third Party agreement, Gillette
shall so inform Palomar in writing and from and after such date Gillette shall
have no rights or license (or sublicense) and shall have no obligations to make
such payments to Palomar for such payment obligations that accrue after such
date unless and until the parties otherwise mutually agree in writing.

--------------------------------------------------------------------------------


6.2 PAYMENTS TO PALOMAR FOR GILLETTE JOINT INDEPENDENT PRODUCTS AND OTHER
INDEPENDENT PRODUCTS.

    (a)     Lump-Sum Payments for Gillette Joint Independent Products and Other
Independent Products. In partial consideration of the exclusivity granted by
Palomar to Gillette pursuant to ARTICLE IV and ARTICLE V, Gillette hereby agrees
to make the following payments to Palomar:

        (i)     Launch During Exclusivity Period. Subject to
Sections 6.2(a)(iii) and 6.2(a)(iv), in the event that, during the Exclusivity
Period, Gillette Launches a Gillette Joint Independent Product or an Other
Independent Product in the Field, within thirty (30) days of such Launch,
Gillette shall pay to Palomar on account of the Launch of such product, five
million dollars (US $5,000,000). In the event that, subsequent to such Launch,
Gillette terminates the Exclusivity Period pursuant to Section 10.2, within
thirty (30) days of the end of the Exclusivity Period, Gillette shall pay to
Palomar on account of the Launch of such product, an additional five million
dollars (US $5,000,000). Such payments shall be non-creditable and
non-refundable and there shall be no right of set-off with respect thereto.

        (ii)     Launch After Termination of Exclusivity Period. Subject to
Sections 6.2(a)(iii) and 6.2(a)(iv), in the event that, after the termination,
if any, of the Exclusivity Period, Gillette Launches a Gillette Joint
Independent Product or an Other Independent Product in the Field, within thirty
(30) days of such Launch, Gillette shall pay to Palomar on account of the Launch
of such product, ten million dollars (US $10,000,000). Such payment shall be
non-creditable and non-refundable and there shall be no right of set-off with
respect thereto.

        (iii)     Lump-Sum Payments Contingent on Regulatory Approval in the
United States for first Female Product. Notwithstanding anything contained in
Sections 6.2(a)(i) and 6.2(a)(ii), in the event that, as of the date of
Gillette’s Launch of a Gillette Joint Independent Product or Other Independent
Product in the Field, Palomar has not obtained Regulatory Approval in the United
States for the First Female Product, Gillette’s obligation to make a lump-sum
payment to Palomar pursuant to Section 6.2(a)(i) or 6.2(a)(ii), as applicable,
shall be deferred until thirty (30) days after such Regulatory Approval is
obtained. In the event that Palomar fails to obtain Regulatory Approval in the
United States for the First Female Product, Gillette shall have no obligation to
make any payment(s) to Palomar pursuant to Sections 6.2(a)(i) and 6.2(a)(ii).

        (iv)     Lump-Sum Payment(s) Payable Only Once. Once Gillette has made a
payment(s) to Palomar pursuant to Section 6.2(a)(i) or 6.2(a)(ii) on account of
the first Gillette Joint Independent Product or Other Independent Product
Launched by Gillette in the Field, Gillette shall have no further obligation to
make payments to Palomar pursuant to Section 6.2(a)(i) or 6.2(a)(ii) on account
of any subsequent or other Gillette Joint Independent Product or Other
Independent Product Launched by Gillette in the Field.

--------------------------------------------------------------------------------

    (b)     TTPs for Gillette Joint Independent Products and Other Independent
Products.

        (i)     Gillette Joint Independent Products. Gillette shall pay to
Palomar on account of sales or distributions of each Gillette Joint Independent
Product in the Field by Gillette or any of its agents or (sub)licensees, on a
Gillette Joint Independent Product-by-Gillette Joint Independent Product basis,
TTPs in the amount of (A) four percent (4%) of worldwide Net Sales of such
product (other than any Gillette Joint Independent Product that constitutes an
Independent Product Topical), and (B) two percent (2%) of Net Sales of each
Gillette Joint Independent Product that constitutes an Independent Product
Topical. Gillette’s obligation to pay to Palomar TTPs pursuant to this
Section 6.2(b)(i) shall commence on the date of First Commercial Sale of the
Gillette Joint Independent Product and shall continue, on a Gillette Joint
Independent Product-by-Gillette Joint Independent Product basis, for (A) in the
case of a Gillette Joint Independent Product Launched by Gillette during the
Exclusivity Period, as long as such Gillette Joint Independent Product is sold
by or on behalf of Gillette or any of its agents or (sub)licensees, and (B) in
the case of a Gillette Joint Independent Product Launched within ten (10) years
after the termination of the Exclusivity Period, twenty (20) years after the
Launch of the first Gillette Joint Independent Product in the Field that is
Launched during the ten (10) years after the termination of the Exclusivity
Period. For purposes of calculating TTPs owed by Gillette under this Section
6.2(b)(i), TTPs payable above on Net Sales of Independent Product Topicals shall
include any portion of Net Sales attributable to any container, cartridge or
applicator when sold containing such Independent Product Topical; provided that
in the case of any such container, cartridge or applicator which constitutes an
Independent Accessory Product where the Manufacture, sale, offer for sale, use
or import of such container, cartridge or applicator would (in the absence of
the license(s) or other ownership interests provided pursuant to this Agreement
(including any of Gillette’s ownership or other interests in the Joint Patents))
infringe a Valid Claim of a Joint Patent, where such Joint Patent claims
priority to a Palomar Patent, then TTPs shall be payable under this Section
6.2(b)(i)(A).

        (ii)     Other Independent Products. Gillette shall pay to Palomar on
account of sales or distributions of each Other Independent Product in the Field
by Gillette or any of its agents or (sub)licensees, on an Other Independent
Product-by-Other Independent Product basis, TTPs in the amount of (A) one
percent (1%) of worldwide Net Sales of such product, with respect to sales
occurring during the Exclusivity Period, and (B) two percent (2%) of worldwide
Net Sales with respect to such product, with respect to sales occurring after
the Exclusivity Period has terminated. Gillette’s obligation to pay to Palomar
TTPs pursuant to this Section 6.2(b)(ii) shall commence on the date of First
Commercial Sale of each Other Independent Product and shall terminate on the
tenth (10th) anniversary of the First Commercial Sale of the first Other
Independent Product Launched by Gillette in the Field.

--------------------------------------------------------------------------------

    (c)     Royalties for Gillette Joint Independent Products. Gillette shall
pay to Palomar on account of sales or distributions of each Gillette Joint
Independent Product(s) in the Field by Gillette or any of its agents or
(sub)licensees, on a Gillette Joint Independent Product-by-Gillette Joint
Independent Product and country-by-country basis, royalties in the amount of (A)
two percent (2%) of Net Sales of such product (other than any Gillette Joint
Independent Product that constitutes an Independent Product Topical), and (B)
one percent (1%) of Net Sales of each Gillette Joint Independent Product that
constitutes an Independent Product Topical, in each case ((A) and (B)) where the
Manufacture, sale, offer for sale, use or import of such Gillette Joint
Independent Product would (in the absence of the license(s) or other ownership
interests provided pursuant to this Agreement (including any of Gillette’s
ownership or other interests in the Joint Patents)) infringe a Valid Claim of a
Joint Patent. Notwithstanding the foregoing, in the event that such Manufacture,
sale, offer for sale, use or import of such Gillette Joint Independent
Product(s) would infringe an MGH Valid Claim(s) but no other Valid Claim of any
Joint Patent, Gillette’s obligation pursuant to this Section 6.2(c) shall be
reduced to one percent (1%) of such Net Sales and shall apply only if and to the
extent that Palomar has a corresponding payment obligation to MGH under an MGH
Agreement. Gillette’s obligation to pay to Palomar royalties pursuant to this
Section 6.2(c) shall commence on the date of First Commercial Sale of the
Gillette Joint Independent Product and terminate on a country-by-country basis
on the date of the last to expire of any Valid Claim of a Joint Patent covering
such product. For purposes of calculating royalties owed by Gillette under this
Section 6.2(c), . royalties payable above on Net Sales of Independent Product
Topicals shall include any portion of Net Sales attributable to any container,
cartridge or applicator when sold containing such Independent Product Topical;
provided that in the case of any such container, cartridge or applicator which
constitutes an Independent Accessory Product where the Manufacture, sale, offer
for sale, use or import of such container, cartridge or applicator would (in the
absence of the license(s) or other ownership interests provided pursuant to this
Agreement (including any of Gillette’s ownership or other interests in the Joint
Patents)) infringe a Valid Claim of a Joint Patent, where such Joint Patent
claims priority to a Palomar Patent, then royalties shall be payable under this
Section 6.2(c).

    (d)     Royalties for Non-Light Based Products. In the event, and only to
the extent, that the Manufacture, sale, offer for sale, use or import of a
Non-Light Based Product outside the Field by or on behalf of Gillette or any of
its sublicensees pursuant to the license granted to Gillette in
Section 4.1(a)(iii) would (in the absence of such license) infringe a Valid
Claim of an MGH Patent or an MGH Joint Patent, Gillette shall pay to Palomar on
account of sales or distributions of each such Non-Light Based Product, on a
Non-Light Based Product,-by-Non-Light Based Product basis, royalties in the
amount of one percent (1%) of Net Sales of such product; provided, however, that
Gillette’s obligation pursuant to this Section 6.2(d) shall apply only if and to
the extent that Palomar has a corresponding payment obligation to MGH under an
MGH Agreement. Gillette’s obligation to pay to Palomar royalties pursuant to
this Section 6.2(d) shall commence on the date of First Commercial Sale of the
Non-Light Based Product and terminate on a country-by-country basis on the date
of the last to expire of any Valid Claim of a MGH Patent or MGH Joint Patent
covering such product. Except as otherwise expressly provided in ARTICLE VIII,
all royalty payments under this Section 6.2(d) shall be non-creditable and
non-refundable and there shall be no right of set-off with respect thereto,
except in the event that an audit confirms that Gillette had overpaid Palomar as
provided in Section 6.8, whereupon any over-payment shall be addressed as
provided in that Section.

--------------------------------------------------------------------------------

    (e)     Royalties for Products or Systems Exploited Pursuant to the License
Grant by Palomar to Gillette in Section 4.1(a)(iv). In the event, and only to
the extent, that the Manufacture, sale, offer for sale, use or import of a
product or system outside the Field by or on behalf of Gillette or any of its
sublicensees pursuant to the license granted to Gillette in Section 4.1(a)(iv)
would (in the absence of such license) infringe a Valid Claim of a Joint Patent
with respect to which Gillette does not have an ownership interest, Gillette
shall pay to Palomar on account of sales or distributions of each such products
or systems, on a product-by-product or system-by-system basis (as applicable),
royalties in the amount of one percent (1%) of Net Sales of such product;
provided, however, that Gillette’s obligation pursuant to this Section 6.2(e)
shall apply only if and to the extent that Palomar has a corresponding payment
obligation to MGH under an MGH Agreement. Gillette’s obligation to pay to
Palomar royalties pursuant to this Section 6.2(e) shall commence on the date of
First Commercial Sale of such product or system in such country and terminate on
a country-by-country basis on the date of the last to expire of any Valid Claim
of any such Joint Patent covering such product or system. Except as otherwise
expressly provided in ARTICLE VIII, all royalty payments under this
Section 6.2(e) shall be non-creditable and non-refundable and there shall be no
right of set-off with respect thereto, except in the event that an audit
confirms that Gillette had overpaid Palomar as provided in Section 6.8,
whereupon any over-payment shall be addressed as provided in that Section.


6.3 PAYMENTS TO GILLETTE.

    (a)     Products Claimed by Gillette Licensed Patents. Subject to the terms,
conditions and limitations of this Agreement, including Section 6.3(b), in the
event that Palomar Exploits, or grants to a Third Party a sublicense to Exploit,
any product or service covered by a Gillette Licensed Patent, and provided that
Gillette has granted to Palomar a license under the Gillette Licensed Patents
that is being exercised by such Exploitation, Palomar shall pay to Gillette on a
product-by-product and country-by-country basis, royalties in the amount of one
percent (1%) of Net Sales of such product or service in such country, which Net
Sales shall be calculated as provided in the definition of “Net Sales,”
substituting therein “Palomar” for “Gillette” wherever such term appears. The
royalty obligations under this Section 6.3(a) shall terminate, on a
country-by-country basis, with respect to each product for which a royalty is
payable upon the expiration date in such country of the last to expire of any
Valid Claim of a Gillette Licensed Patent covering such product or service.

    (b)     Third Party Royalties. In the event that Palomar’s Exploitation of
any product or service under the rights granted by Gillette to Palomar under the
Gillette Licensed Patents triggers any payment obligations by Gillette to any
Third Party, Gillette shall so inform Palomar in writing and provide to Palomar
a copy of such Third Party agreement. Palomar shall be required to pay to
Gillette any such payment obligations attributable to Palomar’s exercise of any
rights or license (or sublicense) under such Third Party agreement that accrue
after Palomar’s receipt of such agreement; provided, however, that in the event
that Palomar elects not to exercise any rights or a license (or sublicense)
under such Third Party agreement, Palomar shall so inform Gillette in writing
and from and after such date Palomar shall have no such rights or license (or
sublicense) and shall have no obligation to make such payments to Gillette for
such payment obligations that accrue after such date unless and until the
parties otherwise mutually agree in writing.

--------------------------------------------------------------------------------

6.4 TTP and Royalty Reductions for Independent Products. Subject to
Section 6.6(b), on an Independent Product-by-Independent Product and
country-by-country basis, with respect to each Independent Product sold by
Gillette or any of its agents, distributors or (sub)licensees to one or more
Third Parties in a particular country, during any given Calendar Quarter, if the
sum of TTPs and royalty payments owed by Gillette to Palomar and by Gillette to
one or more Third Parties in connection with sales of such Independent Product
in such country, exceeds ten percent (10%) of the Net Sales of such product in
such country (prior to application of this Section), then thirty-three percent
(33%) of the difference of (1) the sum of (A) the applicable TTP rate and
royalty rate payable to Palomar (as provided in this ARTICLE VI) (the sum of
such rates, the “Independent Product Payment Rate”) and (B) the rates of TTPs
and royalties payable to such Third Parties, minus (2) ten percent (10%), shall
be reduced from the Independent Product Payment Rate payable to Palomar for such
Calendar Quarter (which reduction shall be applied pro rata to each of the TTP
rate and the royalty rate). Notwithstanding anything contained in this Agreement
to the contrary, amounts paid by Gillette to Palomar pursuant to Section 6.1(i)
shall be excluded from the royalty reduction provisions contained in this
Section 6.4.

6.5 Royalty Reductions for Gillette Licensed Patents. On
product/service-by-product/service and country-by-country basis, with respect to
each product/service sold by or distributed by Palomar or any of its agents,
distributors or (sub)licensees to one or more Third Parties in a particular
country for which Palomar is obligated to pay Gillette a royalty pursuant to
Section 6.3, during any given Calendar Quarter, if the sum of royalty payments
owed by Palomar to Gillette and by Palomar to one or more Third Parties, as the
case may be, in each case in connection with sales of such product/service in
such country, exceeds ten percent (10%) of the Net Sales of such product/service
in such country (prior to application of this Section), then thirty-three
percent (33%) of the difference of (1) the sum of (A) the applicable royalty
rate payable to Gillette (as provided in this ARTICLE VI) (the sum of such
rates, the “Product/Service Payment Rate”) and (B) the rates of TTPs and
royalties payable to such Third Parties, minus (2) ten percent (10%), shall be
reduced from the Product/Service Payment Rate payable to Gillette for such
Calendar Quarter; provided, however, that in no event shall the Product/Service
Payment Rate be reduced more than thirty-three percent (33%) in any Calendar
Quarter. For purposes of this Section, for sales by Palomar or any of its of its
agents or (sub)licensees, Net Sales shall be calculated as provided in the
definition of “Net Sales,” substituting therein “Palomar” for “Gillette”
wherever such term appears. Notwithstanding anything contained in this Agreement
to the contrary, amounts paid by Palomar to Gillette pursuant to Section 6.3(b)
shall be excluded from the royalty reduction provisions contained in this
Section 6.5.


6.6 TTP AND ROYALTY PAYMENTS.

    (a)     In General. Running royalties and TTPs payable pursuant to
Sections 6.1(e)(ii), 6.1(f)(i), 6.2(b)(i), 6.2(b)(ii), 6.2(c) and 6.3 shall be
payable on a Calendar Quarterly basis, within sixty (60) days after the end of
each Calendar Quarter, based upon the Net Sales during such Calendar Quarter,
commencing with the Calendar Quarter in which the First Commercial Sale of a
Product is made. Royalties shall be calculated in accordance with GAAP and with
the terms of this ARTICLE VI.

    (b)     Offsets, Credits and Reductions. Notwithstanding any right of
Gillette (i) pursuant to ARTICLE VIII to offset or credit certain amounts
against royalties or TTPs owed by Gillette to Palomar in this Agreement, or (ii)
pursuant to Section 6.1(h) or 6.4 to otherwise reduce the amount of royalties or
TTPs payable by Gillette to Palomar, the aggregate credits, offsets and other
reductions that Gillette shall be permitted to apply in any given Calendar
Quarter with respect to a particular product shall not exceed, in the case of
royalties, if any, royalties in the amount of one percent (1%) of Net Sales
during such Calendar Quarter with respect to such product, and in the case of
TTPs, if any, TTPs in the amount of one percent (1%) of Net Sales during such
Calendar Quarter with respect to such product. Credits, offsets and reductions
not exhausted in any Calendar Quarter may be carried into future Calendar
Quarters, subject to the foregoing sentence.

--------------------------------------------------------------------------------

    (c)     Covenants. The parties have agreed to the TTPs set forth in
Sections 6.1(e) and 6.2(b) and the royalties set forth in Sections 6.1(f)
and 6.2(c). Gillette hereby stipulates to the fairness and reasonableness of
such TTPs and royalties and covenants not to allege or assert, or cause any
Third Party to allege or assert, that the TTP or royalty obligations are
unenforceable or illegal in any way. To the extent permitted by Applicable Law,
Gillette further covenants to include in any agreement with a Third Party in
which it grants to such Third Party a sublicense under any license granted to it
by Palomar hereunder a term that prohibits such Third Party from alleging or
asserting to any court or other appropriate governmental entity that the
payments owed to Gillette by such Third Party on account of payments owed by
Gillette to Palomar under this Agreement are unenforceable or illegal in any
way. In the event that Gillette asserts or alleges, or causes any Third Party to
assert or allege, to any court or other appropriate governmental entity that
such TTPs or royalties are not legal or otherwise enforceable, this assertion or
allegation will constitute a material breach by Gillette hereunder and Palomar
shall have the right to terminate this Agreement immediately in accordance with
Section 10.3 because of the material breach by Gillette without any opportunity
to cure.

6.7 TTP and Royalty Statements. Each TTP and royalty payment hereunder shall be
accompanied by a statement showing (a) the number of units of each product sold
by the payor party on a country-by-country basis during the applicable Calendar
Quarter, (b) the amount of royalties and TTPs, if any, due on such Net Sales,
(c) withholding taxes, if any required by Applicable Law to be deducted, (d) the
date of the First Commercial Sale for all Products in any country that occurred
during the reporting period, (e) any calculation concerning a reduction in TTPs
or royalties pursuant to Section 6.1(h), 6.4 or 6.5, as applicable, and (f) the
exchange rates used in determining the amount of United States dollars. In
addition, each TTP and royalty and other payment hereunder shall be accompanied
by a statement showing (i) any credits, offsets or other reductions (if any)
taken against such payment, (ii) a reasonably detailed statement of the source
of such credits, offsets or other reductions; (iii) the provision(s) of this
Agreement expressly authorizing such credits, offsets or other reductions,
(iv) the extent to which such credits, offsets or other reductions were capped
pursuant to Section 6.6(b) or any provision of ARTICLE VIII; and (v) the amount
and nature any credits, offsets and other reductions that are carried into
future Calendar Quarters as a result of being capped pursuant to such Section or
ARTICLE.


6.8 RECORDS RETENTION; AUDIT.

    (a)     Record Retention. Until the third (3rd) anniversary of December 31
of the Calendar Year in which a product for which a party owed to the other
party TTP or royalty payments is sold or distributed, the paying party shall
keep (and shall ensure that its agents and (sub)licensees shall keep) records of
such sales in sufficient detail to confirm the accuracy of the TTP or royalty
calculations hereunder. With respect to any credits, offsets or other reductions
(if any) taken against any TTP or royalty or other payment, until the third
(3rd) anniversary of December 31 of the Calendar Year in which any such credit,
offset or other reduction is taken, the paying party shall keep (and shall
ensure that its agents and (sub)licensees shall keep) records of such credits,
offsets or other reductions in sufficient detail to confirm the accuracy of them
hereunder.

--------------------------------------------------------------------------------

    (b)     Audit. Upon the written request of the receiving party and not more
than once in each Calendar Year, the paying party shall permit an independent
certified public accounting firm of nationally recognized standing selected by
the receiving party, and reasonably acceptable to the paying party, at the
receiving party’s expense, to have access during normal business hours, and upon
reasonable prior written notice, to such of the records of the paying party as
may be reasonably necessary to verify the accuracy of the TTP or royalty reports
hereunder for any Calendar Year ending not more than twenty-four (24) months
prior to the date of such request. The accounting firm shall disclose to the
paying party and the receiving party whether the royalty or reports are correct
or incorrect and the specific details concerning any discrepancies. No other
information shall be provided to the receiving party.

    (c)     Payment of Additional TTPs or Royalties. If such accounting firm
concludes that additional TTPs or royalties were owed during such period, or
excess credits, offsets or other reductions were taken, the paying party shall
pay the additional TTPs or royalties, as applicable, with interest calculated as
provided in Section 6.10 from the date originally due, within thirty (30) days
after the date on which such accounting firm’s written report is delivered to
the paying party. If, and only if, the amount of the underpayment is greater
than two percent (2%) of the total amount owed, then the paying party shall
reimburse the receiving party for all costs related to such audit.

    (d)     Confidentiality. The receiving party shall treat all information
subject to review under this Section 6.8 in accordance with the confidentiality
provisions of ARTICLE IX and shall cause its accounting firm to enter into a
reasonably acceptable confidentiality agreement with the paying party obligating
such firm to retain all such financial information in confidence pursuant to
such confidentiality agreement.

6.9 Mode of Payment. All payments to Palomar or Gillette under this Agreement
shall be made by deposit of United States Dollars in the requisite amount to
such bank account as the receiving party may from time to time designate by
notice to the paying party. Payments shall be free and clear of any taxes (other
than withholding and other taxes imposed on the receiving party, which shall be
for the account of such party), fees or charges, to the extent applicable. With
respect to sales outside the United States, payments shall be calculated based
on currency exchange rates for the Calendar Quarter with respect to which sales
remittance is made for TTPs or royalties. For each month and each currency, such
exchange rate shall equal the arithmetic average of the daily exchange rates
(obtained as described below) during the Calendar Quarter; each daily exchange
rate shall be obtained from The Wall Street Journal, Eastern United States
Edition, or, if not so available, as otherwise agreed by the parties. Unless
otherwise designated by Palomar in writing, all payments to Palomar under this
Agreement shall be made by wire transfer to the following bank account:

--------------------------------------------------------------------------------


Banknorth 370 Main Street Worcester, MA 01608 ABA No.: 211370545 Account No.:
8241022982 Account Name: Palomar Medical Technologies, Inc.


6.10 Interest on Late Payments. Each party shall pay interest to the other party
on the aggregate amount of any payments that are not paid on or before the date
such payments are due under this Agreement at a rate per annum equal to the
lesser of (a) the prime rate, as published in The Wall Street Journal, Eastern
United States Edition, plus one and one-half percent (1.5%), on the last
business day preceding the date of payment, or (b) the highest rate permitted by
applicable law, calculated on the number of days such payment is delinquent.

6.11 Withholding. The parties shall use all reasonable and legal efforts to
reduce tax withholding on payments due the other party hereunder.
Notwithstanding such efforts, if a party reasonably concludes that tax
withholdings under the laws of any country are required with respect to payments
to the other party, such party shall withhold the required amount and pay it to
the appropriate governmental entity. Such party shall cooperate with the other
party in the event the other party claims exemption from such withholding or
seeks deductions under any double taxation or other similar treaty or agreement
from time to time in force, such cooperation to include, without limitation,
such party promptly providing the other party with original receipts or other
evidence reasonably desirable and sufficient to allow the other party to
document such withholdings.

6.12 Blocked Payments. In the event that, by reason of Applicable Law or
regulation in any country, it becomes impossible or illegal for one party to
transfer payments to the other party, such payments shall be deposited in local
currency in the relevant country to the credit of the other party in a
recognized banking institution designated by the other party or, if none is
designated by the other party within a period of thirty (30) days after its
receipt of written notice from such party, in a recognized banking institution
selected by such party and identified in a subsequent written notice given to
the other party.


ARTICLE VII
REPORTS

7.1 Complaints. Each party shall maintain a record of any and all complaints it
receives with respect to the Female Product(s) as required by Applicable Law.
Each party shall notify the other party in reasonable detail of any complaint
received by it relating to any Female Product within thirty (30) days after
receiving the complaint, and in any event in sufficient time to allow such other
party to comply with any and all regulatory and other requirements imposed upon
it in any jurisdiction in which the Female Product(s) is being marketed.

--------------------------------------------------------------------------------

7.2 Adverse Event Reporting. Each party shall provide the other party with all
information necessary or desirable for such other party to comply with all
Applicable Law with respect to the Female Product(s). In the event that the
Female Product(s) is a PMA Product, the parties shall (a) develop appropriate
adverse experience reporting procedures; (b) provide any material information on
the Female Product(s) from pre-clinical or clinical laboratory studies, as well
as serious or unexpected adverse experience reports from Clinical Trials of the
Female Product(s); and (c) report and provide such information in such a manner
and time so as to enable the parties to comply with all Applicable Law in
countries for which Regulatory Approval is or will be sought.


7.3 PRODUCT RECALL.

    (a)     Notification and Recall. In the event that any Regulatory Authority
issues or requests a recall or takes similar action in connection with a Female
Product, or in the event either party determines that an event, incident or
circumstance has occurred that may result in the need for a recall or market
withdrawal, the party notified of or desiring such recall or similar action
shall, within twenty-four (24) hours, advise the other party thereof by
telephone or facsimile. Following notification of a recall, within seventy-two
(72) hours, Gillette shall decide whether to conduct a recall (except in the
case of a government-mandated recall) and the manner in which any such recall
shall be conducted.

    (b)     Recall Expenses. Gillette shall bear the expenses of any recall of a
Female Product; provided, however, that Palomar shall bear the direct expense to
Gillette of a recall to the extent that such recall resulted from Palomar’s
gross negligence or willful misconduct. (For the avoidance of doubt, nothing
contained in this Section 7.3(b) shall in any way alter or diminish any
indemnification obligation of Palomar pursuant to ARTICLE XI.) Such expenses of
recall shall include expenses for notification, destruction or return of the
recalled Female Product and any refund to consumers of amounts paid for the
recalled Female Product. In the event that Palomar bears any such expenses of a
recall, notwithstanding the last sentence of Section 7.3(a), Gillette shall
consult with Palomar in good faith on the manner in which any such recall shall
be conducted. The rights and remedies of Gillette under this Section shall be
cumulative and in addition to any other rights or remedies that may be available
to Gillette under this Agreement or at law.


ARTICLE VIII
INTELLECTUAL PROPERTY RIGHTS


8.1 INTELLECTUAL PROPERTY OWNERSHIP.

    (a)     Ownership of Gillette Patents and Gillette Know-How. Subject to the
license grants to Palomar in this Agreement, as between the parties, Gillette
shall own and retain all right, title and interest in and to any and all
Gillette Excluded Inventions, Gillette Patents, Gillette Know-How and Gillette
Regulatory Documentation.

    (b)     Ownership of Palomar Patents, Palomar Know-How and Palomar U.S.
Regulatory Documentation. Subject to the license grants to Gillette in this
Agreement, as between the parties, Palomar shall own and retain all right, title
and interest in and to all Palomar Excluded Inventions, Palomar Patents, Palomar
Know-How and Palomar U.S. Regulatory Documentation.

--------------------------------------------------------------------------------

    (c)     Ownership and Exploitation of Joint Inventions and Joint Technology.

        (i)     Palomar shall own all right, title and interest in and to all
(A) Joint Inventions first conceived, developed or reduced to practice during
the Restricted Access Period, and (B) all Joint Technology with respect thereto.
At the end of the Restricted Access Period, provided that Gillette does not
terminate this Agreement pursuant to Section 10.4(a), Palomar shall assign, and
hereby does assign, to Gillette, without payment of additional consideration, an
equal, undivided interest in all such Joint Inventions conceived, developed or
reduced to practice and Joint Technology with respect thereto on or before the
last day of the Restricted Access Period. If Gillette terminates this Agreement
pursuant to Section 10.4(a), then there shall be no assignment by Palomar to
Gillette of any such interest and any such Joint Inventions or Joint Technology
shall be deemed “Palomar Patents” or “Palomar Know-How,” as the case may be, and
shall no longer be treated as “Joint Inventions” or “Joint Technology”
hereunder. If Gillette does not terminate this Agreement pursuant to
Section 10.4(a), Gillette, on the one hand, and Palomar, on the other hand,
shall each own an equal, undivided interest in (1) Joint Inventions first
conceived, developed or reduced to practice after the Restricted Access Period,
and (2) all Joint Technology with respect thereto. Each party agrees to disclose
to the other party promptly in writing any and all Joint Inventions and Joint
Technology that are conceived, developed or reduced to practice by or on behalf
of such party, provided that Palomar shall not disclose to Gillette during the
Restricted Access Period any such Joint Invention or Joint Technology, and
provided further that Palomar shall have no obligation to disclose to Gillette
any such Joint Invention or Joint Technology at any time in the event Gillette
terminates this Agreement pursuant to Section 10.4(a). Each party shall, as
necessary to evidence joint ownership of any and all Joint Inventions and Joint
Technology with respect thereto, assign (and hereby assigns) to the other party
or to cause its employees and agents to assign to the other party, without
payment of additional consideration, an equal, undivided interest in such Joint
Inventions and Joint Technology, as the case may be.

        (ii)     Notwithstanding Section 8.1(c)(i), there may be instances in
which Joint Inventions and related Joint Technology arise from work performed by
a party in collaboration with a non-profit entity that is not obligated to
assign such Joint Inventions and Joint Technology to such party, rights to which
shall be treated as follows for purposes of this Agreement:

            (1)     In the event that either party proposes to subcontract any
R&D Activities, Additional Activities or Commercial Assessment Period Additional
Activities to any non-profit entity that would retain an ownership interest in
any Joint Inventions and related Joint Technology conceived, developed or
reduced to practice in connection with the performance of such activities, the
subcontracting party shall notify the R&D Committee and the R&D Committee shall
determine whether to permit such subcontract on the terms with the non-profit
entity proposed by the subcontracting party, whereupon the parties shall
mutually agree in good faith how to treat any such Joint Inventions and related
Joint Technology under this Agreement.

--------------------------------------------------------------------------------

            (2)     As of the date first written above, the parties understand
and agree that the Initial R&D Plan provides that certain R&D Activities will be
performed by MGH pursuant to the MGH Agreements, and MGH will retain an
ownership interest in the Joint Inventions and related Joint Technology arising
from such activities to the extent that an individual affiliated with MGH is an
inventor of such Joint Inventions, all as provided in the MGH Agreements. In
addition, Palomar may subcontract to MGH additional activities to be performed
by Palomar hereunder. With respect to those Joint Inventions in which MGH
retains an ownership interest (the “MGH Joint Inventions) and the related Joint
Know-How, Joint Patents and Joint Technology (the “MGH Joint Know-How,” “MGH
Joint Patents,” and “MGH Joint Technology,” respectively), Palomar shall assign
to Gillette as provided in Section 8.1(c)(i) an equal and undivided share of
Palomar’s partial interest in the MGH Joint Inventions and MGH Joint Technology,
to the extent that Palomar owns a partial interest therein and is not a mere
licensee with respect thereto. All references to Joint Inventions, Joint
Technology, Joint Patents and Joint Know-How hereunder, to the extent they apply
to MGH Joint Inventions, MGH Joint Technology, MGH Joint Patents and MGH Joint
Know-How, shall be subject to the terms and conditions of the MGH Agreements,
and all rights and obligations of the parties with respect to the foregoing
shall be subject to such agreements.

        (iii)     Subject to all of the terms and conditions of this Agreement,
including the following sentence of this Section 8.1(c)(iii), each party may
Exploit Joint Inventions (including Joint Excluded Inventions) and Joint
Technology without an accounting or obligation to, or consent required from, the
other party. Except in connection with a Third Party Collaboration, neither
party may (sub)license any Joint Technology other than any Joint Excluded
Technology for use outside the Field without the other party’s prior written
consent, which shall not be unreasonably withheld; provided that (A) Gillette’s
consent shall not be required for Palomar to (sub)license such Joint Technology
(whether or not in connection with a Third Party Collaboration) for Exploitation
by one or more Third Party(ies) of Light-Based Products outside the Field, and
(B) Palomar’s consent shall not be required for Gillette to (sub)license such
Joint Technology (whether or not in connection with a Third Party Collaboration)
for the Exploitation by one or more Third Parties of Non-Light-Based Products.


8.2 VARIOUS PATENT MATTERS.

    (a)     Inventorship Procedure. During the R&D Period, the R&D Committee
shall, at the written request of either party and consistent with the terms of
this Agreement, establish a mutually agreeable procedure for determining
inventorship of Information and Inventions asserted by one party to be Joint
Inventions and Joint Technology or Palomar Excluded Inventions and Palomar
Excluded Technology or Gillette Excluded Inventions and Gillette Excluded
Technology both during the R&D Period and thereafter. Any such procedure shall
be subject to the dispute resolution procedure set forth in Section 13.1.

    (b)     U.S. Patents. Any Joint Invention that would be rendered
unpatentable in the United States solely on account of prior art under one or
more of subsections 102(e), (f), or (g) of Title 35, U.S.C., but for the absence
of an obligation of assignment of such Joint Invention (or an undivided interest
therein) to the other party hereto, is hereby subjected to an obligation of
assignment to such other party of such interest in such invention as renders
such Joint Invention patentable in the United States and thereby gives rise to a
Joint Patent. Such assignment shall have force and effect only with respect to
Joint Patents granted in the United States. The rights of the parties with
respect to any Joint Invention subject to an obligation of assignment under this
Section 8.2(b), except for subject matter patentable to the assignee in the
absence of the assignment, shall be the same as the rights that would have
applied under this Agreement had no obligation to assign under this
Section 8.2(b) existed. If and only if required to give force and effect to the
immediately preceding sentence and, in such case, only to the extent required to
give such force and effect, each assignee under this Section 8.2(b) hereby
grants to each of the assignors under this Section 8.2(b) such irrevocable
licenses, if any, as are required to vest in the assignor all rights the
assignor would have enjoyed absence the applicable assignment.

--------------------------------------------------------------------------------

    (c)     Joint Technology and Palomar and Gillette Excluded Technology.
Certain Patents may contain claims claiming Information and Inventions from two
or three of the following categories: Joint Inventions, Gillette Excluded
Inventions and Palomar Excluded Inventions. In those situations, any such Patent
shall be treated hereunder as a Joint Patent, Gillette Excluded Patent or
Palomar Excluded Patent as applicable, on a claim-by-claim basis, and the
parties shall faithfully attempt to apply the provisions of this Agreement to
those claims for such “mixed” claimed Patents.


8.3 PROSECUTION OF PATENTS.

    (a)     Palomar Patents.

        (i)     During the Gillette Exclusive License Period. For as long as the
license grants by Palomar to Gillette contained in Section 4.1(a)(i) and
4.1(a)(ii) are in effect and are exclusive (as opposed to non-exclusive) in
nature (such grants, the “Gillette Exclusive Licenses,” and such period
the “Gillette Exclusive License Period”), the following provisions of this
Section 8.3(a)(i) shall apply to the Palomar Patents:

            (1)     In General. Subject to Sections 8.3(a)(i)(2)
and 8.3(a)(i)(3), Palomar shall be responsible for preparing, filing,
prosecuting and maintaining throughout the world the Palomar Patents. In this
regard, Palomar shall prepare, file, prosecute and maintain applications to
secure Palomar Patents for the Female Product Technology and, unless Gillette
consents in writing otherwise, any other patentable Palomar Know-How, in the
United States and all other PCT member countries and in such non-PCT member
countries as Gillette may from time to time designate in writing. Palomar shall
pay all Patent Costs incurred by Palomar arising from the preparation, filing,
prosecution or maintenance of the Palomar Patents.

            (2)     Cooperation. Palomar shall regularly provide Gillette with
copies of all patent applications filed by Palomar pursuant to
Section 8.3(a)(i)(1) and other related material submissions and correspondence
with any patent authorities, as applicable, in sufficient time to allow for
review and comment by Gillette. In addition, Palomar shall provide Gillette and
its counsel with an opportunity to consult with Palomar and its counsel
regarding the filing and contents of any application, amendment, registration,
submission, response or correspondence with any patent authorities in connection
therewith, and Palomar shall accede to the reasonable requests of Gillette
regarding the filing and prosecution of the Palomar Patents.

--------------------------------------------------------------------------------

            (3)     Election not to Prosecute or Pay Patent Costs. If Palomar
elects not (A) to pursue the preparation, filing, prosecution or maintenance of
a Palomar Patent in a particular country, or (B) to take any other action with
respect to a Palomar Patent in a particular country that is necessary or useful
to establish or preserve rights thereto or (C) to pay the Patent Costs
associated with any such activities, then in each such case Palomar shall so
notify Gillette promptly in writing and in good time to enable Gillette to meet
any deadlines by which an action must be taken to establish or preserve any such
rights in such Palomar Patent in such country. Upon receipt of each such notice
by Palomar or if, at any time, Palomar fails to initiate any such action within
thirty (30) days after a request by Gillette that it do so (or within such
shorter time as may be required to prevent the forfeiture of rights), and
thereafter diligently pursue such action, Gillette shall have the right, but not
the obligation, to pursue the preparation, filing, or support the continued
prosecution or maintenance, of such Palomar Patent. If Gillette elects to pursue
such filing or provide such support, then Gillette shall (x) control the filing,
preparing, prosecuting and maintaining of such Palomar Patent, with all the
rights and obligations with respect to such Palomar Patent set forth in
Sections 8.3(a)(i)(1) and 8.3(a)(i)(2) and reversed, by switching the names of
the parties in each of those Sections, and (y) be responsible for all Patent
Costs incurred by Gillette in connection therewith; provided, however, that,
subject to Section 6.6(b), Gillette shall have the right to offset fifty percent
(50%) of such Patent Costs against royalties payable by Gillette to Palomar,
which offset shall not exceed in any Calendar Quarter royalties in the amount of
one percent (1%) of Net Sales, and (ii) against TTPs payable by Gillette to
Palomar, which offset shall not exceed in any Calendar Quarter TTPs in the
amount of one percent (1%) of Net Sales (and which offsets shall be applied
first to amounts attributable to such royalties and second to amounts
attributable to TTPs). Subject to Section 6.6(b), offsets not exhausted in any
Calendar Quarter shall be carried into future Calendar Quarters.

            (4)     To the extent that a Third Party licensor has retained any
right to prepare, file, prosecute or maintain or otherwise be involved in the
activities specified in this Section 8.3(a)(i) with respect to any Palomar
Patents, Palomar shall use commercially reasonable efforts to cause such Third
Party licensor to take the actions specified by this Section 8.3(a)(i) in a
manner consistent with the agreement(s) by which such Third Party retains such
rights, but Palomar shall not be deemed to be in breach of its obligations under
that Section if, after using such commercially reasonable efforts, it is unable
to comply with such obligations because of actions taken or not taken by such
Third Party licensor. To the extent that Palomar owes such Third Party licensor
for any Patent Costs arising from such patenting activities, including MGH for
the MGH Patents, those Patent Costs shall be treated as being incurred by the
party that is controlling such activities for purposes of allocating Patent
Costs under this Section 8.3(a)(i), and to the extent that Gillette is
responsible for any such Patent Costs under Section 8.3(a)(i)(3), Gillette shall
reimburse Palomar within forty-five (45) days of its receipt of an invoice
therefor. For example and without limitation, the MGH Patents are examples of
such other Palomar Patents and the corresponding agreement(s) are the MGH
Agreements.

        (ii)     After the Gillette Exclusive License Period. After the Gillette
Exclusive License Period, Palomar shall have the sole right, and sole
responsibility for all Patent Costs incurred by Palomar, to prepare, file,
prosecute and maintain the Palomar Patents throughout the world, and Gillette
shall have no rights with respect thereto.

    (b)     Gillette Patents. Gillette shall have the sole right, and sole
responsibility for all Patent Costs incurred by Gillette, to prepare, file,
prosecute and maintain the Gillette Patents (including the Gillette Licensed
Patents) throughout the world, and Palomar shall have no rights with respect
thereto. During the Exclusivity Period, Palomar shall, at Gillette’s reasonable
request and sole expense, assist and cooperate in the preparation, filing,
registration and prosecution of any application, amendment, registration,
submission, response or correspondence with respect to any Gillette Patents that
cover or claim any Female Product or Manufacturing Process with respect thereto.

--------------------------------------------------------------------------------

    (c)     Joint Patents.

        (i)     In General. Palomar, in the case of any Joint Patents, other
than with respect to any Gillette Prosecution Joint Patents, and Gillette, in
the case of the Gillette Prosecution Joint Patents, shall have the first right
(but not the obligation) to prepare, file, prosecute and maintain such Joint
Patents throughout the world. If the party with the first right to prepare,
file, prosecute and maintain any Joint Patents elects not to do so with respect
to any Joint Patent in a particular country, then such party shall give the
other party written notice of such election at least sixty (60) days before any
right would be forfeited if no action were taken, and the other party shall
thereafter have the right (but not the obligation), upon notice to such first
party, to prepare, file, prosecute or maintain such Joint Patent in such
country. Gillette shall be responsible for all Patent Costs incurred by the
parties for preparing, filing, prosecuting and maintaining the Joint Patents
throughout the world (including any Patent Costs paid by Palomar to MGH arising
from such activities involving MGH Joint Patents, which is addressed further in
Section 8.3(c)(iii), with Gillette reimbursing Palomar for such Patent Costs
within forty-five (45) days of its receipt of an invoice therefor); provided,
however, that, subject to Section 6.6(b), Gillette shall have the right to
offset fifty percent (50%) of such Patent Costs (other than those Patent Costs
incurred by Gillette with respect to any Gillette Prosecution Joint Patents)
only (i) against royalties payable by Gillette to Palomar pursuant to this
Agreement, which offset shall not exceed in any Calendar Quarter royalties in
the amount of one percent (1%) of Net Sales, and (ii) against TTPs payable by
Gillette to Palomar pursuant to this Agreement, which offset shall not exceed in
any Calendar Quarter TTPs in the amount of one percent (1%) of Net Sales (and
which offsets shall be applied first to amounts attributable to royalties and
second to amounts attributable to TTPs). Subject to Section 6.6(b), offsets not
exhausted in any Calendar Quarter shall be carried into future Calendar
Quarters. Notwithstanding the above, either party may, upon prior written notice
to the other party, in the case of Palomar, decline to have credits or offsets
taken for up to fifty percent (50%) of, and in the case of Gillette, decline to
pay all of, the Patent Costs for any Joint Patent(s) in a particular country or
particular countries, which notice shall apply only with respect to Patent Costs
incurred after the date of delivery of such notice. The declining party shall
assign to the other party all of such party’s rights, titles and interests in
and to any such Joint Patent(s) (including any right to claim priority thereto)
in the relevant country or countries whereupon such Joint Patent(s) shall become
solely owned by the other party but shall remain subject to any license grants
to the declining party by the other party hereunder.

--------------------------------------------------------------------------------

        (ii)     Cooperation. Each party shall cooperate fully in the other
party’s preparation, filing, prosecution, and maintenance of the Joint Patents
in accordance with this Section 8.3(c)(ii) (and in any other proceedings before
a patent official or office with respect thereto). Such cooperation includes,
without limitation, (A) promptly executing all papers and instruments or
requiring employees to execute such papers and instruments as reasonable and
appropriate so as to enable such party to prepare, file, prosecute, and maintain
the Joint Patents in any country; and (B) promptly informing the other party of
matters that may affect the preparation, filing, prosecution, or maintenance of
any such Joint Patent, including provision of a copy of any official
correspondence received by such party from a patent office in any country with
respect to Joint Patents. In addition, with respect to any Joint Patents, for so
long as such patent remains jointly owned, the party having prosecution
responsibility therefor agrees to provide the other party a reasonable
opportunity to review and comment on any proposed submission to a patent office
at least thirty (30) days prior to making such submission (unless such patent
office allows less than sixty (60) days for the party having prosecution
responsibility to make a submission, in which case the party shall provide the
other party an opportunity to review and comment on any proposed submission to
such patent office at least ten (10) days prior to making such submission). If
the other party fails to provide comments within fifteen (15) days after
receiving such draft submission (or, in the event the patent office allows less
than sixty (60) days for the responsible party to make such submission, to
provide comments within five (5) days after receiving such draft submission),
the submission shall be deemed approved. If, however, the other party timely
provides comments with respect to such draft submission, the responsible party
agrees to reasonably consider such comments.

        (iii)     MGH Joint Patents. With respect to the MGH Joint Patents,
because MGH has or will have rights to prepare, file, prosecute or maintain or
otherwise be involved in the activities specified in this Section 8.3(c) for MGH
Joint Patents, Palomar shall use commercially reasonable efforts to cause MGH to
take the actions specified by this Section 8.3(c) in a manner consistent with
the MGH Agreements, but Palomar shall not be deemed to be in breach of its
obligations under this Section 8.3(c) if, after using such commercially
reasonable efforts, it is unable to comply with such obligations because of
actions taken or not taken by MGH. To the extent that Palomar owes MGH for any
Patent Costs arising from such patenting activities, those Patent Costs shall be
treated as being incurred by the party that is controlling such activities for
purposes of allocating Patent Costs under this Section 8.3(c), and to the extent
that Gillette is responsible for any Patent Costs under Section 8.3(c)(i),
Gillette shall reimburse Palomar for the Patents Costs Palomar owes MGH as
provided therein.


8.4 ENFORCEMENT OF PATENTS.

    (a)     Rights and Procedures for Certain Infringement of Palomar Patents
During the Gillette Exclusive License Period. For any infringement of one or
more Palomar Patents that occurs during the Gillette Exclusive License Period,
the following provisions of this Section 8.4(a) shall apply.

        (i)     If either party determines that any Palomar Patent is being or
was infringed by a Third Party’s activities during the Gillette Exclusive
License Period and that such infringement falls (in whole or in part) within the
scope of the Gillette Exclusive Licenses, it shall notify the other party in
writing and provide it with any evidence of such infringement that is reasonably
available.

--------------------------------------------------------------------------------

        (ii)     Gillette shall have the first right (but not the obligation) to
remove any infringement referred to in Section 8.4(a)(i) with respect to any
Palomar Patent by appropriate steps, including filing an infringement suit or
taking other similar action. In the event that Gillette takes such steps to
remove any such infringement, including by filing an infringement action,
Gillette shall be responsible for the costs and expenses relating thereto;
provided, however, that, subject to Section 6.6(b), Gillette shall have the
right to offset fifty percent (50%) of the total costs and expenses only
(A) against royalties payable by Gillette to Palomar pursuant to this Agreement,
which offset shall not exceed in any Calendar Quarter royalties in the amount of
one percent (1%) of Net Sales, and (B) against TTPs payable by Gillette to
Palomar pursuant to this Agreement, which offset shall not exceed in any
Calendar Quarter TTPs in the amount of one percent (1%) of Net Sales (and which
offsets shall be applied first to amounts attributable to such royalties and
second to amounts attributable to TTPs). Subject to Section 6.6(b), offsets not
exhausted in any Calendar Quarter shall be carried into future Calendar
Quarters.

        (iii)     In the event that Gillette fails within ninety (90) days
following notice of any infringement referred to in Section 8.4(a)(i) to remove
such infringement or file an infringement lawsuit, Palomar shall have the right
(but not the obligation) to do so at Palomar’s sole expense.

        (iv)     The party other than the party enforcing the applicable Palomar
Patent pursuant to this Section 8.4(a) (A) shall provide reasonable assistance
to the party enforcing such patent, including providing access to relevant
non-privileged documents and other evidence, making its employees available at
reasonable business hours and for reasonable periods of time, and joining the
action to the extent necessary to allow the enforcing party to maintain the
action, (B) provided that in the case of Gillette as the non-enforcing party,
Gillette may recover its reasonable out-of-pocket costs and expenses pursuant to
Section 8.4(e) and (C) provided that in the case of Palomar as the non-enforcing
party, Gillette shall pay Palomar’s reasonable out-of-pocket expenses and shall
have right to off-set the full amount of them according to the procedure set
forth in the proviso to the second to last full sentence and the last full
sentence of Section 8.4(a)(ii) with the phrase “fifty percent (50%) of the total
costs and expenses” therein to be read to refer instead to all of such
reasonable out-of-pocket expenses for such purposes. The other party shall have
the right to participate or otherwise be involved in any suit prosecuted by the
enforcing party at such other party’s sole cost and expense, which cost and
expense may be recovered by such other party as provided in Section 8.4(e). If
the other party elects to so participate or be involved, the enforcing party
shall provide the other party and its counsel with an opportunity to consult
with the enforcing party and its counsel regarding the prosecution of such suit
(including reviewing the contents of any non-privileged correspondence, legal
papers or other documents related thereto), and the enforcing party shall accede
to reasonable requests of the other party regarding such enforcement.

        (v)     To the extent that a Third Party licensor has retained any right
to enforce or otherwise be involved in the activities specified in this
Section 8.4(a) for any Palomar Patents, Palomar shall use commercially
reasonable efforts to cause such Third Party licensor to take the actions
specified by this Section 8.4(a) in a manner consistent with the agreement(s) by
which such Third Party retains such rights, but Palomar shall not be deemed to
be in breach of its obligations under this Section 8.4(a) if, after using such
commercially reasonable efforts, it is unable to comply with such obligations
because of actions taken or not taken by such Third Party licensor. For example
and without limitation, the MGH Patents are such Palomar Patents and the
corresponding agreement(s) are the MGH Agreements.

--------------------------------------------------------------------------------

    (b)     Rights and Procedures for Certain Infringement of Joint Patents.

        (i)     Joint Patents Exclusively Licensed to Gillette under
Section 4.1(a)(i). For any infringement of one or more Joint Patents that are
subject to the license contained in Section 4.1(a)(i) and that occurs during the
Gillette Exclusive License Period, the following provisions of this
Section 8.4(b)(i) shall apply: If either party determines that any Joint Patent
is being or was infringed by a Third Party’s activities during the Gillette
Exclusive License Period and such infringement falls (in whole or in part)
within the scope of such license grant, it shall notify the other party in
writing and provide it with any evidence of such infringement that is reasonably
available. To the extent that any such infringement falls within the scope of
the Gillette Exclusive Licenses, and only to such extent, Gillette, at
Gillette’s sole expense, shall have the right (but not the obligation) to remove
any such infringement with respect to any Joint Patent (but no other
infringement with respect to any Joint Patent) by appropriate steps, including
filing an infringement suit or taking other similar action. In the event that
Gillette fails within ninety (90) days following notice of such infringement to
remove such infringement or file an infringement lawsuit, Palomar shall have the
right (but not the obligation) to do so at Palomar’s sole expense; provided,
however, that if Gillette has commenced negotiations with an alleged infringer
for discontinuance of such infringement within such ninety (90) day period,
Gillette shall have an additional ninety (90) days to conclude its negotiations
before Palomar may bring suit for such infringement. The party not enforcing the
applicable Joint Patent (A) shall provide reasonable assistance to the other
party, including providing access to relevant non-privileged documents and other
evidence, making its employees available at reasonable business hours, and
joining the action to the extent necessary to allow the enforcing party to
maintain the action, and (B) provided that in the case of Gillette as the
non-enforcing party, Gillette may recover its reasonable out-of-pocket costs and
expenses pursuant to Section 8.4(e) and (C) provided that in the case of Palomar
as the non-enforcing party, Gillette shall pay Palomar’s reasonable
out-of-pocket expenses and shall have right to off-set the full amount of them
according to the procedure set forth in the proviso to the second to last full
sentence and the last full sentence of Section 8.4(a)(ii) with the phrase “fifty
percent (50%) of the total costs and expenses” to be read to refer instead to
all of such reasonable out-of-pocket expenses for such purposes. The other party
shall have the right to participate or otherwise be involved in any suit
prosecuted by the enforcing party at such other party’s sole cost and expense,
which cost and expense may be recovered by such other party as provided in
Section 8.4(e). If the other party elects to so participate or be involved, the
enforcing party shall provide the other party and its counsel with an
opportunity to consult with the enforcing party and its counsel regarding the
prosecution of such suit (including reviewing the contents of any non-privileged
correspondence, legal papers or other documents related thereto), and the
enforcing party shall accede to reasonable requests of the other party regarding
such enforcement.

--------------------------------------------------------------------------------

        (ii)     Joint Patents Exclusively Licensed to Gillette under
Section 4.1(a)(iii). Pursuant to this Agreement, Palomar has granted to Gillette
a certain exclusive license with respect to Joint Patents under
Section 4.1(a)(iii). If Palomar determines that any Joint Patent is being or was
infringed by a Third Party’s activities and such infringement falls (in whole or
in part) within the scope of such license grant, Palomar shall notify Gillette
in writing and provide it with any evidence of such infringement that is
reasonably available. To the extent that any infringement falls within the scope
of such license grant, and only to such extent, Gillette shall have the
exclusive right (but not the obligation), at its sole expense, to attempt to
remove such infringement (but no other infringement with respect to any Joint
Patent), including filing an infringement suit or taking other similar action,
and Palomar shall have no right of enforcement with respect thereto. Palomar
shall provide reasonable assistance to Gillette, including providing access to
relevant non-privileged documents and other evidence, making its employees
available at reasonable business hours, and joining the action to the extent
necessary to allow Gillette to maintain the action; provided that Gillette shall
reimburse Palomar for any reasonable out-of-pocket costs and expenses incurred
by Palomar to provide such reasonable assistance. Palomar shall have the right
to participate or otherwise be involved in any suit prosecuted by Gillette at
Palomar’s sole cost and expense, which cost and expense may be recovered by
Palomar from recoveries made by Gillette on a pro rata basis with Gillette’s
reasonable cost and expense related to such suit. If Palomar elects to so
participate or be involved, Gillette shall provide Palomar and its counsel with
an opportunity to consult with Gillette and its counsel regarding the
prosecution of such suit (including reviewing the contents of any non-privileged
correspondence, legal papers or other documents related thereto).

        (iii)     Joint Patents Exclusively Licensed to Palomar. Pursuant to
this Agreement, Gillette has granted to Palomar certain exclusive license(s)
with respect to Joint Patents, which are in effect as of the Effective Date or
shall become effective upon certain termination events. Those exclusive license
grants are contained in Sections 4.2(d), 10.7(b)(v), 10.7(c)(v), 10.7(d)(v)
and 10.8(a)(v) (the “Palomar Exclusive Licenses”). The following provisions of
this Section 8.4(b)(iii) shall apply to the enforcement of the Joint Patents
during the period that any one or more of the Palomar Exclusive Licenses are in
effect (the “Palomar Exclusive License Period”). If Gillette determines that any
Joint Patent is being or was infringed by a Third Party’s activities during the
Palomar Exclusive License Period for any Palomar Exclusive License and such
infringement falls (in whole or in part) within the scope of such Palomar
Exclusive License, Gillette shall notify Palomar in writing and provide it with
any evidence of such infringement that is reasonably available. Palomar shall
have the first right (but not the obligation), at its sole expense, to attempt
to remove such infringement, including filing an infringement suit or taking
other similar action. In the event that Palomar fails within ninety (90) days
following notice of such infringement to remove such infringement or file an
infringement lawsuit, Gillette shall have the right (but not the obligation) to
do so at Gillette’s sole expense if Gillette reasonably concludes that such
infringement is materially affecting Gillette’s commercialization of the Female
Product(s); provided, however, that if Palomar has commenced negotiations with
an alleged infringer for discontinuance of such infringement within such ninety
(90) day period, Palomar shall have an additional ninety (90) days to conclude
its negotiations before Gillette may bring suit for such infringement. The party
not enforcing the applicable Joint Patents (A) shall provide reasonable
assistance to the other party, including providing access to relevant
non-privileged documents and other evidence, making its employees available at
reasonable business hours, and joining the action to the extent necessary to
allow the enforcing party to maintain the action. In the event that Gillette is
the enforcing party, it shall reimburse Palomar for Palomar’s reasonable
out-of-pocket costs and expenses incurred by Palomar in connection with
providing such assistance to Gillette. The party not enforcing the applicable
Joint Patent(s) shall have the right to participate or otherwise be involved in
any suit prosecuted by the enforcing party at such other party’s sole cost and
expense, which cost and expense may be recovered by such other party as provided
in Section 8.4(e). If such party elects to so participate or be involved, the
enforcing party shall provide such party and its counsel with an opportunity to
consult with the enforcing party and its counsel regarding the prosecution of
such suit (including reviewing the contents of any non-privileged
correspondence, legal papers or other documents related thereto).

--------------------------------------------------------------------------------

    (c)     Rights and Procedures for Certain Infringement of Both Joint Patents
and Palomar Patents During the Gillette Exclusive License Period. In the event
of any infringement by a Third Party of both a Palomar Patent(s) and a Joint
Patent(s), which infringement would otherwise be subject to both Sections 8.4(a)
and 8.4(b)(i) because such infringement occurred during the Gillette Exclusive
License Period and falls (in whole or in part) within the scope of the Gillette
Exclusive Licenses, the parties shall meet to discuss how to proceed with
respect to such infringement, but only to the extent that such infringement
falls within the scope of the Gillette Exclusive Licenses. If with respect to
such infringement either party elects to enforce either the relevant Palomar
Patent(s) or Joint Patent(s) under Section or, respectively, such enforcement
shall be consistent with the terms of those Sections.

    (d)     MGH Joint Patents. With respect to the MGH Joint Patents, because
MGH has or will have retained rights to enforce or otherwise be involved in the
activities specified in Section 8.4(b), 8.4(c) and 8.4(g)(i) for MGH Joint
Patents, Palomar shall use commercially reasonable efforts to cause MGH to take
the actions specified by those Sections in a manner consistent with the MGH
Agreements, but Palomar shall not be deemed to be in breach of its obligations
under those Sections if, after using such commercially reasonable efforts, it is
unable to comply with such obligations because of actions taken or not taken by
MGH.

    (e)     Certain Recoveries; Costs and Expenses. Any amounts recovered by
either party pursuant to Section 8.4(a), 8.4(b) or 8.4(c), whether by settlement
or judgment or otherwise, shall be used to reimburse the parties for their
reasonable costs and expenses (whether directly incurred or offsetable against a
party) in making such recovery (which amounts shall be allocated pro rata if
insufficient to cover the totality of such costs and expenses, and in the case
in which Gillette is responsible for such costs and expenses subject to a right
of offset under those Sections, to the extent that Gillette has offset any such
costs or expenses as expressly permitted therein, subject to any other credits,
offset or other reductions available to Gillette in accordance with the terms of
this Agreement, Gillette shall pay Palomar the aggregate offset amounts within
forty-five (45) days of Gillette receiving such amounts), with any remainder
being allocated between the parties based on the economic interests of the
parties under this Agreement; provided, however, that in the case of enforcement
of a Joint Patent, infringement of which falls partly outside of the fields
exclusively licensed to Gillette, Gillette shall not retain any portion of such
recovery relating to damages outside such fields.

Notwithstanding the foregoing, the remainder shall be allocated in all events so
that Palomar receives an amount at least equal to the amount owed by Palomar to
MGH as a result of the enforcement of such MGH Patents or MGH Joint Patents or
to such Third Party licensor as a result of the enforcement of such Palomar
Patents so that Palomar does not incur any liability as a result of the license
of such MGH Patents, MGH Joint Patents and such Palomar Patents.

--------------------------------------------------------------------------------

    (f)     Settlement. Except with the consent of the other party, which shall
not be unreasonably withheld, neither party shall consent to entry of any
judgment or enter into any settlement with respect to any infringement
identified in Sections 8.4(a), 8.4(b), 8.4(c) or 8.4(g)(ii) that would result in
injunctive or other relief being imposed against the other party or would have a
material adverse affect on the other party’s business.

    (g)     Retained Rights for Certain Palomar Patents, Gillette Patents and
Joint Patents.

        (i)     Palomar Patents and Gillette Patents. Except as otherwise
provided by the provisions of Section 8.4(a), 8.4(b) or 8.4(c), each party shall
retain the sole right to enforce its Patents (e.g., in the case of Palomar,
Palomar Patents, and in the case of Gillette, Gillette Patents) against all
infringers at its sole cost and expense.

        (ii)     Joint Patents. In the event of any infringement of any Joint
Patent that is not addressed by either Section 8.4(b)(i), 8.4(b)(ii) or
8.4(b)(iii), the parties shall meet to discuss how to proceed with respect to
such infringement. For avoidance of doubt, it is understood that any
infringement of any Joint Patent that is subject to those Sections shall not be
subject to this Section 8.4(g)(ii) even in the event that the party(ies) having
rights to enforce any such Joint Patent under those Sections declines to do so.
If the parties are not able to agree on a course of action, either party may
assert such Joint Patent and initiate an action with respect to such
infringement, at its sole expense with no obligation to share any resulting
recovery, provided that such party has given the other party the opportunity to
join in such assertion and action and to share equally in any expenses and
recoveries in connection therewith. The party not enforcing such Joint Patent
shall provide reasonable assistance to the other party, at such other party’s
expense, including providing access to relevant non-privileged documents and
other evidence, making its employees available at reasonable business hours, and
joining the action to the extent necessary to allow the enforcing party to
maintain the action, provided that in the event that the non-enforcing party has
not agreed to join in such assertion and action in accordance with the
immediately preceding sentence, the enforcing party shall reimburse the
non-enforcing party for any reasonable out-of-pocket costs and expenses incurred
by the non-enforcing party to provide such reasonable assistance. In no event
shall this Section 8.4(g)(ii) be construed or applied in any way to limit the
ability of either party to practice or (sub)license any Joint Patent; provided,
however, that once a party has commenced an action for infringement against a
Third Party, the other party shall not grant to such Third Party a license under
any Joint Patent that may nullify the action for any such infringement, with the
understanding that the foregoing proviso shall not apply to a Third Party
Collaboration entered into by either party after the commencement of such action
but for which substantial good faith negotiations had occurred before such
commencement. With respect to the MGH Joint Patents, because MGH has retained
rights to enforce or otherwise be involved in the activities specified in this
Section 8.4(g)(ii) for MGH Joint Patents, Palomar shall use commercially
reasonable efforts to cause MGH to take the actions specified by this Section
8.4(g)(ii) in a manner consistent with the MGH Agreements, but Palomar shall not
be deemed to be in breach of its obligations under those Sections if, after
using such commercially reasonable efforts, it is unable to comply with such
obligations because of actions taken or not taken by MGH.

--------------------------------------------------------------------------------


8.5 INFRINGEMENT OF THIRD PARTY RIGHTS.

    (a)     Third Party Licenses. If (x) Gillette reasonably concludes, after
consultation with Palomar and with an independent patent attorney reasonably
acceptable to the parties, that one or more Patents have issued to a Third Party
in any country such that Gillette cannot Exploit the Female Product(s) in such
country without infringing such Patent or (y) as a result of any claim made
against Gillette or sublicensees alleging that the Exploitation of the Female
Product(s) by Gillette or any of its sublicensees infringes or misappropriates
any Patent or any other intellectual property right of a Third Party in any
country, a judgment is entered by a court of competent jurisdiction from which
no appeal is taken within the time permitted for appeal, such that Gillette
cannot Exploit the Female Product(s) in such country without infringing the
Patent or other proprietary rights of such Third Party, then, in either case,
Gillette shall have the right (but not the obligation) to negotiate and obtain a
license from such Third Party as necessary for Gillette and its sublicensees to
Exploit the Female Product(s) in such country. In the event that Gillette
determines that a license from such Third Party is not commercially viable for
Gillette and elects not to obtain a license from such Third Party, Gillette
shall have no obligation to commercialize the Female Product(s) in such
country(ies). Notwithstanding the foregoing, prior to Gillette’s entering into
any such license with a Third Party, with respect to which license Gillette
shall seek a right to offset royalties owed by Gillette to Palomar hereunder,
Gillette shall confer with Palomar to discuss in good faith whether any
design-around or other solutions are reasonably available to Gillette with
respect to the allegedly infringing technology, provided that Gillette shall
retain discretion as to whether to seek such license.

    (b)     Costs of Third Party License. In the event that Gillette obtains a
license from such Third Party with respect to the Exploitation of Female
Product(s) pursuant to Section 8.5(a), the royalties and other payments due from
Gillette to such Third Party shall be allocated between the parties based on the
intellectual property interests in the Female Product(s) or Manufacturing
Processes relating thereto that is alleged to infringe the Third Party’s
patents, as follows:

        (i)     In the event that the alleged infringement results solely or
predominantly from Information or Inventions contained in such Female Product or
Manufacturing Process that are Controlled by Gillette (other than as a result of
this Agreement) or that constitute one or more Gillette Excluded Inventions,
Gillette shall be solely responsible for the royalties and other payments owed
to such Third Party pursuant to such license, subject to Gillette’s right to
adjust the royalty and TTP amounts owed by Gillette to Palomar pursuant to
Section 6.1(h).

        (ii)     In the event that the alleged infringement results solely or
predominantly from Information or Inventions contained in such Female Product or
Manufacturing Process that are Controlled by Palomar (other than as a result of
this Agreement) pursuant to rights under any Core Palomar Patent, Palomar shall
be responsible for two-thirds and Gillette shall be responsible for one-third of
the royalties and other payments owed to such Third Party pursuant to such
license, subject to the last paragraph of this Section 8.5(b).

--------------------------------------------------------------------------------

        (iii)     In the event that the alleged infringement results solely or
predominantly from Information or Inventions contained in such Female Product or
Manufacturing Process that are Controlled by Palomar (other than as a result of
this Agreement) pursuant to rights under any Non-Core Palomar Patent or that
constitute one or more Palomar Excluded Inventions, Gillette shall be solely
responsible for the royalties and other payments owed to such Third Party
pursuant to such license, subject to Gillette’s right to adjust the royalty and
TTP amounts owed by Gillette to Palomar pursuant to Section 6.1(h).

        (iv)     In the event that the alleged infringement results solely or
predominantly from Information or Inventions contained in such Female Product or
Manufacturing Process that are jointly-owned by Palomar and Gillette, Gillette
shall be solely responsible for the royalties and other payments owed to such
Third Party pursuant to such license, subject to Gillette’s right to adjust the
royalty and TTP amounts owed by Gillette to Palomar pursuant to Section 6.1(h).

All payments to the Third Party pursuant to any such license shall be made by
Gillette to such Third Party and, in the case of clause (ii) above, and subject
to Section 6.6(b), Gillette’s only right of recovery with respect to Palomar’s
two-thirds share of such payments shall be to offset Palomar’s share of such
payments, on a country-by-country basis, only (A) against royalties payable by
Gillette to Palomar pursuant to this Agreement, which offset shall not exceed in
any Calendar Quarter royalties in the amount of one percent (1%) of Net Sales in
each such country, and (B) against TTPs payable by Gillette to Palomar pursuant
to this Agreement, which offset shall not exceed in any Calendar Quarter TTPs in
the amount of one percent (1%) of Net Sales in each such country (and which
offsets shall be applied first to amounts attributable to such royalties and
second to amounts attributable to TTPs). Offsets not exhausted in any Calendar
Quarter may be carried into future Calendar Quarters, subject to the foregoing
sentence.

    (c)     Third Party Litigation.

        (i)     In General. In the event that a Third Party institutes a patent,
trade secret or other infringement suit against a party during the Exclusivity
Period, alleging that the Exploitation of the Female Product infringes one or
more patents, trade secrets or other intellectual property rights held by such
Third Party (an “Infringement Suit”), then Gillette shall have the first right,
but not the obligation, to assume direction and control of the defense of claims
arising therefrom. If Gillette determines not to assume such direction and
control, Palomar shall have the right, but not the obligation, to defend against
such claims. The party controlling the defense of an Infringement Suit shall
have the right to compromise or settle any action or claims asserted against it
by the Third Party; provided, however, that such controlling party shall consult
with the other party before comprising or settling any such action or claim
(which consultation shall include, without limitation, discussing in good faith
whether any design-around or other solutions are reasonably available with
respect to the allegedly infringing technology), and provided further that, such
controlling party shall not compromise or settle, without the other party’s
prior written consent, (a) actions or claims asserted against the other party,
or (b) in the event that such compromise or settlement would result in
injunctive relief being imposed against the other party.

--------------------------------------------------------------------------------

        (ii)     Costs, Damages and Settlements. In the event that either party
assumes control of any Infringement Suit described in Section 8.5(c)(i), all
costs and expenses incurred by such party in connection with the defense of such
action, any damage awards against either or both parties, and any settlements
entered into by such party, if any, based on a claim that the Exploitation of
the Female Product infringes one or more patents, trade secrets or other
intellectual property rights held by such Third Party, shall be allocated as
follows:

            (1)     In the event that the alleged infringement results solely or
predominantly from Information or Inventions contained in such Female Product or
Manufacturing Process that are Controlled by Palomar (other than as a result of
this Agreement) pursuant to rights under any Core Palomar Patent, Palomar shall
be responsible for two-thirds and Gillette shall be responsible for one-third of
the costs and expenses incurred by the controlling party in connection with the
action, and of the damage awards and settlements, if any, owed to such Third
Party; provided, however, that all such amounts shall be paid by Gillette in the
first instance and, subject to Section 6.6(b), Gillette’s only right of recovery
with respect to Palomar’s two-thirds share of such amounts shall be to offset
Palomar’s share of such amounts only (i) against royalties payable by Gillette
to Palomar pursuant to this Agreement, which offset shall not exceed in any
Calendar Quarter royalties in the amount of one percent (1%) of Net Sales in
each such country, and (ii) against TTPs payable by Gillette to Palomar pursuant
to this Agreement, which offset shall not exceed in any Calendar Quarter TTPs in
the amount of one percent (1%) of Net Sales in each such country (and which
offsets shall be applied first to amounts attributable to such royalties and
second to amounts attributable to TTPs). Offsets not exhausted in any Calendar
Quarter may be carried into future Calendar Quarters, subject to the foregoing
sentence.

            (2)     In the event that the alleged infringement results solely or
predominantly from Information or Inventions contained in such Female Product or
Manufacturing Process that are Controlled by Palomar (other than as a result of
this Agreement) pursuant to rights under any Non-Core Palomar Patent, by
Gillette, or jointly by the parties, Gillette shall be solely responsible for
all the costs and expenses incurred by the parties in connection with the
action, and the damage awards and settlements, if any, owed to such Third Party.

        (iii)     Other Actions and Costs. Except as provided in Sections
8.5(c)(i) and 8.5(c)(ii), each party shall have the right to control any
infringement action brought against it by a Third Party, and each party shall
bear its own costs and expenses and liabilities in connection with any such
infringement action.

        (iv)     Cooperation. With respect to the defense of an Infringement
Suit, the non-controlling party shall provide reasonable assistance to the
controlling party, including providing access to relevant non-privileged
documents and other evidence, and making its employees available at reasonable
business hours; provided that the controlling party shall reimburse the
non-controlling party for any reasonable out-of-pocket costs and expenses
incurred by the non-controlling party to provide such reasonable assistance,
which out-of-pocket costs and expenses shall be subject to the allocation of
costs provided for in Section 8.5(c)(ii).

--------------------------------------------------------------------------------

    (d)     Retained Rights. Nothing in this Section 8.5 shall prevent either
party, at its own expense, from obtaining any license or other rights from Third
Parties it deems appropriate in order to permit the full and unhindered exercise
of its rights under this Agreement.

8.6 Patent Marking. Each party shall mark, and shall cause all their agents and
(sub)licensees to mark, all Products made, used or sold under the terms of this
Agreement, or their containers, in accordance with all applicable United States
patent-marking laws with respect any United States Patents licensed to such
party by the other party under this Agreement.


ARTICLE IX
CONFIDENTIALITY AND NONDISCLOSURE


9.1 CONFIDENTIALITY OBLIGATIONS.

    (a)     General Obligations. Except as provided herein, the parties agree
that, during the term of this Agreement and for five (5) years after this
Agreement’s expiration or termination pursuant to ARTICLE X, each party shall
hold in strict confidence and shall not publish or otherwise disclose, directly
or indirectly, to any Third Party (other than their employees legal counsel,
consultants, auditors and advisors who, except in the case of legal counsel, are
bound in writing by confidentiality obligations no less restrictive than those
set forth herein, collectively, “Permitted Confidants”) any Confidential
Information of the other party. During such period, a party shall not use for
any purpose, directly or indirectly, Confidential Information of the other party
or its or sublicensees furnished or otherwise made known to it, except as
permitted hereunder. Access to the disclosing party’s Confidential Information
shall be restricted to Permitted Confidants of the receiving party, who, in each
case, need to have access to carry out a permitted use. The Confidential
Information, and all copies of part or all thereof, shall be and remain the
exclusive property of the disclosing party, and the receiving party shall
acquire only such rights as are expressly set forth in this Agreement and only
for as long as such rights are in effect. Each party shall promptly report to
the other any conduct relating to the other party’s Confidential Information
inconsistent with the provisions of this ARTICLE IX, and take such action as may
be reasonably necessary and legally permissible to terminate such conduct. Each
party agrees to reproduce and include the other party’s proprietary rights
notices or reasonable equivalents on any item that contains the other party’s
Confidential Information. Subject to Sections 9.1(b) and 9.1(c), each party
shall be free to disclose its own Confidential Information in its sole
discretion.

    (b)     Palomar Obligations. Palomar recognizes that upon Gillette’s entry
into this Agreement, Gillette has an interest in Palomar’s retention in
confidence of certain information Controlled by Palomar. Accordingly, during the
Exclusivity Period, Palomar shall, and shall cause its officers, directors,
employees and agents to, keep confidential, and not publish or otherwise
disclose to Third Parties (other than Permitted Confidants), and not use
directly or indirectly for any purpose, any information that solely and directly
relates to the Female Product Technology, the Palomar U.S. Regulatory
Documentation, or the development, sales or marketing plans for the Female
Product Technology, in each case only to the extent applicable in the Exclusive
Field (but not including any Palomar Excluded Third Party Know-How) (the
“Palomar Controlled Information”), except to the extent (i) the Palomar
Controlled Information is in the public domain through no fault of Palomar or
any of its officers, directors, employees and agents (because such Palomar
Controlled Information entered the public domain prior to the Effective Date or
otherwise), (ii) such disclosure or use would be permitted under Section 9.2 if
such information were Confidential Information of Gillette, (iii) such
disclosure or use is otherwise expressly permitted by the terms of this
Agreement or is reasonably necessary for the performance of this Agreement or
for the exercise of Palomar’s rights expressly granted by this Agreement, or
(iv) compliance with any of the restrictions contained in this Section 9.1(b)
would violate or otherwise conflict with any Third Party obligations of Palomar.
For clarification, the disclosure by Palomar to Gillette or by Gillette to
Palomar of Palomar Controlled Information shall not cause such information to
cease to be subject to the confidentiality provisions of this Section 9.1(b).
All restrictions with respect to Palomar Controlled Information contained in
this Section 9.1(b) shall not apply to the use directly or indirectly for any
purpose, or disclosure or publication, of any Palomar Controlled Information
that has applicability outside of the Exclusive Field, notwithstanding the fact
that the Palomar Controlled Information has applicability in the Exclusive
Field.

--------------------------------------------------------------------------------

    (c)     Gillette Obligations. Gillette recognizes that upon Palomar’s entry
into this Agreement, Palomar has an interest in Gillette’s retention in
confidence of certain information concerning the Joint Technology for which
Gillette granted Palomar an exclusive license pursuant to Section 4.2(d).
Accordingly, during the term of this Agreement, Gillette shall, and shall cause
its officers, directors, employees and agents to, keep confidential, and not
publish or otherwise disclose to Third Parties (other than Permitted
Confidents), and not use directly or indirectly for any purpose, any information
concerning such Joint Technology that solely and directly relates to Light-Based
Products outside the Field (the “Gillette Controlled Information”), except to
the extent (i) the Gillette Controlled Information is in the public domain
through no fault of Gillette or any of their respective officers, directors,
employees and agents (because such Gillette Controlled Information entered the
public domain prior to the Effective Date or otherwise), (ii) such disclosure or
use would be permitted under Section 9.2 if such information were Confidential
Information of Palomar, (iii) such disclosure or use is otherwise expressly
permitted by the terms of this Agreement or is reasonably necessary for the
performance of this Agreement or for the exercise of Gillette’s rights expressly
granted by this Agreement, or (iv) compliance with any of the restrictions
contained in this Section 9.1(c) would violate or otherwise conflict with any
Third Party obligations of Gillette. For clarification, the disclosure by
Gillette to Palomar or by Palomar to Gillette of Gillette Controlled Information
shall not cause such information to cease to be subject to the confidentiality
provisions of this Section 9.1(c). All restrictions with respect to Gillette
Controlled Information contained in this Section 9.1(c) shall not apply to the
use directly or indirectly for any purpose, or disclosure or publication, of any
Gillette Controlled Information that has applicability in the Field,
notwithstanding the fact that the Gillette Controlled Information has
applicability outside the Field.

9.2 Permitted Disclosures. Each party may disclose Confidential Information to
the extent that such disclosure is:

--------------------------------------------------------------------------------

    (a)     Made in response to a valid order of a court of competent
jurisdiction or other supra-national, federal, national, regional, state,
provincial or local governmental or regulatory body of competent jurisdiction;
provided, however, that, except where impracticable for certain disclosures
(e.g., in the event of medical emergency), the receiving party shall first have
given notice to the disclosing party and given the disclosing party a reasonable
opportunity to quash such order and to obtain a protective order requiring that
the Confidential Information and documents that are the subject of such order be
held in confidence by such court or agency or, if disclosed, be used only for
the purposes for which the order was issued; and provided further that if a
disclosure order is not quashed or a protective order is not obtained, the
Confidential Information disclosed in response to such court or governmental
order shall be limited to that information which is legally required to be
disclosed in response to such court or governmental order;

    (b)     Otherwise required by Applicable Law as reasonably determined by
counsel to the receiving party;

    (c)     Made by the receiving party as may be reasonably necessary or useful
in connection with preparing, filing, prosecuting, maintaining, enforcing and
defending Joint Technology;

    (d)     Made by the receiving party as may be reasonably necessary or useful
to prosecute and/or defend litigation, Disputes or other disputes between the
parties;

    (e)     Made by the receiving party to the Regulatory Authorities as
required in connection with any filing, application or request for Regulatory
Approval; provided, however, that reasonable measures shall be taken to assure
confidential treatment of such information; or

    (f)     Made by the receiving party or its sublicensees to Third Parties as
may be necessary or useful in connection with permitted subcontracting and
(sub)licensing transactions (including for purposes of Manufacturing), provided
that such Third Parties are bound by confidentiality obligations no less
restrictive than those set forth herein.


9.3 CONFIDENTIAL INFORMATION.

    (a)     Defined. “Confidential Information” of a party shall mean all
information and know-how and any tangible embodiments thereof provided by or on
behalf of such party to the other party either in connection with the
discussions and negotiations pertaining to this Agreement or in the course of
performing this Agreement, including data; knowledge; practices; processes;
ideas; research plans; engineering designs and drawings; research data;
manufacturing processes and techniques; scientific, manufacturing, marketing and
business plans; and financial and personnel matters relating to the disclosing
party or to its present or future products, sales, suppliers, customers,
employees, investors or business but excluding the actual terms included in this
Agreement. For the avoidance of doubt, (i) Confidential Information of each
party shall include any and all information provided by one party to the other
directly relating to Female Products, (ii) Confidential Information of both
parties shall include all Joint Inventions until such time as the parties
decline to pursue patent protection on them, (iii) Gillette Confidential
Information shall include all Gillette Technology, and (iv) Palomar Confidential
Information shall include (1) Palomar Technology, and (2) as provided in
Section 8.1(c), all Joint Inventions and Joint Technology related thereto solely
owned by Palomar until such time (if any) that Palomar assigns an interest in
them to Gillette.

--------------------------------------------------------------------------------

    (b)     Exclusions. Notwithstanding the foregoing, information or know-how
of a party shall not be deemed Confidential Information with respect to a
receiving party for purposes of this Agreement if such information or know-how:

        (i)     was already known to the receiving party, other than under an
obligation of confidentiality or non-use, at the time of disclosure to, or, with
respect to know-how, discovery or development by, such receiving party;

        (ii)     was generally available or known, or was otherwise part of the
public domain, at the time of its disclosure to, or, with respect to know-how,
discovery or development by, such receiving party;

        (iii)     became generally available or known, or otherwise became part
of the public domain, after its disclosure to, or, with respect to know-how,
discovery or development by, such receiving party through no fault of a party
other than the party that Controls such information and know-how;

        (iv)     was disclosed to such receiving party, other than under an
obligation of confidentiality or non-use, by a Third Party who had no obligation
to the party that Controls such information and know-how not to disclose such
information or know-how to others; or

        (v)     was independently discovered or developed by such receiving
party, as evidenced by their written records, without the use of Confidential
Information belonging to the party that Controls such information and know-how.

Specific aspects or details of Confidential Information shall not be deemed to
be within the public domain or in the possession of a party merely because the
Confidential Information is embraced by more general information in the public
domain or in the possession of such party. Further, any combination of
Confidential Information shall not be considered in the public domain or in the
possession of a party merely because individual elements of such Confidential
Information are in the public domain or in the possession of such party unless
the combination and its principles are in the public domain or in the possession
of such party.

9.4 Use of Name. Except as expressly permitted by Section 9.5, neither party
shall use the name or any other insignia, symbol, trademark, trade name or
logotype of the other party (or any abbreviation or adaptation thereof) in any
publication, press release, promotional material or other form of publicity
without the prior written approval of such other party in each instance. Subject
to Section 9.5, the restrictions imposed by this Section shall not prohibit
either party from making any disclosure identifying the other party that is
required by Applicable Law.

--------------------------------------------------------------------------------

9.5 Press Releases and SEC Filings. Palomar shall have the right, within two (2)
business days of Palomar’s acceptance of the Offer from Gillette of this
Agreement pursuant to Section 10.1(b), to issue a press release in a form to be
mutually agreed by the parties in writing in advance of such issuance
(the “First Press Release”). Gillette understands and agrees that Palomar shall
submit this Agreement to the SEC and Palomar agrees to submit to the SEC, and
consult with Gillette with respect to the preparation and submission of, a
confidential treatment request for the Exhibits attached hereto. Except as
otherwise mutually agreed in advance in writing by the parties, neither party
shall issue a press release nor make any other public disclosure of the
activities conducted by the parties pursuant hereto without the prior approval
of such press release or public disclosure by the other party hereto. Each party
shall submit any such press release or public disclosure to the other party, and
such other party shall have two (2) business days to review and approve any such
press release or public disclosure, which approval shall not be unreasonably
withheld. If such other party does not respond within such two (2) business day
period, the press release or public disclosure shall be deemed approved. If a
party obtains the approval of the other party to make a public disclosure
pursuant to this Section 9.5 in connection with a press release, or a filing
with or other submission to the United States Securities and Exchange Commission
(the “SEC”) or other regulatory authority, or if such press release, filing or
submission is otherwise approved pursuant to the preceding sentence of this
Section 9.5, the party that has obtained (or is deemed to have obtained)
approval to make a disclosure shall be permitted to make subsequent public
disclosures containing statements that are substantially similar to the
statements contained in such previously permitted disclosures, without seeking
the prior approval of the other party with respect to such subsequent
disclosures; provided, however, that in the event that any such subsequent
public disclosure is to be made other than in a filing or submission to the SEC,
prior approval shall be required if such subsequent disclosure will occur not
more than thirty (30) days after the initial disclosure was approved (or deemed
approved, as the case may be). Except to the extent otherwise provided in the
preceding sentence, if a public disclosure is required by Applicable Law, as
reasonably determined by counsel to the party seeking to make a disclosure,
including in a filing with or other submission to the SEC, and (a) such party
has provided copies of the disclosure to the other party as far in advance of
such filing or other disclosure as is reasonably practicable under the
circumstances, (b) such party has promptly notified the other party in writing
of such requirement and any respective timing constraints, and (c) such party
has given the other party a reasonable time under the circumstances from the
date of notice by such party of the required disclosure to comment upon, request
confidential treatment or approve such disclosure, then such party shall have
the right to make such public disclosure at the time and in the manner
reasonably determined by its counsel to be required by Applicable Law.
Notwithstanding anything to the contrary herein, it is hereby understood and
agreed that if in each case set forth in this Section 9.5, the other party
provides comments within the respective time periods or constraints specified
herein or within the respective notice, the party seeking to make such
disclosure or its counsel, as the case may be, shall in good faith (i) consider
incorporating such comments and (ii) use reasonable efforts to incorporate such
comments, limit disclosure or obtain confidential treatment to the extent
reasonably requested by the other party.

9.6 Equitable Relief. Each party acknowledges and agrees that breach of any of
the terms of this ARTICLE IX would cause irreparable harm and damage to the
other and that such damage may not be ascertainable in money damages and that as
a result thereof the non-breaching party would be entitled to seek from a court
as is contemplated by Section 13.3 equitable or injunctive relief restraining
any breach or future violation of the terms contained herein by the breaching
party without the necessity of proving actual damages or posting bond. Such
right to equitable relief is in addition to whatever remedies either party may
be entitled to as a matter of law or equity, including money damages, which
other remedies are subject to the provisions of this Agreement concerning the
resolution of Disputes.

--------------------------------------------------------------------------------

9.7 Termination. Upon termination of this Agreement for any reason, each
receiving party shall (i) return to the disclosing party all Confidential
Information provided in writing by the disclosing party to the receiving party,
and (ii) destroy copies of memoranda and notes prepared by the receiving party
or any of its employees or agents that contain Confidential Information of the
disclosing party; provided, however, that the receiving party may retain copies
of such Confidential Information in which such party has a proprietary or
licensed interest that survives termination; provided, further, that the terms
of clause (i) and clause (ii) of this Section 9.7 shall not apply with respect
to any Confidential Information contained in reports to a party’s board of
directors or executive committees (or to the extent reference is made thereto in
board minutes or similar documents). Notwithstanding the foregoing, the
receiving party and its legal counsel may each retain a copy of such
Confidential Information and memoranda and notes to be used only in exercising
the receiving party’s rights and performing the receiving party’s obligations
under this Agreement, including in the case of a dispute concerning this
Agreement. The return of any Confidential Information will not relieve the
receiving party of any of its obligations hereunder.

9.8 Termination of Prior Non-Disclosure Agreement. This Agreement supersedes the
Non-Disclosure Agreement between the parties dated April 24, 2001, as amended
effective as of April 9, 2002 and May 6, 2002 and January 21, 2003
(the “Non-Disclosure Agreement”), but only insofar as such Confidentiality
Agreement relates to the subject matter of this Agreement. All Confidential
Information (as defined in the Non-Disclosure Agreement) exchanged between the
parties under the Non-Disclosure Agreement relating to the subject matter of
this Agreement shall be deemed Confidential Information hereunder and shall be
subject to the terms of this Agreement.

9.9 Publication. With respect to any right of publication in favor of MGH under
any MGH Agreement (and only to the extent of MGH’s rights under any MGH
Agreement), in the event that MGH seeks to publish or present any Joint
Technology pursuant to rights granted to it in such agreement(s), the following
procedures shall govern: Promptly upon receipt of notice from MGH that it
desires to make any such presentation or publication, Palomar shall provide to
Gillette the opportunity to review any proposed abstracts, manuscripts or
presentations (including information to be presented verbally) that contains any
Joint Technology at least thirty (30) days prior to the intended submission of
such manuscript for publication, or at least seven (7) days prior to the
intended submission of such abstract or delivery of such presentation. Palomar
agrees that, upon written request from Gillette that any such abstract or
manuscript for publication not be submitted, or any such proposed presentation
not be made, until Gillette is given a reasonable period of time not to exceed
thirty (30) days to seek Patent protection for any material in such publication
or presentation which it believes is patentable to the extent that Gillette is
entitled to seek Patent protection for such material under this Agreement. Any
publications of a Party under this Section 9.9 shall be subject to the
confidentiality obligations of this ARTICLE IX. In all other respects, except as
required by Applicable Law, neither party shall have the right to publish or
present (or to permit its (sub)licensees, subcontractors, employees or agents to
publish or present) any Joint Technology, except with the prior written consent
of the other party.

--------------------------------------------------------------------------------


ARTICLE X
TERM AND TERMINATION


10.1 TERM.

    (a)     Subject to Section 10.1(b), this Agreement shall commence and take
effect on the Effective Date and shall continue in effect until terminated in
accordance with this ARTICLE X.

    (b)     This Agreement shall be executed by Gillette but not Palomar as of
the date first written above, and Gillette shall Deliver two originals of the
executed version of this Agreement to Palomar. Upon such execution and Delivery
by Gillette, this Agreement shall constitute a binding and irrevocable offer by
Gillette (the “Offer”) for a period of six (6) days after Palomar’s receipt of
those two executed originals (the “Offer Period”). Palomar shall have the right,
in its sole discretion, to accept the Offer during the Offer Period by executing
the two originals Delivered by Gillette and Delivering to Gillette one of the
fully executed originals and retaining the other, provided that Palomar not make
any changes or alterations to the Offer represented by this Agreement in any
way. If Palomar so accepts the Offer within the Offer Period, then this
Agreement shall become effective as provided in Section 10.1(a) and shall be a
binding contract upon both of the parties. If Palomar either (i) notifies
Gillette in writing that it rejects the Offer during the Offer Period, or
(ii) fails to accept the Offer during the Offer Period as provided above, then
the Offer shall terminate and neither Party shall have any further obligation
with respect to the Offer, this Agreement or otherwise (except with respect to
the Non-Disclosure Agreement, which shall survive in full such termination). For
purposes of this Section 10.1(b), “Deliver” and its correlatives shall mean the
act of one party providing an original of this Agreement to the other party by
either: (i) sending such document to the other party by a nationally recognized
overnight courier as provided in Section 14.5 for delivery on the next business
day, or (ii) actual receipt of an original of such document.

10.2 Unilateral Termination of Exclusivity Period by Gillette. Gillette shall
have the right in its sole discretion to terminate the Exclusivity Period by
providing ten (10) days prior written notice to Palomar.


10.3 TERMINATION OF THIS AGREEMENT BY EITHER PARTY FOR MATERIAL BREACH.

    (a)     Material Breach. Material failure by a party to comply with any of
its material obligations contained herein shall entitle the party not in default
to give to the party in default notice specifying the nature of the default and
requiring the defaulting party to cure such default. If such default is not
cured within thirty (30) days, or in the case of breach of any obligation to pay
monies hereunder, ten (10) business days (the “Cure Period”) after the receipt
of such notice (or, if such default cannot be cured within the Cure Period, if
the party in default does not commence actions to cure such default within the
Cure Period and thereafter diligently continue such actions), the party not in
default shall be entitled, without prejudice to any of its other rights
conferred on it by this Agreement, and in addition to any other remedies
available to it by law or in equity, to terminate this Agreement in its entirety
effective upon written notice to the defaulting party; provided, however, that
any right to terminate under this Section 10.3, shall be stayed in the event
that, during any Cure Period, the party alleged to have been in default shall
have initiated dispute resolution in accordance with Section 13.1 with respect
to the alleged default, which stay shall last so long as the initiating party
diligently and in good faith cooperates in the prompt resolution of such dispute
resolution proceedings.

--------------------------------------------------------------------------------

    (b)     No Challenge. In the event that Gillette, during a period when there
is in effect a license grant from Palomar to Gillette under the Palomar Patents
pursuant to this Agreement, asserts a claim in any judicial or governmental
forum seeking a judgment or other decision that any of the Patent claims of the
Palomar Patents is invalid or unenforceable, if it is determined by a judicial
or other governmental authority that no such Patent claims with respect to which
Gillette made such assertions are invalid or unenforceable, from and after the
date of such determination, the royalty rate payable by Gillette with respect to
such license shall double until the date of the earlier to occur of (i) five (5)
years from the date of such determination, or (ii) a period that corresponds to
the total number of days that lapsed between the date on which such claim is
asserted by Gillette in such forum until the date on which such judicial or
governmental determination becomes final and unappealable. In the event that
Palomar, during a period when there is in effect a license grant from Gillette
to Palomar under the Gillette Licensed Patents pursuant to this Agreement,
asserts a claim in any judicial or governmental forum seeking a judgment or
other decision that any of the Patent claims of the Gillette Licensed Patents is
invalid or unenforceable, if it is determined by a judicial or other
governmental authority that no such Patent claims with respect to which Palomar
made such assertions are invalid or unenforceable, from and after the date of
such determination, the royalty rate payable by Palomar with respect to such
license shall double until the date of the earlier to occur of (x) five (5)
years from the date of such determination, or (y) a period that corresponds to
the total number of days that lapsed between the date on which such claim is
asserted by Palomar in such forum until the date on which such judicial or
governmental determination becomes final and unappealable.


10.4 UNILATERAL TERMINATION OF THIS AGREEMENT BY GILLETTE.

    (a)     Termination by Gillette Within Twelve Months of the Effective Date.
At any time within twelve (12) months after the Effective Date, Gillette shall
have the right in its sole discretion to terminate this Agreement in its
entirety by providing ten (10) days’ prior written notice to Palomar.

    (b)     Termination by Gillette Upon Determination That the First Female
Product Requires PMA. Gillette shall have the right, in its sole discretion, to
terminate this Agreement in its entirety by providing ten (10) days’ prior
written notice to Palomar within thirty (30) days of the FDA determining that
the First Female Product is a PMA Product.

    (c)     Termination by Gillette for Palomar’s Failure to Obtain Regulatory
Approval in the United States Within FDA Approval Period. Within thirty (30)
days of the end of the applicable FDA Approval Period, Gillette shall have the
right in its sole discretion to terminate this Agreement in its entirety by
providing ten (10) days’ prior written notice to Palomar in the event that
Palomar fails to obtain Regulatory Approval in the United States for the First
Female Product within the applicable FDA Approval Period. For avoidance of
doubt, in the event that Gillette does not terminate this Agreement in such an
event, then notwithstanding the extent to which Gillette continues to commit
resources to the activities contemplated by this Agreement, Palomar shall have
the right to continue its efforts, at its sole cost and expense, to obtain
Regulatory Approval in the United States for the First Female Product and
Gillette shall reasonably cooperate in those efforts through the R&D Committee
as originally contemplated by this Agreement.

--------------------------------------------------------------------------------

    (d)     Termination By Gillette at the First Decision Point or the Second
Decision Point. At any time on or before thirty (30) days after the First
Decision Point or the Second Decision Point, Gillette shall have the right in
its sole discretion to terminate this Agreement in its entirety by providing ten
(10) days’ prior written notice to Palomar.

10.5 Unilateral Termination of this Agreement by Palomar for Gillette’s Breach
of Diligence Obligations. Palomar shall have the right in its sole discretion to
terminate this Agreement in its entirety by providing ten (10) days’ prior
written notice to Gillette in the event that Gillette fails to satisfy its
obligations pursuant to Section 2.1(b)(i), 2.1(b)(ii) or 2.1(b)(iii), and in the
case of either Section 2.1(b)(i) or 2.1(b)(ii), Gillette further fails to make a
payment to Palomar in accordance with the proviso contained in each such
Section.

10.6 Consequences of Termination of Exclusivity Period. In the event that
Gillette terminates the Exclusivity Period pursuant to Section 10.2, as of the
effective date of such termination, the following terms and conditions shall
apply.

        (i)     The covenants and other rights granted by Palomar in
Sections 5.2 and 5.3(a), the covenants and other rights granted by Gillette in
Section 5.3(b), and Sections 1.7, 5.4 and 9.1(b) shall terminate.

        (ii)     The licenses granted by Palomar to Gillette in
Section 4.1(a)(i) and 4.1(a)(ii) shall convert to non-exclusive licenses and the
word “exclusive” wherever it appears in Sections 4.1(a)(i) and 4.1(a)(ii) shall
be deemed from and after such date to be replaced with the word “non-exclusive”;
provided, that the licenses contained in Sections 4.1(a)(i) and 4.1(a)(ii) shall
be deemed to cover only those Female Products Launched by Gillette prior to the
effective date of the termination of the Exclusivity Period, and any
Improvements thereto.

        (iii)     The Male Option granted by Palomar to Gillette in Section 5.1
and the covenant granted by Palomar to Gillette in Section 5.2(b) shall
terminate; provided, that, in the event that Gillette has, prior to such date,
exercised the Male Option, Gillette’s rights pursuant to Section 5.1(c) shall
survive and Gillette’s rights with respect to Palomar Male Technology and
Palomar’s interest in the Joint Technology in the Male Field shall be governed
by the terms of the Male Collaboration Agreement entered into (or to be entered
into) between the parties pursuant to such Section.

        (iv)     Gillette hereby grants to Palomar a worldwide, perpetual,
irrevocable, non-exclusive, royalty-bearing, right and license, with the right
to grant sublicenses (through multiple tiers of sublicensing), under all of
Gillette’s right, title and interest in and to the Gillette Licensed Patents to
Exploit in the Female Field only those Female Products (including prototypes of
such products) or Manufacturing Processes for Female Products (including in each
instance Improvements thereto), all of which products or processes are developed
or under development by or for Gillette (optionally with Palomar hereunder
and/or with one or more Third Parties) at the time of termination of the
Exclusivity Period, and any Palomar Improvements thereto (but not any new or
other products), which license grant shall become effective as of the effective
date of such termination and shall be subject to the payment obligations of
Palomar pursuant to Section 6.3.

--------------------------------------------------------------------------------

        (v)     Gillette shall have no further obligation to make payments to
Palomar pursuant to Section 6.1(g).

        (vi)     In the event that, prior to such date, Palomar has not provided
to Gillette an Opportunity Notice in accordance with the terms and conditions of
Section 5.1(b), Gillette’s obligations, if any, pursuant to Section 6.2(a)(i) or
6.2(a)(ii) to make a payment to Palomar in connection with the Launch of an
Other Independent Product in the Male Field, and Gillette’s obligations, if any,
pursuant to Section 6.2(b)(ii) to pay to Palomar TTPs with respect to Net Sales
of Other Independent Product(s) in the Male Field, shall be reduced by fifty
percent (50%); provided, however, that the fifty percent (50%) reduction
provided in this Section 10.6(vi) shall not be applicable in the event that, (A)
within sixty (60) days after the date on which Gillette delivers to Palomar the
termination notice pursuant to Section 10.2, Palomar provides to Gillette a Male
Product Opportunity in accordance with the terms of Section 5.1(b) (with such
60-day period being subject to a reasonable extension not to exceed thirty (30)
days for Palomar to provide the Evaluation Materials required by the Opportunity
Notice in the event that Gillette notifies Palomar that Gillette reasonably
believes that it has not received all the Evaluation Materials as contemplated
by Section 5.1(b)(ii)), or (B) the termination of the Exclusivity Period by
Gillette becomes effective on or before the second (2nd) anniversary of the
Effective Date.

        (vii)     Except as set forth in this Section 10.6, in all other
respects the provisions of this Agreement shall survive the termination of the
Exclusivity Period by Gillette pursuant to Section 10.2.


10.7 CONSEQUENCES OF TERMINATION OF AGREEMENT BY GILLETTE.

    (a)     Termination by Gillette Within Twelve Months of the Effective Date.
In the event that Gillette terminates this Agreement pursuant to
Section 10.4(a), as of the effective date of such termination, the following
terms and conditions shall apply.

        (i)     The covenants and other rights granted by Palomar in
Sections 5.2 and 5.3(a), the covenants and other rights granted by Gillette in
5.3(b), and Sections 1.7, 5.4 and 9.1(b) shall terminate.

        (ii)     The licenses granted by Palomar to Gillette in
Sections 4.1(a)(i) and 4.1(a)(ii) shall terminate.

        (iii)     The Male Option granted by Palomar to Gillette in Section 5.1
and the covenant granted by Palomar to Gillette in Section 5.2(b) shall
terminate; provided, that, in the event that Gillette has, prior to such date,
exercised the Male Option, Gillette’s rights pursuant to Section 5.1(c) shall
survive and Gillette’s rights with respect to Palomar Male Technology and
Palomar’s interest in the Joint Technology in the Male Field shall be governed
by the terms of the Male Collaboration Agreement entered into (or to be entered
into) between the parties pursuant to such Section.

--------------------------------------------------------------------------------

        (iv)     Except in the case of any payment obligations of Gillette
pursuant to Sections 6.1(a) and 6.1(b), all payment obligations of Gillette, if
any, pursuant to Sections 6.1 and 6.2 shall terminate.

        (v)     As provided in Section 8.1(c)(i), (1) there shall no be
assignment by Palomar to Gillette of any interest in any (A) Joint Inventions
first conceived, developed or reduced to practice during the Restricted Access
Period, and (B) all relevant Joint Technology, (2) all of such Joint Inventions
and Joint Technology shall remain solely owned by Palomar and shall no longer be
treated hereunder as Joint Inventions or Joint Technology, and (3) Palomar shall
not be required to disclose any such Joint Inventions or Joint Technology to
Gillette.

        (vi)     Except as set forth in this Section 10.7(a), the terms and
conditions of ARTICLE IV, ARTICLE V and ARTICLE VI (in addition to the
provisions listed in Section 10.10(b)) shall survive termination of this
Agreement by Gillette pursuant to Section 10.4(a).

    (b)     Termination by Gillette Upon Determination That First Female Product
Requires PMA. In the event that Gillette terminates this Agreement pursuant to
Section 10.4(b), as of the effective date of such termination, the following
terms and conditions shall apply.

        (i)     The covenants and other rights granted by Palomar in
Sections 5.2 and 5.3(a), the covenants and other rights granted by Gillette in
5.3(b), and Sections 1.7, 5.4 and 9.1(b) shall terminate.

        (ii)     The licenses granted by Palomar to Gillette in
Sections 4.1(a)(i) and 4.1(a)(ii) shall terminate.

        (iii)     The Male Option granted to Gillette by Palomar in Section 5.1
and the covenant granted by Palomar to Gillette in Section 5.2(b) shall
terminate; provided, that, in the event that Gillette has, prior to such date,
exercised the Male Option, Gillette’s rights pursuant to Section 5.1(c) shall
survive and Gillette’s rights with respect to Palomar Male Technology and
Palomar’s interest in the Joint Technology in the Male Field shall be governed
by the terms of the Male Collaboration Agreement entered into (or to be entered
into) between the parties pursuant to such Section.

        (iv)     Gillette hereby grants to Palomar a worldwide, perpetual,
irrevocable, non-exclusive, royalty-bearing, right and license, with the right
to grant sublicenses (through multiple tiers of sublicensing), under all of
Gillette’s right, title and interest in and to the Gillette Licensed Patents to
Exploit in the Female Field only those Female Products (including prototypes of
such products) or Manufacturing Processes for Female Products (including in each
instance Improvements thereto), all of which products or processes are developed
or under development by or for Gillette (optionally with Palomar hereunder
and/or with one or more Third Parties) at the time of termination of this
Agreement, and any Palomar Improvements thereto (but not any new or other
products), which license grant shall become effective as of the effective date
of such termination and shall be subject to the payment obligations of Palomar
pursuant to Section 6.3.

--------------------------------------------------------------------------------

        (v)     Gillette hereby grants to Palomar a worldwide, perpetual,
irrevocable, exclusive (including with regard to Gillette), royalty-free, right
and license, with the right to grant sublicenses (through multiple tiers of
sublicensing), under all of Gillette’s right, title and interest in and to the
Joint Technology to Exploit in the Female Field only those Female Products
(including prototypes of such products) or Manufacturing Processes for Female
Products (including in each instance Improvements thereto), all of which
products or processes are developed or under development by or for Gillette
(optionally with Palomar hereunder and/or with one or more Third Parties) at the
time of termination of this Agreement, and any Palomar Improvements thereto (but
not any new or other products), which license grant shall become effective as of
the effective date of such termination. As of the effective date of such
termination and thereafter, Gillette shall not practice or use, or grant
licenses or other rights under, Joint Technology for the purpose of Exploitation
of such Female Products in the Female Field, provided that, subject to
Section 4.2(d) and the other terms and conditions of this Agreement, the
foregoing restrictions shall not prevent Gillette from conducting any activity,
or exercising or granting any licenses or other rights, with respect to the
Joint Technology that has as its goal or intent Exploitation of products or
systems, other than such Female Products or Palomar Improvements thereto, in the
Female Field, or products or systems outside of the Female Field.

        (vi)     Except in the case of any payment obligations of Gillette
pursuant to Sections 6.1(a) and 6.1(b), all payment obligations of Gillette, if
any, pursuant to Section 6.1 shall terminate.

        (vii)     Except as set forth in this Section 10.7(b), the terms and
conditions of ARTICLE IV, ARTICLE V and ARTICLE VI (in addition to the
provisions listed in Section 10.10(b)) shall survive termination of this
Agreement by Gillette pursuant to Section 10.4(b).

    (c)     Termination by Gillette for Palomar’s Failure to Obtain Regulatory
Approval in the United States Within FDA Approval Period. In the event that
Gillette terminates this Agreement pursuant to Section 10.4(c), as of the
effective date of such termination, the following terms and conditions shall
apply.

        (i)     The covenants and other rights granted by Palomar in
Sections 5.2 and 5.3(a), the covenants and other rights granted by Gillette in
5.3(b), and Sections 1.7, 5.4 and 9.1(b) shall terminate.

        (ii)     The licenses granted by Palomar to Gillette in
Sections 4.1(a)(i) and 4.1(a)(ii) shall terminate.

        (iii)     The Male Option granted by Palomar to Gillette in Section 5.1
and the covenant granted by Palomar to Gillette in Section 5.2(b) shall survive
for a period of two (2) years after the effective date of such termination,
whereupon the Male Option shall immediately terminate, provided, that, in the
event that Gillette has, prior to the termination of the Male Option, exercised
the Male Option, Gillette’s rights pursuant to Section 5.1(c) shall survive and
Gillette’s rights with respect to Palomar Male Technology and Palomar’s interest
in the Joint Technology in the Male Field shall be governed by the terms of the
Male Collaboration Agreement entered into (or to be entered into) between the
parties pursuant to such Section.

--------------------------------------------------------------------------------

        (iv)     Gillette hereby grants to Palomar a worldwide, perpetual,
irrevocable, non-exclusive, royalty-bearing, right and license, with the right
to grant sublicenses (through multiple tiers of sublicensing), under all of
Gillette’s right, title and interest in and to the Gillette Licensed Patents to
Exploit in the Female Field only those Female Products (including prototypes of
such products) or Manufacturing Processes for Female Products (including in each
instance Improvements thereto), all of which products or processes are developed
or under development by or for Gillette (optionally with Palomar hereunder
and/or with one or more Third Parties) at the time of termination of this
Agreement, and any Palomar Improvements thereto (but not any new or other
products), which license grant shall become effective as of the effective date
of such termination and shall be subject to the payment obligations of Palomar
pursuant to Section 6.3.

        (v)     Gillette hereby grants to Palomar a worldwide, perpetual,
irrevocable, exclusive (including with regard to Gillette), royalty-free, right
and license, with the right to grant sublicenses (through multiple tiers of
sublicensing), under all of Gillette’s right, title and interest in and to the
Joint Technology to Exploit in the Female Field only those Female Products
(including prototypes of such products) or Manufacturing Processes for Female
Products (including in each instance Improvements thereto), all of which
products or processes are developed or under development by or for Gillette
(optionally with Palomar hereunder and/or with one or more Third Parties) at the
time of termination of this Agreement, and any Palomar Improvements thereto (but
not any new or other products), which license grant shall become effective as of
the effective date of such termination. As of the effective date of such
termination and thereafter, Gillette shall not practice or use, or grant
licenses or other rights under Joint Technology for the purpose of Exploitation
of such Female Products in the Female Field; provided that, subject to
Section 4.2(d) and the other terms and conditions of this Agreement, the
foregoing restrictions shall not prevent Gillette from conducting any activity,
or exercising or granting any licenses or other rights, with respect to the
Joint Technology that has as its goal or intent Exploitation of products or
systems, other than such Female Products or Palomar Improvements thereto, in the
Female Field, or products or systems outside the Female Field.

        (vi)     Except in the case of any payment obligation of Gillette
pursuant to Sections 6.1(a) and 6.1(b), Gillette’s payment obligations pursuant
to Section 6.1 shall terminate.

        (vii)     Gillette obligations, if any, to make payments to Palomar
pursuant to Section 6.2(a)(i) or 6.2(a)(ii) on account of a Launch of a Gillette
Joint Independent Product in the Field, as applicable, and Gillette’s
obligations, if any, pursuant to Section 6.2(b)(i) to pay to Palomar TTPs with
respect to Net Sales of a Gillette Joint Independent Product in the Field, shall
terminate; provided, however, in the event that, subsequent to such termination,
Gillette exercises the Male Option, Gillette’s obligations, if any, to make
payments to Palomar pursuant to such Sections shall be reinstated from and after
the date of the Option Exercise Notice with respect to Gillette Joint
Independent Products in the Male Field only.

--------------------------------------------------------------------------------

        (viii)     Gillette’s obligations, if any, pursuant to Section 6.2(a)(i)
or 6.2(a)(ii) to make a payment to Palomar in connection with the Launch of an
Other Independent Product in the Field, and Gillette’s obligations, if any,
pursuant to Section 6.2(b)(ii) to pay to Palomar TTPs with respect to Net Sales
of an Other Independent Product in the Field, shall terminate; provided,
however, in the event that, subsequent to such termination, Gillette exercises
the Male Option, Gillette’s obligations, if any, to make payments to Palomar
pursuant to such Sections shall be reinstated from and after the date of the
Option Exercise Notice with respect to Other Independent Products in the Male
Field only.

        (ix)     Except as set forth in this Section 10.7(c), the terms and
conditions of ARTICLE IV, ARTICLE V and ARTICLE VI (in addition to the
provisions listed in Section 10.10(b)) shall survive termination of this
Agreement by Gillette pursuant to Section 10.4(c).

    (d)     Termination By Gillette at the First Decision Point or the Second
Decision Point. In the event that Gillette terminates this Agreement pursuant to
Section 10.4(d), as of the effective date of such termination, the following
terms and conditions shall apply.

        (i)     The covenants and other rights granted by Palomar in
Sections 5.2 and 5.3(a), the covenants and other rights granted by Gillette in
5.3(b), and Sections 1.7, 5.4 and 9.1(b) shall terminate.

        (ii)     The licenses granted by Palomar to Gillette in Sections
4.1(a)(i) and 4.1(a)(ii) shall terminate.

        (iii)     The Male Option granted by Palomar to Gillette in Section 5.1
and the covenant granted by Palomar to Gillette in Section 5.2(b) shall
terminate; provided, that, in the event that Gillette has, prior to such date,
exercised the Male Option, Gillette’s rights pursuant to Section 5.1(c) shall
survive and Gillette’s rights with respect to Palomar Male Technology and
Palomar’s interest in the Joint Technology in the Male Field shall be governed
by the terms of the Male Collaboration Agreement entered into (or to be entered
into) between the parties pursuant to such Section.

        (iv)     Gillette hereby grants to Palomar a worldwide, perpetual,
irrevocable, non-exclusive, royalty-bearing, right and license, with the right
to grant sublicenses (through multiple tiers of sublicensing), under all of
Gillette’s right, title and interest in and to the Gillette Licensed Patents to
Exploit in the Female Field only those Female Products (including prototypes of
such products) or Manufacturing Processes for Female Products (including in each
instance Improvements thereto), all of which products or processes are developed
or under development by or for Gillette (optionally with Palomar hereunder
and/or with one or more Third Parties) at the time of termination of this
Agreement, and any Palomar Improvements thereto (but not any new or other
products), which license grant shall become effective as of the effective date
of such termination and shall be subject to the payment obligations of Palomar
pursuant to Section 6.3.

--------------------------------------------------------------------------------

        (v)     Gillette hereby grants to Palomar a worldwide, perpetual,
irrevocable, exclusive (including with regard to Gillette), royalty-free, right
and license, with the right to grant sublicenses (through multiple tiers of
sublicensing), under all of Gillette’s right, title and interest in and to the
Joint Technology to Exploit in the Female Field only those Female Products
(including prototypes of such products) or Manufacturing Processes for Female
Products (including in each instance Improvements thereto), all of which
products or processes are developed or under development by or for Gillette
(optionally with Palomar hereunder and/or with one or more Third Parties) at the
time of termination of this Agreement, and any Palomar Improvements thereto (but
not any new or other products), which license grant shall become effective as of
the effective date of such termination. As of the effective date of such
termination and thereafter, Gillette shall not practice or use, or grant
licenses or other rights under Joint Technology for the purpose of Exploitation
of such Female Products in the Female Field; provided that, subject to
Section 4.2(d) and the other terms and conditions of this Agreement, the
foregoing restrictions shall not prevent Gillette from conducting any activity,
or exercising or granting any licenses or other rights, with respect to the
Joint Technology that has as its goal or intent Exploitation of products or
systems, other than such Female Products or Palomar Improvements thereto, in the
Female Field, or products or systems outside the Female Field.

        (vi)     Except in the case of any payment obligations of Gillette
pursuant to Sections 6.1(a) and 6.1(b), all payment obligations of Gillette, if
any, pursuant to Section 6.1 shall terminate.

        (vii)     Except as set forth in this Section 10.7(d), the terms and
conditions of ARTICLE IV, ARTICLE V and ARTICLE VI (in addition to the
provisions listed in Section 10.10(b)) shall survive termination of this
Agreement by Gillette pursuant to Section 10.4(d).

    (e)     Termination By Gillette for Palomar’s Material Breach. In the event
that Gillette terminates this Agreement pursuant to Section 10.3 or 10.11, as of
the effective date of such termination, the following terms and conditions shall
apply.

        (i)     The covenants granted by Palomar to Gillette in Section 5.2 and
all the terms and conditions of Sections 1.7 and 9.1(b) shall terminate. For
five (5) years after the effective date of such termination, Palomar shall not
compete, or grant to a Third Party a license under Palomar-Controlled
intellectual property with the intention of enabling such Third Party to
compete, with Gillette in the Field; provided, however, that in the event that,
prior to Gillette’s termination of this Agreement pursuant to Section 10.3,
Palomar has offered to Gillette a Male Product Opportunity pursuant to Section
5.1(b), and Gillette elected or otherwise failed to exercise the Male Option
pursuant to Section 5.1(b)(iv), Palomar’s obligation as provided in this
sentence shall apply only with respect to the Female Field, and references in
this Section 10.7(e)(i) to the “Field” shall be deemed to be references to the
“Female Field.” The restriction contained in this Section 10.7(e)(i) shall not
prevent Palomar from conducting any activity, or exercising or granting any
rights or licenses, that has as its goal or intent Exploitation of products or
systems outside of the Field, notwithstanding the possibility that any such
products or systems may have applications in the Field.

        (ii)     The Male Option granted by Palomar to Gillette in Section 5.1
and the covenant granted by Palomar to Gillette in Section 5.2(b) shall
terminate; provided, that, in the event that Gillette has, prior to such date,
exercised the Male Option, Gillette’s rights pursuant to Section 5.1(c) shall
survive and Gillette’s rights with respect to Palomar Male Technology and
Palomar’s interest in the Joint Technology in the Male Field shall be governed
by the terms of the separate agreement entered into (or to be entered into)
between the parties pursuant to such Section.

--------------------------------------------------------------------------------

        (iii)     Except in the case of payment obligations of Gillette pursuant
to Section 6.1(b) and 6.1(g), which shall terminate, all payment obligations of
Gillette contained in Section 6.1 shall survive termination of this Agreement by
Gillette pursuant to Section 10.3.

        (iv)     Gillette’s obligations, if any, to make payments to Palomar
pursuant to Section 6.2(a)(i) or 6.2(a)(ii) on account of a Launch of a Gillette
Joint Independent Product in the Field, as applicable, and pursuant to
Sections 6.2(b)(i) and 6.2(c) to pay to Palomar TTPs and royalties on account of
Net Sales of a Gillette Joint Independent Product in the Field, as applicable,
shall terminate; provided, however in the event that Gillette’s Exploitation of
a Gillette Joint Independent Product triggers a payment obligation by Palomar to
MGH under an MGH Agreement, Gillette’s obligations, if any, pursuant to Section
6.2(c) shall not terminate but rather Gillette’s obligation shall be reduced to
one percent (1%) of Net Sales and shall apply only if and to the extent that
Palomar has a corresponding payment obligation to MGH under an MGH Agreement.

        (v)     Gillette’s obligations, if any, pursuant to Section 6.2(a)(i) or
6.2(a)(ii) to make a payment to Palomar in connection with the Launch of an
Other Independent Product in the Field, and Gillette’s obligations, if any,
pursuant to Section 6.2(b)(ii) to pay to Palomar TTPs with respect to Net Sales
of an Other Independent Product in the Field, shall terminate.

        (vi)     Except as set forth in this Section 10.7(e), the terms and
conditions of ARTICLE IV, ARTICLE V and ARTICLE VI (in addition to the
provisions listed in Section 10.10(b)) shall survive termination of this
Agreement by Gillette pursuant to Section 10.3.

    (f)     Rights Cumulative. The rights and remedies in Section 10.7 shall be
cumulative and in addition to any other rights or remedies that may be available
to Gillette.


10.8 CONSEQUENCES OF TERMINATION OF AGREEMENT BY PALOMAR.

    (a)     In the event that Palomar terminates this Agreement pursuant to
Section 10.3, 10.5 or 10.11, as of the effective date of such termination, the
following terms and conditions shall apply.

        (i)     The covenants and other rights granted by Palomar in
Sections 5.2 and 5.3(a), the covenants and other rights granted by Gillette in
5.3(b), and Sections 1.7, 5.4 and 9.1(b) shall terminate.

        (ii)     The licenses granted by Palomar to Gillette in Sections
4.1(a)(i) and 4.1(a)(ii) shall terminate.

--------------------------------------------------------------------------------

        (iii)     The Male Option granted to Gillette in Section 5.1 and the
covenant granted by Palomar to Gillette in Section 5.2(b) shall terminate;
provided, that, in the event that Gillette has, prior to such date, exercised
the Male Option, Gillette’s rights pursuant to Section 5.1(c) shall survive and
Gillette’s rights with respect to Palomar Male Technology and Palomar’s interest
in the Joint Technology in the Male Field shall be governed by the terms of the
Male Collaboration Agreement entered into (or to be entered into) between the
parties pursuant to such Section.

        (iv)     Gillette hereby grants to Palomar a worldwide, perpetual,
irrevocable, non-exclusive, royalty-bearing, right and license, with the right
to grant sublicenses (through multiple tiers of sublicensing), under all of
Gillette’s right, title and interest in and to the Gillette Licensed Patents to
Exploit in the Female Field only those Female Products (including prototypes of
such products) or Manufacturing Processes for Female Products (including in each
instance Improvements thereto), all of which products or processes are developed
or under development by or for Gillette (optionally with Palomar hereunder
and/or with one or more Third Parties) at the time of termination of this
Agreement, and any Palomar Improvements thereto (but not any new or other
products), which license grant shall become effective as of the effective date
of such termination and shall be subject to the payment obligations of Palomar
pursuant to Section 6.3.

        (v)     Gillette hereby grants to Palomar a worldwide, perpetual,
irrevocable, exclusive (including with regard to Gillette), royalty-free, right
and license, with the right to grant sublicenses (through multiple tiers of
sublicensing), under all of Gillette’s right, title and interest in and to the
Joint Technology to Exploit in the Field only those Female Products (including
prototypes of such products) or Manufacturing Processes for Female Products
(including in each instance Improvements thereto), all of which products or
processes are developed or under development by or for Gillette (optionally with
Palomar hereunder and/or with one or more Third Parties) at the time of
termination of this Agreement, and any Palomar Improvements thereto (but not any
new or other products), which license grant shall become effective as of the
effective date of such termination. As of the effective date of such termination
and thereafter, Gillette shall not practice or use, or grant licenses or other
rights under, Joint Technology for the purpose of Exploitation of such Female
Products in the Female Field, provided that, subject to Section 4.2(d) and the
other terms and conditions of this Agreement, the foregoing restrictions shall
not prevent Gillette from conducting any activity, or exercising or granting any
licenses or other rights, with respect to the Joint Technology that has as its
goal or intent Exploitation of products or systems, other than such Female
Products or Palomar Improvements thereto, in the Female Field, or products or
systems outside of the Female Field.

        (vi)     Gillette’s payment obligations pursuant to Section 6.1 shall
terminate.

        (vii)     Except as set forth in this Section 10.8, the terms and
conditions of ARTICLE IV, ARTICLE V and ARTICLE VI (in addition to the
provisions listed in Section 10.10(b)) shall survive termination of this
Agreement by Gillette pursuant to Section 10.3 or 10.5.

--------------------------------------------------------------------------------

    (b)     Rights Cumulative. The rights and remedies of Palomar in this
Section 10.8 shall be cumulative and in addition to any other rights or remedies
that may be available to Palomar.

10.9 Notice of Certain Sublicense Grants. In the event that Palomar grants to a
Third Party a sublicense under the license granted by Gillette to Palomar in
Sections 10.6(iv), 10.7(b)(iv), 10.7(c)(iv), 10.7(d)(iv), or 10.8(a)(iv),
Palomar shall promptly provide to Gillette written notice of such grant and the
identity of the Third Party, together with copies of those provisions of such
Agreement that relate directly to the Gillette Licensed Patents (e.g., license
grant provisions, intellectual property provisions relating to patent
prosecution and enforcement rights).


10.10 ACCRUED RIGHTS; SURVIVING OBLIGATIONS.

    (a)     Accrued Rights. Termination or expiration of this Agreement for any
reason shall be without prejudice to any rights that shall have accrued to the
benefit of a party prior to such termination or expiration. Such termination or
expiration shall not relieve a party from obligations that are expressly
indicated to survive the termination or expiration of this Agreement.

    (b)     Survival. Subject to and without limiting anything contained in
Sections 10.6, 10.7 and 10.8 of this Agreement, Sections 1.2(b), 1.3(b)(iv),
1.5, 2.1(a)(iii), 10.1(b), 10.6, 10.7, 10.8, 10.9, 10.11, 14.2, 14.3, 14.4,
14.5, 14.6, 14.8, 14.9, 14.12 and this Section 10.10, and ARTICLE VIII, ARTICLE
IX and ARTICLE XIII of this Agreement shall survive the termination or
expiration of this Agreement for any reason.

    (c)     Work-in-Progress. Upon termination of this Agreement by Palomar
pursuant to Section 10.3, Gillette shall be entitled, during the following
ninety (90) days, to finish any work-in-progress and to sell any inventory of
the Female Products that remains on hand as of the date of the termination, so
long as Gillette pays Palomar all amounts applicable to said subsequent sales in
accordance with the terms and conditions set forth in this Agreement.

10.11 Termination Upon Insolvency. Either party may terminate this Agreement if,
at any time, the other party shall file in any court or agency pursuant to any
statute or regulation of any state, country or jurisdiction, a petition in
bankruptcy or insolvency or for reorganization or for an arrangement or for the
appointment of a receiver or trustee of that party or of its assets, or if the
other party shall be served with an involuntary petition against it, filed in
any insolvency proceeding, and such petition shall not be dismissed within sixty
(60) days after the filing thereof, or if the other party shall propose or be a
party to any dissolution or liquidation, or if the other party shall make an
assignment for the benefit of its creditors.

10.12 Rights in Bankruptcy. All rights and licenses granted under or pursuant to
this Agreement by Gillette or Palomar are, and shall otherwise be deemed to be,
for purposes of Section 365(n) of the United States Bankruptcy Code, licenses of
rights to “intellectual property” as defined under Section 101 of the United
States Bankruptcy Code. The parties agree that the parties, as licensees of such
rights under this Agreement, shall retain and may fully exercise all of their
rights and elections under the United States Bankruptcy Code. The parties
further agree that, in the event of the commencement of a bankruptcy proceeding
by or against either party under the United States Bankruptcy Code, the party
hereto that is not a party to such proceeding shall be entitled to a complete
duplicate of (or complete access to, as appropriate) any such intellectual
property and all embodiments of such intellectual property, which, if not
already in the non-subject party’s possession, shall be promptly delivered to it
(a) upon any such commencement of a bankruptcy proceeding upon the non-subject
party’s written request therefor, unless the party subject to such proceeding
elects to continue to perform all of its obligations under this Agreement or (b)
if not delivered under clause (a) above, following the rejection of this
Agreement by or on behalf of the party subject to such proceeding upon written
request therefor by the non-subject party.

--------------------------------------------------------------------------------


ARTICLE XI
INDEMNITY

11.1 Indemnification of Gillette. Palomar shall indemnify The Gillette Company
and its Affiliates and their respective directors, officers, employees and
agents, and defend and save each of them harmless, from and against any and all
losses, damages, liabilities, bodily injury, death or property damage, costs and
expenses (including reasonable attorneys’ and professionals fees and expenses)
in connection with any and all suits, investigations, claims or demands
(collectively, “Losses”), but only to the extent based on or arising from a
suit, investigation, claim or demand made by a Third Party (a “Third Party
Claim”), and arising from or occurring as a result of (a) the Exploitation by
Palomar or any of its agents or sublicensees of any Female Product or any other
product pursuant to a license granted by Gillette to Palomar in this Agreement,
or any materials for making or using the same, or any actual or alleged
violation of Applicable Law resulting therefrom, (b) a breach by Palomar of this
Agreement, or (c) the gross negligence or willful misconduct on the part of
Palomar in performing its obligations under this Agreement, except for those
Losses for which Gillette has an obligation to indemnify Palomar pursuant to
Section 11.2, as to which Losses each party shall indemnify the other to the
extent of their respective liability for the Losses; provided, however, that
Palomar shall not be obligated to indemnify Gillette for any Losses that arise
as a result of gross negligence or willful misconduct on the part of The
Gillette Company, its Affiliates and their respective directors, officers,
employees and agents. The foregoing indemnification obligation of Palomar shall
include, without limitation, Losses based on or arising out of (1) any
representation, warranty or agreement that is made by Palomar to any Third Party
with respect to any product described in clause (a) above, (2) actual or
asserted violations of any Applicable Law attributable to any product described
in clause (a) above, or (3) any claim that any product described in clause (a)
above is defective (whether in design, materials, workmanship or otherwise) or
that otherwise relates to any attribute, condition or failure of any such
product, including any claim of product liability (whether brought in tort,
warranty, strict liability or other form of action) or negligence.

--------------------------------------------------------------------------------

11.2 Indemnification of Palomar. Gillette shall indemnify Palomar Medical
Technologies, Inc., and its Affiliates and their respective directors, officers,
employees and agents, and defend and save each of them harmless, from and
against any and all Losses, but only to the extent based on or arising from a
Third Party Claim, arising from or occurring as a result of (a) the Exploitation
of any Female Product or other product by Gillette or any of its agents or
sublicensees pursuant to a license granted by Palomar to Gillette in this
Agreement, or any materials for making or using the same, or any actual or
alleged violation of Applicable Law resulting therefrom, (b) a breach by
Gillette of this Agreement, (c) the wrongful exercise by Gillette of any Third
Party beneficiary rights provided for in Section 5.3(a)(ii)(3), or (d) the gross
negligence or willful misconduct on the part of Gillette in performing its
obligations under this Agreement, except for those Losses for which Palomar has
an obligation to indemnify Gillette pursuant to Section 11.1, as to which Losses
each party shall indemnify the other to the extent of their respective liability
for the Losses; provided, however, that Gillette shall not be obligated to
indemnify Palomar for any Losses that arise as a result of gross negligence or
willful misconduct on the part of Palomar Medical Technologies, Inc., its
Affiliates and their respective directors, officers, employees and agents. The
foregoing indemnification obligation of Gillette shall include, without
limitation, Losses based on or arising out of (1) any representation, warranty
or agreement that is made by Gillette to any Third Party with respect to any
Female Product, (2) actual or asserted violations of any Applicable Law
attributable to any Female Product, or (3) any claim that any Female Product is
defective (whether in design, materials, workmanship or otherwise) or that
otherwise relates to any attribute, condition or failure of any such Female
Product, including any claim of product liability (whether brought in tort,
warranty, strict liability or other form of action) or negligence.


11.3 INDEMNIFICATION PROCEDURE.

    (a)     Notice of Third Party Claim. The indemnified party shall give the
indemnifying party prompt written notice (an “Indemnification Claim Notice”) of
any Third Party Claim upon which such indemnified party intends to base a
request for indemnification under Section 11.1 or 11.2, but in no event shall
the indemnifying party be liable for any Losses that directly result from any
delay in providing such notice. Each Indemnification Claim Notice must contain a
description of the Third Party Claim and the nature and amount of such Loss (to
the extent that the nature and amount of such Loss is known at such time). The
indemnified party shall furnish promptly to the indemnifying party copies of all
papers and official documents received in respect of any Losses. All Third Party
Claims in respect of a party, its Affiliates or their respective directors,
officers, employees and agents shall be made solely by such party to this
Agreement (the “Indemnified Party”).

    (b)     Control of Defense. At its option, the indemnifying party may assume
the defense of any Third Party Claim by giving written notice to the Indemnified
Party within thirty (30) days after the indemnifying party’s receipt of an
Indemnification Claim Notice. Upon assuming the defense of a Third Party Claim,
the indemnifying party may appoint as lead counsel in the defense of the Third
Party Claim legal counsel selected by the indemnifying party, provided that such
counsel for the indemnifying party shall be subject to the reasonable approval
of the Indemnified Party. In the event the indemnifying party assumes the
defense of a Third Party Claim, the Indemnified Party shall immediately deliver
to the indemnifying party all original notices and documents (including court
papers) received by any indemnified party in connection with the Third Party
Claim.

    (c)     Right to Participate in Defense. Without limiting Section 11.3(b),
any indemnified party shall be entitled to participate in, but not control, the
defense of such Third Party Claim and to employ counsel of its choice for such
purpose; provided, however, that such employment shall be at the Indemnified
Party’s own expense unless (A) the employment thereof has been specifically
authorized by the indemnifying party in writing, (B) the indemnifying party has
failed to assume the defense and employ counsel in accordance with
Section 11.3(b) (in which case the Indemnified Party shall control the defense),
or (C) the Indemnified Party shall have reasonably concluded that there may be a
conflict of interest between the indemnifying party and the Indemnified Party in
the defense of such Third Party Claim, in which case the indemnifying party
shall pay the reasonable fees and expenses of one law firm serving as counsel
for the Indemnified Party, which law firm shall be subject to reasonable
approval by the indemnifying party.

--------------------------------------------------------------------------------

    (d)     Settlement. With respect to any Losses relating solely to the
payment of money damages in connection with a Third Party Claim and that will
not result in the Indemnified Party’s becoming subject to injunctive or other
relief or otherwise adversely and materially affect the business of the
Indemnified Party in any manner, the indemnifying party shall have the sole
right to consent to the entry of any judgment, enter into any settlement or
otherwise dispose of such Loss, on such terms as the indemnifying party, in its
sole discretion, shall deem appropriate. With respect to all other Losses in
connection with Third Party Claims, where the indemnifying party has assumed the
defense of the Third Party Claim in accordance with Section 11.3(b), the
indemnifying party shall have authority to consent to the entry of any judgment,
enter into any settlement or otherwise dispose of such Loss provided (i) it
obtains the prior written consent of the Indemnified Party (which consent shall
not be unreasonably withheld), and (ii) include as an unconditional term thereof
the giving by the Third Party to such Indemnified Party of a release from all
liability in respect to such Third Party Claim. The indemnifying party shall not
be liable for any settlement or other disposition of a Loss by an Indemnified
Party that is reached without the written consent of the indemnifying party,
unless the indemnifying party has failed to assume the defense and employ
counsel in accordance with Section 11.3(b). In the event that (i) an Indemnified
Party seeks indemnification from the indemnifying party under this ARTICLE XI
for a Third Party Claim, and (ii) the indemnifying party shall have acknowledged
in writing the obligation to indemnify the Indemnified Party hereunder with
respect thereto, no Indemnified Party shall admit any liability with respect to,
or settle, compromise or discharge, such Third Party Claim without the prior
written consent of the indemnifying party.

    (e)     Cooperation. In the event that an indemnifying party chooses to
defend or prosecute any Third Party Claim, the Indemnified Party shall, and
shall cause each other indemnified party to, cooperate with the indemnifying
party in the defense or prosecution thereof and shall furnish such records,
information and testimony, provide such witnesses and attend such conferences,
discovery proceedings, hearings, trials and appeals as the indemnifying party
may reasonably request in connection therewith. Such cooperation shall include
access during normal business hours afforded to the indemnifying party to, and
reasonable retention by the Indemnified Party of, records and information that
are reasonably relevant to such Third Party Claim, and making indemnified
parties and other employees and agents available on a mutually convenient basis
to provide additional information and explanation of any material provided
hereunder, and the indemnifying party shall reimburse the Indemnified Party for
all its reasonable out-of-pocket costs and expenses in connection therewith.

    (f)     Expenses. Except as provided above, the costs and expenses,
including fees and disbursements of counsel, incurred by the Indemnified Party
in connection with any claim shall be reimbursed on a Calendar Quarter basis by
the indemnifying party, without prejudice to the indemnifying party’s right to
contest the Indemnified Party’s right to indemnification.

--------------------------------------------------------------------------------


11.4 LIMITATION ON DAMAGES AND LIABILITY.

    (a)     LIMITATION ON DAMAGES. SUBJECT TO SECTIONS 11.1 AND 11.2, AND EXCEPT
IN CIRCUMSTANCES OF GROSS NEGLIGENCE OR INTENTIONAL MISCONDUCT, NEITHER GILLETTE
NOR PALOMAR SHALL BE LIABLE FOR SPECIAL, INDIRECT, PUNITIVE, INCIDENTAL OR
CONSEQUENTIAL DAMAGES (INCLUDING FOR LOST PROFITS, DEVELOPMENT COMPLETION OR
ROYALTIES), WHETHER IN CONTRACT, WARRANTY, NEGLIGENCE, TORT, STRICT LIABILITY OR
OTHERWISE, ARISING OUT OF (i) THE EXPLOITATION OF ANY PRODUCT DEVELOPED,
MANUFACTURED, SOLD OR MARKETED HEREUNDER, (ii) ANY BREACH OF OR FAILURE TO
PERFORM ANY OF THE PROVISIONS OF THIS AGREEMENT, (iii) OR OTHERWISE RELATING TO
THIS AGREEMENT, EVEN IF SUCH PARTY HAS BEEN INFORMED OR SHOULD HAVE KNOWN OF THE
POSSIBILITY OF SUCH DAMAGES.

    (b)     DISCLAIMER.

        (i)     EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT,
(1) GILLETTE HEREBY DISCLAIMS ANY AND ALL WARRANTIES, WHETHER WRITTEN OR ORAL,
OR EXPRESS OR IMPLIED, WITH RESPECT TO THE GILLETTE TECHNOLOGY, JOINT
TECHNOLOGY, GILLETTE CONFIDENTIAL INFORMATION, INCLUDING ANY WARRANTY OF
QUALITY, TITLE, NONINFRINGEMENT, PERFORMANCE, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR USE OR PURPOSE, AND (2) WITHOUT LIMITING THE FOREGOING, GILLETTE
EXPRESSLY DISCLAIMS ANY EXPRESS OR IMPLIED WARRANTY OR REPRESENTATION (A) AS TO
THE VALIDITY OR SCOPE OF ANY OF THE INTELLECTUAL PROPERTY RIGHTS LICENSED
HEREUNDER, (B) THAT ANY FEMALE PRODUCTS, ANY OTHER PRODUCTS OR ANY ACTIVITIES OF
THE PARTIES CONTEMPLATED BY THIS AGREEMENT, SHALL BE FREE FROM INFRINGEMENT,
MISAPPROPRIATION OR MISUSE OF ANY THIRD PARTY INTELLECTUAL PROPERTY RIGHTS, OR
(C) AS TO THE QUALITY OR PERFORMANCE OF ANY INFORMATION AND INVENTIONS OR FEMALE
PRODUCTS OR ANY OTHER PRODUCTS.

        (ii)     EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT,
(1) PALOMAR HEREBY DISCLAIMS ANY AND ALL WARRANTIES, WHETHER WRITTEN OR ORAL, OR
EXPRESS OR IMPLIED, WITH RESPECT TO THE PALOMAR TECHNOLOGY, PALOMAR MALE
TECHNOLOGY, JOINT TECHNOLOGY, PALOMAR CONFIDENTIAL INFORMATION, INCLUDING ANY
WARRANTY OF QUALITY, TITLE, NONINFRINGEMENT, PERFORMANCE, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR USE OR PURPOSE, AND (2) WITHOUT LIMITING THE FOREGOING,
PALOMAR EXPRESSLY DISCLAIMS ANY EXPRESS OR IMPLIED WARRANTY OR REPRESENTATION
(A) AS TO THE VALIDITY OR SCOPE OF ANY OF THE INTELLECTUAL PROPERTY RIGHTS
LICENSED HEREUNDER, (B) THAT ANY FEMALE PRODUCTS, ANY OTHER PRODUCTS OR ANY
ACTIVITIES OF THE PARTIES CONTEMPLATED BY THIS AGREEMENT, SHALL BE FREE FROM
INFRINGEMENT, MISAPPROPRIATION OR MISUSE OF ANY THIRD PARTY INTELLECTUAL
PROPERTY RIGHTS, OR (C) AS TO THE QUALITY OR PERFORMANCE OF ANY INFORMATION AND
INVENTIONS OR FEMALE PRODUCTS OR ANY OTHER PRODUCTS.

--------------------------------------------------------------------------------

11.5 Insurance. Each party agrees to maintain during the term of this Agreement
such insurance coverage as is commercially reasonable, taking into to
consideration the activities and other circumstances of such party. If at any
time Palomar sells or distributes any Female Products, products subject to a
payment obligations specified in Section 6.3, and other products that use,
embody, are Manufactured using, practice an invention claimed by, comprise or
are comprised of, in whole or in part, Joint Technology, in each case optionally
with one or more Third Parties, Gillette shall have the right to request that
Palomar increase the scope and extent of its coverage and to the extent that
such request(s) is commercially reasonable, Palomar shall comply with such
request and obtain such additional coverage.


ARTICLE XII
REPRESENTATIONS, WARRANTIES AND COVENANTS

12.1 Representations, Warranties and Covenants. Except as otherwise disclosed in
the Disclosure Schedules for each party attached hereto as Schedule 12.1 (each,
the  “Disclosure Schedule”), each party hereby represents, warrants and
covenants to the other party as of the Effective Date as follows:

    (a)     Such party (i) has the power and authority and the legal right to
enter into this Agreement and perform its obligations hereunder, and (ii) has
taken all necessary action on its part required to authorize the execution and
delivery of this Agreement and the performance of its obligations hereunder.
This Agreement has been duly executed and delivered on behalf of such party and
constitutes a legal, valid and binding obligation of such party and is
enforceable against it in accordance with its terms subject to the effects of
bankruptcy, insolvency or other laws of general application affecting the
enforcement of creditor rights and judicial principles affecting the
availability of specific performance and general principles of equity, whether
enforceability is considered a proceeding at law or equity.

    (b)     Such party is not aware of any pending or threatened litigation (and
has not received any communication) that alleges that such party’s activities
related to this Agreement have violated, or that by conducting the activities as
contemplated herein such party would violate, any of the intellectual property
rights of any Third Party.

    (c)     All necessary consents, approvals and authorizations of all
regulatory and governmental authorities and other Persons required to be
obtained by such party in connection with the execution and delivery of this
Agreement and the performance of its obligations hereunder have been obtained.

--------------------------------------------------------------------------------

    (d)     The execution and delivery of this Agreement and the performance of
such party’s obligations hereunder (i) do not conflict with or violate any
requirement of applicable law or regulation or any provision of the articles of
incorporation, bylaws, limited partnership agreement or any similar instrument
of such party, as applicable, in any material way, and (ii) do not conflict
with, violate, or breach or constitute a default or require any consent under,
any contractual obligation or court or administrative order by which such party
is bound, in any material way.

12.2 Additional Representations, Warranties and Covenants of Gillette. Except as
otherwise disclosed in Gillette’s Disclosure Schedule, Gillette represents,
warrants and covenants to Palomar that:

    (a)     As of the Effective Date, Gillette is a corporation duly organized,
validly existing and in good standing under the laws of Delaware, and has full
corporate power and authority and the legal right to own and operate its
property and assets and to carry on its business as it is now being conducted
and as it is contemplated to be conducted by this Agreement.

    (b)     Gillette will use its Commercially Reasonable Efforts to conduct and
complete the R&D Activities required to be performed by Gillette pursuant to the
R&D Plan or this Agreement, in accordance with good laboratory, clinical and
Manufacturing practices and Applicable Law.

    (c)     As of the Effective Date, Gillette is not debarred or subject to
debarment and Gillette will not use in any capacity, in connection with the
services to be performed under this Agreement, any Person who has been debarred
pursuant to Section 306 of the FFDCA, or who is the subject of a conviction
described in such section. Gillette agrees to inform Palomar in writing
immediately if it or any Person who is performing services hereunder is debarred
or is the subject of a conviction described in Section 306, or if any action,
suit, claim, investigation or legal or administrative proceeding is pending or,
to Gillette’s knowledge, is threatened, relating to the debarment or conviction
of Gillette or any Person performing services hereunder.

    (d)     At no time shall Gillette (i) assign, transfer, convey or otherwise
encumber any right, title or interest in or to the Joint Technology, (ii) grant
any license or other right, title or interest in or to the Joint Technology in
any manner, or (iii) agree to or otherwise become bound by any covenant not to
sue for any infringement, misuse or other action or inaction with respect to the
Joint Technology, in each case that is inconsistent with the grants, assignments
and other rights reserved to Palomar under this Agreement.

    (e)     Gillette shall obtain from each of its sublicensees, employees and
agents who are performing the R&D Activities rights to any and all Joint
Technology, such that Palomar shall, by virtue of this Agreement, receive from
Gillette the licenses and other rights granted to Palomar hereunder.

    (f)     The Gillette Company shall cause its Affiliates to (i) take all
actions required by the terms of this Agreement to be taken by The Gillette
Company’s Affiliates, and all other actions necessary for Gillette to perform
its obligation and provide to Palomar the rights provided hereunder, and (ii) to
refrain from taking any and all actions which such Affiliates are prohibited
from taking by the terms of this Agreement.

--------------------------------------------------------------------------------

    (g)     Based on information known to Gillette as of the Effective Date,
Gillette has not reached a definitive conclusion that there are Patents owned or
controlled by Third Parties (other than those licensed by Palomar to Gillette
hereunder) that could reasonably be expected to give rise to a payment
obligation of Palomar under Section 8.5(b)(ii) with reference to Section 8.5(a),
assuming for the purposes of this Section that the Female Product referred to in
Section 8.5(a) is the First Female Product described in the Initial R&D Plan.

    (h)     During the Exclusivity Period and for a period of one (1) year
thereafter, Gillette shall not, without the express, written consent of Palomar
in its sole discretion, solicit the services of or hire the Person who is the
Vice President of Research of Palomar as of the Effective Date if at the time of
such solicitation or hire such Person is an employee of Palomar or was an
employee of Palomar within the six (6) months preceding such solicitation or
hire.

        (i)     During the Exclusivity Period and for a period of one (1) year
thereafter, Gillette shall not, without Palomar’s prior written consent, enter
into any agreement with, or otherwise engage, Massachusetts General Hospital or
the Laser Center of St. Petersburg Institute of Fine Mechanics and Optics with
the goal or intent of having such Person perform activities for the Exploitation
of Light-Based Hair Management Products in the Field.

    (j)     For purposes of Section 12.1(b) and this Section 12.2, “known to” or
“knowledge” of Gillette shall refer to the knowledge of Stephan P. Williams,
Assistant Patent Counsel of Gillette, as of the Effective Date.

12.3 Additional Representations, Warranties and Covenants of Palomar. Except as
otherwise disclosed in  Palomar’s Disclosure Schedule, Palomar represents,
warrants and covenants to Gillette that: (a) As of the Effective Date, Palomar
is a corporation duly organized, validly existing and in good standing under the
laws of Delaware, and has full corporate power and authority and the legal right
to own and operate its property and assets and to carry on its business as it is
now being conducted and as it is contemplated to be conducted by this Agreement.

    (b)     All material (i) Regulatory Documentation, (ii) data and information
concerning clinical studies or pre-clinical studies for the First Female
Product, and (iii) data and information concerning the safety and efficacy of
the First Female Product, that has been provided by Palomar to Gillette as of
the Effective Date is true, correct, and complete in all material respects as of
the date it was provided to Gillette.

    (c)     As of the Effective Date, Palomar does not have any knowledge of any
scientific or technical facts or circumstances that would materially and
adversely affect the safety, efficacy or other scientific potential of the
Palomar Technology in the Field.

--------------------------------------------------------------------------------

    (d)     Palomar will use its Commercially Reasonable Efforts to conduct and
complete the R&D Activities required to be performed by Palomar pursuant to the
R&D Plan or this Agreement, in accordance with good laboratory, clinical and
Manufacturing practices and Applicable Law. As of the Effective Date, Palomar
has employed (and, with respect to the R&D Activities, will employ) Persons with
appropriate education, knowledge and experience to conduct and to oversee the
conduct of the pre-clinical and clinical studies with respect to the Female
Product(s). As of the Effective Date, Palomar does not have knowledge of
anything that could materially and adversely affect the acceptance, or the
subsequent approval, by the U.S. Regulatory Authority for the U.S. Regulatory
Approval of the First Female Product.

    (e)     As of the Effective Date, Palomar is not debarred and is not subject
to debarment and Palomar will not use in any capacity, in connection with the
services to be performed under this Agreement, any Person who has been debarred
pursuant to Section 306 of the FFDCA, or who is the subject of a conviction
described in such section. Palomar agrees to inform Gillette in writing
immediately if it or any Person who is performing services hereunder is debarred
or is the subject of a conviction described in Section 306, or if any action,
suit, claim, investigation or legal or administrative proceeding is pending or,
to Palomar’s knowledge, is threatened, relating to the debarment or conviction
of Palomar or any Person performing services hereunder.

    (f)     As of the Effective Date, Palomar is the sole and exclusive owner of
all right, title and interest in and to the Patents listed on
Schedule 12.3(f)(i) (the “Owned Palomar Patents”), and such rights are not
subject to any encumbrance, lien or claim of ownership by any Third Party. With
respect to the Field, as of the Effective Date, Palomar is the sole and
exclusive licensee of and Controls all right, title and interest in and to the
Patents listed on Schedule 12.3(f)(ii) (the “Licensed Palomar Patents”) and,
except as provided in Schedule 12.3(f)(ii), such rights are not subject to any
encumbrance, lien or claim of ownership by any Third Party. True, complete and
correct copies of all license agreements pursuant to which any right, title or
interest in or to any Palomar Patents or Joint Patents are granted to Palomar by
a Third Party, as amended as of the Effective Date (the “In-License
Agreements”), have been provided to Gillette and are listed on Schedule
12.3(f)(iii). The Owned Palomar Patents and the Licensed Palomar Patents
constitute all of the Palomar Patents as of the Effective Date. During the term
of this Agreement, Palomar shall not encumber or diminish the rights granted to
Gillette hereunder with respect to the Palomar Patents, including by not (i)
committing any acts or permitting the occurrence of any omissions that would
cause the breach or termination of any In-License Agreement, or (ii) amending or
otherwise modifying, or permitting to be amended or modified, any In-License
Agreement. Palomar shall promptly provide Gillette with notice of any written
notice of alleged, threatened, or actual breach of any In-License Agreement by
any party to such agreement. As of the Effective Date, neither Palomar nor, to
their knowledge, any Third Party, is in breach of any In-License Agreement.

    (g)     As of the Effective Date, except in the case of intellectual
property in-licensed by Palomar from MGH, Gillette’s Exploitation of the Palomar
Technology in the Field (or products or systems that use, embody, are
Manufactured using, practice an invention claimed by, comprise or are comprised
of, Palomar Technology in the Field) shall not trigger any payment obligation by
Palomar to any Third Party.

--------------------------------------------------------------------------------

    (h)     To Palomar’s knowledge, the Palomar Patents existing as of the
Effective Date are not invalid or unenforceable, in whole or in part. To
Palomar’s knowledge, the conception and reduction to practice of the Palomar
Patents existing as of the Effective Date have not constituted or involved the
misappropriation of trade secrets or other rights or property of any Third
Party. There are no claims, judgments or settlements against or amounts with
respect thereto owed by Palomar relating to the Palomar Patents. No claim has
been made and no litigation has been commenced or threatened by any Person
alleging that (i) the Palomar Patents are invalid or unenforceable in any
respect or (ii) products and services covered by claims of the Palomar Patents
infringes any Third Party Patents. To Palomar’s knowledge, as of the Effective
Date, Gillette’s worldwide Exploitation of the First Female Product pursuant to
the exercise of the licenses granted by Palomar to Gillette in this Agreement
will not infringe any Third Party Patents (other than Palomar Patents).

    (i)     Except for the license grants and assignment contained in this
Agreement, and with the acknowledgment that MGH holds certain rights to the MGH
Patents under the MGH Agreements, as of the Effective Date, Palomar has not (i)
assigned, transferred, conveyed or otherwise encumbered any of its right, title
or interest in or to the Palomar U.S. Regulatory Documentation, the Palomar
Patents or the Palomar Know-How in the Field, (ii) granted any license or other
right, title or interest in or to the Palomar U.S. Regulatory Documentation, the
Palomar Patents or the Palomar Know-How in any manner for use in the Field, or
(iii) agreed to or is otherwise bound by any covenant not to sue for any
infringement, misuse or otherwise with respect to the Palomar U.S. Regulatory
Documentation, the Palomar Patents or the Palomar Know-How for use in the Field.

    (j)     At no time shall Palomar (i) assign, transfer, convey or otherwise
encumber any right, title or interest in or to the Joint Technology, (ii) grant
any license or other right, title or interest in or to the Joint Technology in
any manner, or (iii) agree to or otherwise become bound by any covenant not to
sue for any infringement, misuse or other action or inaction with respect to the
Joint Technology, in each case that is inconsistent with the grants, assignments
and other rights reserved to Gillette under this Agreement.

    (k)     Palomar shall obtain from each of its sublicensees, employees and
agents who are performing the R&D Activities rights to any and all Palomar
Technology and Joint Technology, such that Gillette shall, by virtue of this
Agreement, receive from Palomar the licenses and other rights in and to the
Palomar Technology and Joint Technology (including equal undivided ownership
interests in Joint Technology) that are granted by Palomar to Gillette
hereunder, except with respect to the MGH Agreements as described in
Section 8.1(c)(ii)(2).

    (l)     To Palomar’s knowledge, there is no actual infringement by a Third
Party of the Palomar Patents as of the Effective Date.

    (m)     Palomar Medical Technologies, Inc. shall cause its Affiliates to (i)
take all actions required by the terms of this Agreement to be taken by its
Affiliates, and all other actions necessary for Palomar to perform its
obligation and provide to Gillette the rights provided hereunder, and (ii) to
refrain from taking any and all actions which such Affiliates are prohibited
from taking by the terms of this Agreement.

--------------------------------------------------------------------------------

    (n)     During the Exclusivity Period and for a period of one (1) year
thereafter, Palomar shall not, without the express, written consent of Gillette
in its sole discretion, solicit the services of or hire the Person who is the
Director of Emerging Technology Ventures as of the Effective Date or the Person
who is the Director of Dermatologics as of the Effective Date, in each case if
at the time of such solicitation or hire such Person is an employee of Gillette
or was an employee of Gillette within the six (6) months preceding such
solicitation or hire.

    (o)     For purposes of Section 12.1(b) and this Section 12.3, “known to” or
“knowledge” of Palomar shall refer to the knowledge of the individuals in the
positions of President, Chief Financial Officer, General Counsel and
Vice-President of Research as of the Effective Date.


ARTICLE XIII
DISPUTE RESOLUTION


13.1 IN GENERAL.

    (a)     Except as provided in Section 13.2, if a dispute arises between the
parties in connection with or relating to this Agreement or any document or
instrument delivered in connection herewith (a “Dispute”), the parties shall use
the following procedures to resolve such Dispute(s).

        (i)     A meeting shall be held between the parties within ten (10) days
after either party gives written notice of a Dispute to the other party (the
“Dispute Notice”). The meeting shall be attended by a representative of each
party having decision-making authority regarding the Dispute (subject to Board
of Directors or equivalent approval, if required), who shall attempt in good
faith to negotiate a resolution of the Dispute.

        (ii)     In the event that such representatives are unable to resolve
the dispute within thirty (30) days of such meeting, either party may, by
written notice to the other, invoke the following mediation: the parties shall
try in good faith to resolve such dispute by mediation administered by the
Center for Public Resources (“CPR”) in accordance with the then current CPR
Model Procedure for Mediation of Business Disputes, provided that specific
provisions of this Section 13.1(a)(ii) shall override inconsistent provisions of
such CPR Model Procedure. The mediator shall be selected from the CPR Panel of
Neutrals and the location of the mediation shall be in Boston, Massachusetts. If
the parties cannot agree upon the selection of the mediator, then CPR shall
appoint the mediator. The parties shall attempt to resolve such dispute through
mediation until one of the following occurs: (i) the parties reach a written
settlement; (ii) the mediator notifies the parties in writing that they have
reached an impasse; (iii) the parties agree in writing that they have reached an
impasse; or (iv) the parties have not reached a settlement within
forty-five (45) days of the initiation of the mediation. All aspects of any such
mediation, including any resolution or decision relating thereto, shall be
confidential and all participants, including the mediator, shall be bound by
judicially enforceable obligations of strict confidentiality except to the
extent the parties agree in writing to waive in whole or part such
confidentiality.

--------------------------------------------------------------------------------

        (iii)     If the parties have not succeeded in negotiating a written
resolution of the Dispute after following the procedures specified in
Sections 13.1(a)(i) and 13.1(a)(ii), either party may exercise any and all of
its judicial rights and remedies to resolve the Dispute.

    (b)     The parties agree that all applicable statutes of limitation and
time-based defenses (such as estoppel and laches) shall be tolled while the
procedures set forth in this 13.1 are pending, and the parties shall cooperate
in taking any and all actions necessary to achieve such a result.

13.2 Disputes Regarding Gillette’s Rights in the Male Field. In the event that
the parties are not able to agree on the terms and conditions to be included in
a definitive agreement between the parties concerning the Male Field as provided
in Section 5.1, the following procedures shall apply:

    (a)     At the request of either party, the parties shall promptly negotiate
in good faith jointly to appoint a mutually acceptable neutral Person not
affiliated with either party (the “Neutral”). If the parties are not able to
agree on an acceptable Neutral within thirty (30) days after such request, the
CPR Institute for Dispute Resolution shall be responsible for selecting a
qualified, disinterested and conflict-free Neutral within fifteen (15) days of
being approached by either party. The Neutral selected pursuant to this
Section 13.2(a) shall be a Person who has at least fifteen (15) years of
business experience with one or more pharmaceutical, biotechnology or medical
device companies, and shall have had significant experience negotiating
licensing agreements in the pharmaceutical or medical device industries. The
Neutral shall conduct an arbitration (the “ADR”) in accordance with the terms
and conditions of this Section 13.2 and the fees and costs of the Neutral and
the CPR Institute for Dispute Resolution shall be shared equally by the parties.

    (b)     Within sixty (60) days after such matter is referred to ADR, each
party shall provide the Neutral with proposed terms and conditions to be
included in the Male Collaboration Agreement, including proposed financial terms
and conditions (the “Terms and Conditions”), together with a written memorandum
in support of such proposed Terms and Conditions, including where possible an
analysis of the market potential of the Subject Male Product, as well as any
documentary evidence in support thereof and the Neutral shall provide the
proposed terms and conditions to the other party after it receives the proposed
terms and conditions from both parties.

    (c)     Within thirty (30) days after a party submits its proposed Terms and
Conditions, the other party shall have the right to respond thereto (but neither
party may change its proposed Terms and Conditions). The response and any
material in support thereof shall be provided to the Neutral and the other
party.

    (d)     The Neutral shall have the right to meet with the parties as
necessary to inform the Neutral’s determination. Within fifteen (15) days of the
receipt by the Neutral of both parties’ responses, the Neutral shall select the
Terms and Conditions proposed by one of the parties that as a whole is the most
fair and reasonable to the parties in light of the totality of the
circumstances. The Neutral must select the Terms and Conditions proposed by one
or the other of the parties; the Neutral may not combine or otherwise modify the
parties’ proposals.

--------------------------------------------------------------------------------

    (e)     The parties shall cooperate in good faith to enter into a Male
Collaboration Agreement that contains such Terms and Conditions no later than
thirty (30) days of the date of the Neutral’s written notice of its
determination.

    (f)     In the event that the parties are unable to reach agreement on the
form of the Male Collaboration Agreement within thirty (30) days of the date of
the Neutral’s written notice of its determination, each party shall submit to
the Neutral such party’s proposed version of such definitive agreement (which
version shall contain the Terms and Conditions selected by the Neutral). The
Neutral shall, within thirty (30) days of such date, select the form of
definitive agreement proposed by one of the parties that as a whole is the most
fair and reasonable to the parties in light of the totality of the
circumstances. The parties shall execute the form of definitive agreement
selected by the Neutral not later than five (5) business days following the
selection by the Neutral of the form of definitive agreement and such agreement
shall be legal, valid and binding and enforceable against the parties.

13.3 Interim Relief. Notwithstanding anything herein to the contrary, nothing in
this ARTICLE XIII shall preclude either party from seeking interim or
provisional relief, including a temporary restraining order, preliminary
injunction or other interim equitable relief concerning a Dispute, either prior
to or during the ADR, if necessary to protect the interests of such party. This
Section 13.3 shall be specifically enforceable.


ARTICLE XIV
MISCELLANEOUS

14.1 Force Majeure. Neither party shall be held liable or responsible to the
other party or be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement when
such failure or delay is caused by or results from causes beyond the reasonable
control of the non-performing party, including fires, floods, earthquakes,
embargoes, shortages, epidemics, quarantines, war, acts of war (whether war be
declared or not), acts of terrorism, insurrections, riots, civil commotion,
strikes, lockouts or other labor disturbances, acts of God or acts, omissions or
delays in acting by any governmental authority. The non-performing party shall
notify the other party of such force majeure within ten (10) days after such
occurrence by giving written notice to the other party stating the nature of the
event, its anticipated duration, and any action being taken to avoid or minimize
its effect. The suspension of performance shall be of no greater scope and no
longer duration than is necessary and the non-performing party shall use
Commercially Reasonable Efforts to remedy its inability to perform; provided,
however, that in the event the suspension of performance continues for
one-hundred and eighty (180) days after the date of the occurrence, and such
failure to perform would constitute a material breach of this Agreement in the
absence of such force majeure, the performing party may terminate this Agreement
pursuant to Section 10.3 by written notice to the other party.

--------------------------------------------------------------------------------


14.2 ASSIGNMENT; CHANGE OF CONTROL.

    (a)     Without the prior written consent of the other party hereto, neither
party shall sell, transfer, assign, delegate, pledge or otherwise dispose of,
whether voluntarily, involuntarily, by operation of law or otherwise, this
Agreement or any of its rights or duties hereunder; provided, however, that
either party may, without such consent, and upon written notice to the other
party, assign this Agreement and its rights and obligations hereunder to (i) an
Affiliate, or (ii) an Acquiring Party in the event of a Change of Control of
such party. Any attempted assignment or delegation in violation of the preceding
sentence shall be void and of no effect. All validly assigned and delegated
rights and obligations of the parties hereunder shall be binding upon and inure
to the benefit of and be enforceable by and against the successors and permitted
assigns of Gillette or Palomar, as the case may be. In the event either party
seeks and obtains the other party’s consent to assign or delegate its rights or
obligations to another party, the assignee or transferee shall assume all
obligations of its assignor or transferor under this Agreement.

    (b)     Subject to Section 14.2(c), in the event of any Change of Control of
a party, (i) no Information and Inventions or Patents or other intellectual
property rights of the Acquiring Party or its Affiliates shall be deemed
“Controlled” for any purpose hereunder if such Information and Inventions,
Patents or other intellectual property rights were not so Controlled by such
party prior to such assignment, and (ii) any contractual restrictions on the
Technology, Patents and other intellectual property rights and other assets of
the acquired party shall be binding on the Acquiring Party, and (iii) any
contractual restrictions on the acquired party’s business activities hereunder
shall apply only to the division or entity of the Acquiring Party into which the
acquired party is merged, or into which the acquired party’s assets are
transferred.

    (c)     Notwithstanding anything contained in Section 14.2(b) to the
contrary, in the event of any Change of Control of a party, the party that is
the subject of such Change of Control shall include in the agreement(s)
providing for such Change of Control terms and conditions that (i) require the
Acquiring Party to restrict access to any Technology for use in the Field, or
other Confidential Information, in each case that is the subject of the license
or other rights granted by or to the acquired party in this Agreement, to only
those scientific, technical or other personnel employed by or assigned to the
division or entity of the Acquiring Party into which the acquired party is
merged, or into which the acquired party’s assets are transferred, and (ii)
prohibit the Acquiring Party from using or accessing in connection with other
research, development or commercialization projects and activities in the Field
any such Technology or Confidential Information, in each case to the extent that
such access or use would constitute a violation of any contractual restriction
in this Agreement in the absence of such Change of Control; provided that the
requirements of this Section 14.2(c) shall not apply to a Change of Control of
such party in the event that such Change of Control is outside the reasonable
control of such party. For clarity, failure of the party that is the subject of
any such Change of Control to include in the agreement(s) providing for such
Change of Control the terms and conditions described in this Section 14.2(c),
whether or not the proviso set forth in the immediately preceding sentence
applies to such Change of Control, shall not be construed to discharge any other
obligation of such party under this Agreement.

--------------------------------------------------------------------------------

    (d)     Prior to or during the R&D Period, in the event of any Change of
Control of Palomar, for a period of thirty (30) days after the effective date of
such Change of Control, Gillette shall have the right, upon ten (10) days prior
written notice to Palomar (and such Acquiring Party), which notice must be
provided within such thirty-day period, to withdraw from R&D Activities and to
pursue independently the research, development and commercialization of any
Female Product, subject to the following terms and conditions:

        (i)     the Second Decision Point shall be deemed to be the date
occurring x months after the Effective Date, where “x” is the sum of 42 months
and the number of months of slippage in the R&D Plan as of the date of such
notice (as determined by reference to the schedule set forth in the Initial R&D
Plan);

        (ii)     Gillette shall pay Palomar three million dollars (US
$3,000,000), in the manner provided in Section 6.9, upon such withdrawal, which
payment shall be fully creditable against the Second Development Completion
Payment Date;

        (iii)     the license grants to Palomar set forth in Sections 4.2(a) and
4.2(b) shall be automatically terminated, and the license grant to Palomar set
forth in Section 4.2(c) shall be subject to termination, in the sole discretion
of Gillette, upon five (5) days’ prior written notice to Palomar;

        (iv)     not earlier than the later to occur of the second anniversary
of the Effective Date and the first anniversary of the effective date of such
Change of Control, Gillette in its sole discretion may, upon thirty (30) days’
prior written notice to Palomar, cause Palomar to disclose to Gillette all
Information and Inventions relating to or comprising the most commercially
promising Male Product that is in Palomar’s Control immediately prior to such
Change of Control and that Palomar has, directly or indirectly, conceived or
developed as of the date thereof, including any information set forth in Section
5.1(b)(ii) with respect to such Male Product Opportunity that is in Palomar’s
Control (or, following such Change of Control, such Acquiring Party’s Control);
provided, however, that such disclosure by Palomar shall trigger the Option
Exercise Period for purposes of Section 5.1(b)(iv), notwithstanding the fact
that Palomar may not have conducted the testing described in Section 5.1(b)(i)
with respect to such Male Product Opportunity; and provided, further, that in
the event that Gillette shall exercise the Male Option with respect thereto,
then the Male Collaboration Agreement to be entered into between the parties
shall provide for all future research and development activities with respect to
such Male Product Opportunity to be conducted solely by Gillette and shall
reflect the changes to the deal structure in the Female Field effected by this
Section 14.2(d); and

        (v)     From and after the date of such withdrawal by Gillette, Gillette
shall have no obligation to make any further R&D Payment to Palomar or the
Acquiring Party, and Gillette shall have the right to seek and obtain Regulatory
Approval in the United States for the Female Product(s) under development by the
parties at the time of Gillette’s withdrawal from the R&D Activities and shall
have a right to reference and otherwise use any Palomar U.S. Regulatory
Documentation in connection therewith.

--------------------------------------------------------------------------------

    (e)     Palomar and Gillette acknowledge and agree that, effective as of
October 1, 2005, The Gillette Company became a wholly-owned affiliate of The
Procter & Gamble Company (“P&G”) (such transaction, the “Merger”) and P&G
currently constitutes an “Affiliate” of The Gillette Company for purposes of
this Agreement. For as long as P&G constitutes an “Affiliate” of The Gillette
Company, P&G and its Affiliates shall enjoy the rights and benefits of
Affiliates of The Gillette Company hereunder, and be subject to those
obligations that apply to Affiliates of The Gillette Company hereunder, with P&G
and its Affiliates like other Affiliates of The Gillette Company defined as
“Gillette” hereunder, including with respect to rights and licenses granted in
and to Technology and Confidential Information (provided Sections 14.2(b) and
(c)(i) in the Original Agreement form shall not apply to P&G or any of its
Affiliates as a result of the Merger). The amendments to this Section 14.2
effected by the amendment and restatement of this Agreement as of the Execution
Date shall not apply to the Merger (or the rights and obligations of The
Gillette Company and P&G as a result thereof), provided that the provisions of
this Section 14.2 (other than the notice requirement provided in Section 14.2(a)
and other than Sections 14.2(b) and (c)(i)) in the Original Agreement form
applied as of the Merger as if the Merger were a “permitted assignment” by The
Gillette Company and shall continue to apply to Gillette and each of its
Affiliates (in each case for so long as a Person constitutes an Affiliate of The
Gillette Company hereunder). Notwithstanding the foregoing, from and after the
Execution Date, in assigning engineering device personnel to develop any Female
Product constituting a Light-Based Device (or component thereof) (each a
“Program Product”), on the one hand, and any device, other than a Female
Product, constituting an apparatus for generating Optical Radiation for any of
the uses specified in clauses (i) to (v) of the definition of Light-Based
Product (each a “Non-Program Product”), on the other hand, Gillette shall use
reasonable efforts to, and shall cause its Affiliates to use reasonable efforts
to, assign such personnel to such projects in a manner that (x) minimizes to the
extent reasonably practicable the disclosure of Palomar’s Confidential
Information concerning any such Program Product to engineering device personnel
assigned to develop any Non-Program Product and (z) is designed to result in
Gillette’s compliance with its obligations pursuant to Article IX with respect
to such Confidential Information.

14.3 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future law, and if the rights or
obligations of any party under this Agreement will not be materially and
adversely affected thereby, (a) such provision shall be fully severable, (b)
this Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never compromised a part hereof, (c) the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom, and (d) in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible and reasonably acceptable
to the parties herein. To the fullest extent permitted by applicable law, each
party hereby waives any provision of law that would render any provision hereof
prohibited or unenforceable in any respect.

14.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of The Commonwealth of Massachusetts, without reference
to the rules of conflict of laws thereof, provided that any dispute relating to
the scope, validity, enforceability or infringement of any Patent or other
intellectual property rights shall be governed by, and construed and enforced in
accordance with, the substantive laws of the jurisdiction in which such Patent
Rights or other right applies.

--------------------------------------------------------------------------------

14.5 Notices. All notices or other communications that are required or permitted
hereunder shall be in writing and delivered personally, sent by facsimile (and
promptly confirmed by personal delivery, registered or certified mail or
overnight courier as provided herein), sent by nationally-recognized overnight
courier or sent by registered or certified mail, postage prepaid, return receipt
requested, addressed as follows:


If to Palomar, to:   Palomar Medical Technologies, Inc. 82 Cambridge Street
Burlington, MA 01803 Attention: President & General Counsel Facsimile: (781)
993-2377


with a copy to:   Goodwin | Procter LLP Exchange Place 53 State Street Boston,
Massachusetts 02109 Attention: Kingsley L. Taft, Esq. Facsimile: (617) 523-1231


--------------------------------------------------------------------------------

If to Gillette, to:   The Procter & Gamble Company Two P&G Plaza Cincinnati, OH
45202 Attn: Vice President, External Business Development Facsimile: (513)
983-0912


with copies to:   The Gillette Company 4800 Prudential Tower Building Boston,
Massachusetts 02199 Attn: General Counsel Facsimile: (617) 421-7874


Covington & Burling One Front Street San Francisco, California 94111 Attention:
Jim Snipes and Emily Leonard Facsimile: (415) 591-6091


or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith. Any such
communication shall be deemed to have been given (i) when delivered, if
personally delivered or sent by facsimile on a business day, (ii) on the
business day after dispatch, if sent by nationally-recognized overnight courier,
and (iii) on the third business day following the date of mailing, if sent by
mail. It is understood and agreed that this Section 14.5 is not intended to
govern the day-to-day business communications necessary between the parties in
performing their duties, in due course, under the terms of this Agreement.

14.6 Export Control. Notwithstanding anything else herein, neither party shall
directly or indirectly export or re-export any Female Product, Joint Technology,
Palomar Technology, Palomar Male Technology, Gillette Technology or Confidential
Information of the other party, or any direct product of any of the foregoing,
outside the United States, without complying with all applicable U.S. and
foreign export control and other laws and regulations (including providing the
other party any required assurance regarding export and re-export).

14.7 Entire Agreement; Modifications. Other than the Non-Disclosure Agreement,
which is addressed in Section 9.8, this Agreement sets forth and constitutes the
entire agreement and understanding between the parties with respect to the
subject matter hereof and all prior agreements, understandings, promises and
representations, whether written or oral, with respect thereto are superseded
hereby, including the Original Agreement (except for any rights or obligations
under the Original Agreement that shall have accrued prior to the Execution
Date, as those rights or obligations may be modified by the terms of this
Agreement). Each party confirms that it is not relying on any representations or
warranties of the other party except as specifically set forth herein. No
amendment, modification, release or discharge hereof shall be binding upon the
parties unless in writing and duly executed by authorized representatives of
both parties.

--------------------------------------------------------------------------------

14.8 Relationship of the Parties. It is expressly agreed that Palomar, on the
one hand, and Gillette, on the other hand, shall be independent contractors and
that the relationship between the two parties shall not constitute a
partnership, joint venture or agency. Neither Palomar, on the one hand, nor
Gillette, on the other hand, shall have the authority to make any statements,
representations or commitments of any kind, or to take any action, which shall
be binding on the other, without the prior written consent of the other party to
do so and no such statements, representations or commitments shall be construed
so as to require either party to expend either funds or efforts or commit
resources in excess of those expressly contemplated by this Agreement. All
persons employed by a party shall be employees of such party and not of the
other party and all costs and obligations incurred by reason of any such
employment shall be for the account and expense of such party.

14.9 Equitable Relief. Each party acknowledges and agrees that the restrictions
set forth in Sections 2.1(a)(iii), 5.2, 5.3, 5.4, 10.7(e)(i), 12.2(h), 12.2(i)
and 12.3(n), and ARTICLE VIII and ARTICLE IX are reasonable and necessary to
protect the legitimate interests of the other party and that neither party would
have entered into this Agreement in the absence of such restrictions, and that
any violation or threatened violation by a party of any such provision will
result in irreparable injury to the other party. Each party also acknowledges
and agrees that in the event of a violation or threatened violation of any such
provision, the other party shall be entitled to preliminary and permanent
injunctive relief, without the necessity of proving irreparable injury or actual
damages and without the necessity of having to post a bond, as well as to an
equitable accounting of all earnings, profits and other benefits arising from
any such violation. The rights provided in the immediately preceding sentence
shall be cumulative and in addition to any other rights or remedies that may be
available to such other party. Nothing in this Section 14.9 is intended, or
should be construed, to limit either party’s right to preliminary and permanent
injunctive relief or any other remedy for a breach of any other provision of
this Agreement.

14.10 Waiver. Any term or condition of this Agreement may be waived at any time
by the party that is entitled to the benefit thereof, but no such waiver shall
be effective unless set forth in a written instrument duly executed by or on
behalf of the party waiving such term or condition. The waiver by either party
hereto of any right hereunder or of the failure to perform or of a breach by the
other party shall not be deemed a waiver of any other right hereunder or of any
other breach or failure by said other party whether of a similar nature or
otherwise.

14.11 Counterparts. This Agreement may be executed in two (2) or more
counterparts, and by different parties on separate counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

14.12 No Benefit to Third Parties. Except as otherwise expressly provided in
Sections 5.3 and 5.4, the representations, warranties, covenants and agreements
set forth in this Agreement are for the sole benefit of the parties hereto and
their successors and permitted assigns, and they shall not be construed as
conferring any rights on any other Persons.

--------------------------------------------------------------------------------

14.13 Further Assurance. Each party shall duly execute and deliver, or cause to
be duly executed and delivered, such further instruments and do and cause to be
done such further acts and things, including the filing of such assignments,
agreements, documents and instruments, as may be necessary or as the other party
may reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes hereof, or to better assure and confirm
unto such other party its rights and remedies under this Agreement.

14.14 Transaction Costs. Each party shall bear its own costs, including
attorneys’ fees, in connection with negotiating and entering into this
Agreement.

14.15 English Language. This Agreement shall be written and executed in the
English language. Any translation into any other language shall not be an
official version thereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
control.

14.16 References. Unless otherwise specified, (a) references in this Agreement
to any Article, Section, Schedule or Exhibit shall mean references to such
Article, Section, Schedule or Exhibit of this Agreement, (b) references in any
section to any clause are references to such clause of such section, (c)
references to any agreement, instrument or other document in this Agreement
refer to such agreement, instrument or other document as originally executed or,
if subsequently varied, replaced or supplemented from time to time, as so
varied, replaced or supplemented and in effect at the relevant time of reference
thereto, and (d) references to Sections include subsections, which are part of
the related Section (e.g., a section numbered “Section 1.1(d)” would be part of
“Section 1.1" and references to “Section 1.1” would also refer to material
contained in the subsection described as “Section 1.1(d)”).

14.17 Construction. Except where the context otherwise requires, wherever used,
the singular shall include the plural, the plural the singular, the use of any
gender shall be applicable to all genders and the word “or” is used in the
inclusive sense. The captions of this Agreement are for convenience of reference
only and in no way define, describe, extend or limit the scope or intent of this
Agreement or the intent of any provision contained in this Agreement. The term
“including” as used herein shall mean including, without limiting the generality
of any description preceding such term. The language of this Agreement shall be
deemed to be the language mutually chosen by the parties and no rule of strict
construction shall be applied against either party hereto.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized representatives as of the Execution Date.


THE GILLETTE COMPANY PALOMAR MEDICAL TECHNOLOGIES, INC.     By: /s/ Jeffrey D.
Weedman         By: /s/ Joseph P. Caruso          Name: Jeffrey D. Weedman Name:
Joseph P. Caruso Title: Vice President External
Business Development Title: CEO    






[Counterpart Signature Page to Development and License Agreement]

--------------------------------------------------------------------------------

Appendix A


DEFINITIONS

        This Appendix to the Development and License Agreement (the “Agreement”)
entered into as of February 14, 2003, by and between Gillette and Palomar
provides agreed upon definitions applicable to the parties for purposes of the
Agreement.

        The contents of this Appendix A are hereby incorporated into the
Agreement and are governed by the terms and conditions of the Agreement,
including the confidentiality provisions set forth therein. The following
capitalized terms, whether used in the singular or the plural and correlatives
thereof, shall have the following meanings as used in the Agreement:

        “510(k) Notification” shall mean a 510(k) Notification within the
meaning of FFDCA, and the regulations promulgated thereunder, necessary to
market a Female Product in the United States.

        ;“510(k) Product” shall mean a Female Product, the sale of which
requires a 510(k) Notification but not a PMA.

        “Affiliate” shall mean, with respect to a Person, any corporation or
other business entity that, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with such
Person. For purposes of this definition, “control” and, with correlative
meanings, the terms “controlled by” and “under common control with” shall mean
(a) the possession, directly or indirectly, of the power to direct the
management or policies of a business entity, whether through the ownership of
voting securities, by contract relating to voting rights or corporate
governance, or otherwise, or (b) the ownership, directly or indirectly, of at
least fifty percent (50%) of the voting securities or other ownership interest
of a business entity (or, with respect to a limited partnership or other similar
entity, its general partner or controlling entity); provided, that if local law
restricts foreign ownership, control will be established by direct or indirect
ownership of the maximum ownership percentage that may, under such local law, be
owned by foreign interests.

        “Amendment Date” shall mean July 1, 2006.

        “Applicable Law” shall mean the applicable laws, rules, regulations,
including any rules, regulations, guidelines, or other requirements of the
Regulatory Authorities, that may be in effect from time to time in the
Territory.

        “Business Methods and Materials” shall mean any and all (a) Marketing
Materials, business methods, marketing strategies and tactics, including (i)
methods or manner of product presentation, packaging, bundling, demonstration or
communication, consumer information and education strategies, tactics and
materials (including, user manuals and tutorials), and (ii) methods, strategies
or tactics for structuring and implementing user transactions, in each case ((i)
and (ii)) that relate to or are intended to support the commercialization of a
Female Product in the Consumer Field, and (b) without limitation to clause (a),
adaptations or applications of business methods, materials, strategies and
tactics utilized by a party in connection with products other than Female
Products, in each case to or for commercialization of Female Products in the
Consumer Field, except in each case ((a) and (b)) to the extent that any of the
foregoing enables the Functionality of a product, process or system that uses
Optical Radiation.

--------------------------------------------------------------------------------

        “Calendar Quarter” shall mean each period of three consecutive calendar
months ending on March 31, June 30, September 30 and December 31.

        “Calendar Year” shall mean each successive period of twelve months
commencing on January 1 and ending on December 31.

        “Change of Control” shall mean, with respect to a Person, any of the
following transactions with a Third Party (the “Acquiring Party”): (a) a merger
or consolidation of such Person with the Acquiring Party which results in the
holders of the voting securities of such Person outstanding immediately prior
thereto (other than the Acquiring Party, its “affiliates” and “associates” (as
such terms are used in the Exchange Act)) ceasing to represent at least fifty
percent (50%) of the combined voting power of the surviving entity (or, if
applicable, its parent company) immediately after such merger or consolidation;
(b) the sale to the Acquiring Party of all or substantially all of the business
of such Person to which this Agreement relates (whether by merger,
consolidation, sale of stock, sale of assets or other similar transaction); or
(c) the Acquiring Party (which shall not be any trustee or other fiduciary
holding securities under an employee benefit plan of such Person, or any
corporation owned directly or indirectly by the stockholders of such Person, in
substantially the same proportion as their ownership of stock of such Person),
together with any of the Acquiring Party’s “affiliates” or “associates”, as such
terms are used in the Exchange Act, becoming the beneficial owner of fifty
percent (50%) or more of the combined voting power of the outstanding securities
of such Person or by contract or otherwise having the right to control the board
of directors or equivalent governing body of such Person or the ability to cause
the direction of management of such Person.

        “Clinical Trials” shall mean, with respect to a Female Product, the
clinical trials required by the FDA for Regulatory Approval of such product in
the United States, or equivalent trials required by Regulatory Authorities for
Regulatory Approval of such product in a Major Market.

        “Commercial Assessment Period” shall mean the period commencing on the
First Development Completion Payment Date and terminating on the Commercial
Assessment Period Termination Date.

        “Commercial Assessment Period Termination Date” shall mean the first
(1st) anniversary of the end of the R&D Period.

        “Commercially Reasonable Efforts” shall mean, with respect to the
research, development, Manufacture or commercialization of Female Product(s),
efforts and resources comparable to those used in the medical device industry
for a product of similar commercial potential at a similar stage in its
lifecycle, taking into consideration its safety and efficacy, its cost to
develop, the competitiveness of alternative products, its proprietary position,
the likelihood of regulatory approval, its profitability, and all other relevant
factors. Commercially Reasonable Efforts shall be determined on a
market-by-market basis for each Female Product.

--------------------------------------------------------------------------------

        “Consumable” shall mean a product, or a part or component of a product
(including the container, canister, apparatus or device for holding,
administering or delivering such product), which product, part or component
thereof (a) is intended to be depleted by consumer use (e.g., coolants),
(b) requires periodic replacement (e.g., containers for holding, delivering or
administering any coolants, etc., or with respect to a Light-Based Hair
Management Product, portions of such product that may be replaced depending on
the design, such as the radiation source), or (c) replacement parts for any
Light-Based Hair Management Product.

        “Consumer Field” shall mean products or systems intended for or marketed
to consumers for personal use. For the avoidance of doubt, the “Consumer Field”
shall exclude (i) products or systems in the Professional Field, and (ii)
products or systems developed for and sold or distributed to governmental
entities for treatment of medical conditions in military personnel.

        “Consumer Use Tests” or “CUTs” shall mean one or more tests conducted by
or on behalf of Gillette to determine consumer preferences with respect to a
Female Product, including the features or function thereof.

        “Control” shall mean, with respect to any item of Information and
Invention, Patent or other intellectual property right, possession of the right,
whether directly or indirectly, and whether by ownership, license or otherwise,
to assign, or grant a license, sublicense or other right to or under, such
Information and Invention, Patent or other right as provided for herein without
violating the terms of any agreement or other arrangement with any Third Party.

        “Controlled Information” shall mean the Palomar Controlled Information
or Gillette Controlled Information, as the case may be.

        “Core Palomar Patents” shall mean those Palomar Patents listed on
Schedule A-1 hereto, and any substitutions, divisions, continuations,
continuations-in-part, reissues, renewals, registrations, confirmations,
re-examinations, extensions, supplementary protection certificates, and any
international or foreign equivalent of any such Patent, but excluding any
continuation-in-part of any MGH Patents.

        “Costs” shall mean, with respect to certain activities, all costs
actually incurred by a party (or any of its subcontractors) in connection with
the performance of those activities during a period, and overhead calculated in
accordance with the methodology exemplified on Schedule A-2 hereto. For any
activity related to the research, development and/or commercialization of Female
Products, “Costs” may include the costs of (a) research and development,
(b) studies on clinical aspects conducted internally or externally,
(c) preparing, submitting, reviewing or developing data or information for the
purpose of submission to a governmental authority to obtain, maintain or expand
Regulatory Approvals, (d) consultants necessary for the purpose of obtaining,
maintaining or expanding Regulatory Approvals and handling those regulatory
affairs, (e) regulatory and validation activities for Manufacturing plant and
product, (f) Manufacturing Process and other process development, process
improvement and scale-up and recovery costs, and (g) data management,
statistical designs and studies, document preparation, and other administration
expenses associated with the activities in question (including expenses
associated with the clinical testing program or post-marketing studies required
to maintain Regulatory Approvals).

--------------------------------------------------------------------------------

        “Device Consumer Interface” shall mean, with respect to any Light-Based
Hair Management Product, menus, interfaces and icon designs for the selection of
options, settings and operating parameters, except to the extent that any of the
foregoing enables the Functionality of a product, process or system or is
otherwise required to comply with the requirements of Regulatory Authorities.

        “Europe” shall mean the European Union as it may be constituted from
time to time.

        “Exclusive Field” shall mean (i) until the Male Option Termination Date
(if any), the Field, and (ii) after the Male Option Termination Date (if any),
the Female Field (and not the Male Field). For avoidance of doubt, if the Male
Option Termination Date does not occur, then the Exclusive Field shall be the
Field.

        “Exclusivity Period” shall mean the period commencing on the Effective
Date and ending on the earliest date on which (a) Gillette terminates such
period pursuant to Section 10.2, (b) Gillette terminates this Agreement pursuant
to Section 10.4(a), 10.4(b), 10.4(c), 10.4(d) or 10.3, or (c) Palomar terminates
this Agreement pursuant to Section 10.3 or 10.5.

        “Exploit” shall mean to make, have made, import, use, sell, or offer for
sale, including to research, develop, register, modify, enhance, improve,
Manufacture, have Manufactured, formulate, have used, export, transport,
distribute, promote, market or have sold or otherwise dispose of.

        “Exploitation” shall mean the making, having made, importation, use,
sale, offering for sale or disposition of a product or process, including the
research, development, registration, modification, enhancement, improvement,
Manufacture, formulation, optimization, import, export, transport, distribution,
promotion or marketing of a product or process.

        “FDA” shall mean the United States Food and Drug Administration and any
successor agency thereto.

        “FDA Approval Period” shall mean a period of (a) February 14, 2007, in
the case of a 510(k) Product, or (b) February 14, 2008, in the case of a PMA
Product, provided that in the event that any delay in Regulatory Approval is
caused by Gillette, there shall be a corresponding extension of the FDA Approval
Period.

        “Female Accessory Product” shall mean any apparatus, component,
accessory, disposable or Consumable which is (i) designed specifically for, (ii)
intended or marketed for sale or sold for use with, and (iii) physically
integrated in or physically attached to, a Female Product; provided, however,
that “Female Accessory Product” shall exclude any Topical. By way of example,
and without limitation, a “Female Accessory Product” shall include any such
apparatus, component, accessory, disposable, or Consumable comprising (i) a
canister that is designed to dispense coolant and attaches to an apparatus
comprising a Female Product (but not including any Topical contained therein),
or (ii) a replaceable head for dispensing Optical Radiation from a Female
Product.

        “Female Field” shall mean any product or system, which is intended or
marketed for female Hair Management in the Consumer Field.

--------------------------------------------------------------------------------

        “Female Product” shall mean (a) a Light-Based Hair Management Product
intended for use in or marketed in the Female Field, which either (i) is
developed in whole or in part by Palomar or Gillette in connection with R&D
Activities, Additional Activities, or Commercial Assessment Period Additional
Activities or (ii) uses, embodies, is Manufactured using, practices an invention
claimed by, comprises or is comprised of, in whole or in part, Palomar
Technology, Joint Technology or Gillette Excluded Technology, (b) all Female
Accessory Products with respect thereto, (c) Female Product Topicals intended or
marketed for sale or sold for use with any such Light-Based Hair Management
Product for use in the Female Field, and (d) an Improvement to any of the
foregoing. For the avoidance of doubt, “Female Product” shall exclude any (w)
power sources, and (x) razors, blades, electric shavers or similar devices (even
if any such power source, razor, blade, electric shaver or similar device may be
used with, or is recommended to improve the efficacy of, a Light-Based Hair
Management Product), except to the extent that any such power source, razor,
blade, electric shaver or similar device is (1) not marketed and sold for uses
independent of Light-Based Hair Management Products, (2) is physically
integrated in or physically attached to a Light-Based Hair Management Product,
and (3) is specifically designed for and sold for use with, a Light-Based Hair
Management Product, and (y) any apparatus, component, accessory, disposable or
Consumable other than Female Accessory Products covered by clause (b) above, and
(z) any Topical other than Female Product Topicals covered by clause (c) above.

        “Female Product Topical” shall mean any Topical (a) that is (i) marketed
for sale or sold for use with a Light-Based Device constituting a Female
Product, and (ii) intended to be Used with such Light-Based Device; or (b) that
is claimed, or the use or Manufacture of which is claimed, by a Palomar Patent
or Joint Patent.

        “Female Product Technology” shall mean the Female Product(s), the
Manufacturing Processes and any Improvements to the foregoing that, during the
term of this Agreement, are Controlled by Palomar, but excluding any Information
and Inventions (a) to the extent claimed by one or more claims of any Joint
Patents or Palomar Excluded Third Party Patents, (b) constituting or comprising
Palomar Excluded Third Party Know-How, or (c) that otherwise constitute Joint
Inventions.

        “FFDCA” shall mean the United States Federal Food, Drug, and Cosmetic
Act, 21 U.S.C. § 301 et seq. as amended.

        “Field” shall mean the Female Field and the Male Field, collectively.

        “First Commercial Sale” shall mean the first sale or distribution of any
Product by Gillette or any of its sublicensees that gives rise to Net Sales
under this Agreement.

        “First Decision Point” shall mean thirty (30) days after the later of
August 31, 2006 or the date on which Palomar has completed the last R&D Activity
required to be performed by Palomar pursuant to the R&D Plan.

--------------------------------------------------------------------------------

        “First Development Completion Payment Date” shall mean (a) the First
Decision Point, in the event that Palomar has obtained Regulatory Approval in
the United States with respect to the First Female Product at least ten (10)
days prior to the First Decision Point, or (b) thirty (30) days after the date
on which Regulatory Approval in the United States is obtained by Palomar with
respect to the First Female Product, in the event that Palomar has not obtained
Regulatory Approval in the United States with respect to the First Female
Product at least ten (10) days prior to the First Decision Point.

        “First Female Product” shall mean the Light-Based Hair Management
Product intended for use in the Female Field (a) developed in whole or in part
by Palomar or Gillette pursuant to the Initial R&D Plan, and (b) comprising an
apparatus for delivering Optical Radiation to areas of the skin, for which a
party seeks Regulatory Approval in the United States in accordance with the
terms of this Agreement.

        “Functionality” shall mean, with respect to a product, process or
system, the operation of such product, process or system, and not the level or
degree of efficacy achieved through use of such product, process or system.

        “GAAP”shall mean United States generally accepted accounting principles,
consistently applied.

        “Gillette Confidential Information” shall mean Confidential Information
of Gillette.

        “Gillette Excluded Inventions” shall mean any and all Information and
Inventions that are (a) first conceived, developed or reduced to practice by or
on behalf of representatives, employees, agents or research partners of Gillette
(excluding Palomar), either alone or jointly (as determined under U.S. patent
law) with Third Party(ies), (b) on or after the Amendment Date (but not before)
and during the term of the Agreement, and (c) in connection with activities
arising from, or performed pursuant to, the R&D Plan, or in the course of
performing Additional Activities or Commercial Assessment Period Additional
Activities, in each case to the extent such Information and Inventions consist
of or constitute any (i) Topical, (ii) Device Consumer Interface, (iii) Business
Methods and Materials, or (iv) Selected Topical Containers, provided, that, for
clarity, it is understood and agreed that in each case ((i), (ii), (iii) and
(iv)), “Gillette Excluded Inventions” shall not include any and all Information
and Inventions that are first conceived or developed in connection with
activities conducted more than twelve (12) months after the latest to occur of
the completion of the R&D Activities, Additional Activities or Commercial
Assessment Period Additional Activities.

        “Gillette Excluded Know-How” shall mean all Information and Inventions
included in the Gillette Excluded Inventions that are not generally known, plus
all Specific Property Rights arising from Gillette Excluded Inventions, but
excluding any Information and Inventions to the extent claimed by a Gillette
Excluded Patent.

        “Gillette Excluded Patents” shall mean any Patents to the extent (and
only to the extent) one or more claims of such Patents claim any Gillette
Excluded Inventions, provided that “Gillette Excluded Patents” shall not include
claims of such Patents to the extent that any such Gillette Excluded Invention
(a) is claimed in combination with any Light-Based Device and (b) enables the
Functionality of such device.

        “Gillette Excluded Technology” shall mean the Gillette Excluded Patents
and the Gillette Excluded Know-How, collectively.

--------------------------------------------------------------------------------

        “Gillette Improvement” shall mean an Improvement to a Female Product or
a Manufacturing Process for a Female Product, which Improvement is first
conceived, developed or reduced to practice by or on behalf of Gillette after
the date on which the Exclusivity Period or this Agreement is terminated, as
applicable.

        “Gillette Joint Independent Product” shall mean an Independent Product
Exploited by or on behalf of Gillette, optionally with one or more Third
Parties, in the Field, which uses, embodies, is Manufactured using, practices an
invention claimed by, comprises or is comprised of Joint Technology or Gillette
Excluded Technology.

        “Gillette Know-How” shall mean (a) all Information and Inventions that
(i) Gillette Controls (other than pursuant to this Agreement) as of the
Effective Date or at any time during the term of this Agreement that are
necessary or useful for, or otherwise related to, the Exploitation of
Light-Based Hair Management Products in the Female Field and that are not
generally known, and (ii) that Gillette discloses and makes available to Palomar
for use in connection with the R&D Activities, Additional Activities or
Commercial Assessment Period Additional Activities, plus all Specific Property
Rights arising from such Information and Inventions and Controlled by Gillette,
but excluding (x) any Information and Inventions to the extent claimed by one or
more of the Gillette Patents or Joint Patents, and (y) any Joint Know-How; and
(b) without limitation to clause (a), all Gillette Excluded Know-How.

        “Gillette Licensed Patents” shall mean those Gillette Patents that (a)
are Controlled (other than pursuant to this Agreement) by Gillette and (b) claim
Information and Invention(s) that are conceived prior to or during the term of
the Agreement and are incorporated in Female Products (including prototypes of
such products) or Manufacturing Processes for Female Products, which products or
processes are developed or under development by Gillette (by subcontract, with
Palomar hereunder or with one or more Third Parties) at the time of termination
of the Exclusivity Period or termination of this Agreement, as applicable and
pursuant to ARTICLE X, but only with respect to such claims and no other claims
of such patents; provided, however, that “Gillette Licensed Patents” shall
exclude Patent claims to the extent that they claim razors, blades, electric
shavers or similar devices, products or parts thereof.

        “Gillette Patents” shall mean all (a) Patents that Gillette Controls
(other than pursuant to this Agreement), as of the Effective Date or at any time
during the term of this Agreement, that in each case are necessary or useful
for, or otherwise related to, the Exploitation of any Light-Based Hair
Management Product in the Female Field, (b) Patents that Gillette Controls
(other than pursuant to this Agreement), as of the Effective Date or at any time
during the term of this Agreement, that in each case claim Information or
Inventions that Gillette discloses and makes available to Palomar for use in
connection with the R&D Activities, Additional Activities or Commercial
Assessment Period Additional Activities; and (c) without limitation to clauses
(a) or (b), all Gillette Excluded Patents; but excluding in the case of clauses
(a) and (b) any Joint Patents.

        “Gillette Prosecution Joint Patents” shall mean Joint Patents to the
extent claiming (a) Business Methods and Materials, (b) Device Consumer
Interfaces, (c) Selected Topical Containers or (d) Topicals, in each case ((a),
(b), (c) or (d)) other than to the extent claiming any such Business Methods and
Materials, Device Consumer Interfaces, Selected Topical Containers or Topicals,
as applicable, in combination with any Light-Based Device with respect to which
it enables Functionality.

--------------------------------------------------------------------------------

        “Gillette Regulatory Documentation” shall mean all Regulatory
Documentation developed by Gillette.

        “Gillette Technology” shall mean the Gillette Patents and the Gillette
Know-How, collectively.

        “Good Manufacturing Practices” shall mean the current good manufacturing
practices applicable from time to time to the Manufacturing of any Female
Product pursuant to Applicable Law.

        “Hair Management” shall mean (a) the removal of human hair shafts or
changes in the associated structures, and (b) any other reduction of human hair
growth, shaft diameter or pigmentation.

        “IDE” shall mean an investigational device exemption as defined in the
regulations promulgated by the FDA for the authorization to commence human
clinical trials, and its equivalent in other countries or regulatory
jurisdictions in the Territory.

        “Improvement” shall mean any modification, variation or revision to a
product, system or technology or any discovery, technology, device, process or
formulation related to such product, system or technology, whether or not
patented or patentable or otherwise protectable by intellectual property rights,
including any enhancement in the efficiency, operation, Manufacture (including
any Manufacturing Process), ingredients, preparation, presentation, formulation,
means of delivery, powering or operating or packaging of such product, system or
technology, any discovery or development of any new or expanded uses for such
product, system or technology, or any discovery or development that improves the
stability, safety or efficacy of such product, system or technology or reduces
cost of operation or Manufacture.

        “Independent Accessory Product” shall mean any apparatus, component,
accessory, disposable or Consumable which is (a) designed specifically for, (b)
intended or marketed for sale or sold for use with, and (c) physically
integrated in or physically attached to, an Independent Product; provided,
however, that “Independent Product” shall exclude any Topical.

        “Independent Product” shall mean (a) any Light-Based Hair Management
Product that is not a Female Product and that is intended or marketed for use in
the Field, (b) Independent Accessory Products with respect thereto,
(c) Independent Product Topicals for such Light-Based Hair Management Product,
and (d) any Improvement to any of the foregoing.

        “Independent Product Topical” shall mean any Topical that is (a)
marketed for sale or sold for use with a Light-Based Device constituting an
Independent Product, and (b) intended to be Used with such Light-Based Device.

--------------------------------------------------------------------------------

        “Information and Inventions” shall mean all technical, scientific and
other know-how and information, trade secrets, knowledge, technology, means,
methods, processes, practices, formulas, instructions, skills, techniques,
procedures, experiences, ideas, technical assistance, designs, drawings,
assembly procedures, computer programs, apparatuses, specifications, data,
results and other material, pre-clinical and clinical trial results,
Manufacturing procedures, test procedures and purification and isolation
techniques, (whether or not confidential, proprietary, patented or patentable or
otherwise protectable) in written, electronic or any other form now known or
hereafter developed, and all Improvements, whether to the foregoing or
otherwise, and other discoveries, developments and inventions (whether or not
confidential, proprietary, patented or patentable or otherwise protectable).

        “Initial Prototypes” shall mean the six (6) Prototypes that Palomar is
required pursuant to the R&D Plan to deliver to Gillette at or near the
beginning of the R&D Period.

        “Joint Excluded Inventions” shall mean any and all Information and
Inventions that are first conceived, developed or reduced to practice jointly
(as determined under U.S. patent law) by or on behalf of representatives,
employees, agents or research partners of Palomar and representatives,
employees, agents or research partners of Gillette during the term of the
Agreement, either together or jointly (as determined under U.S. patent law) with
a Third Party(ies), on or after the Amendment Date and during the term of this
Agreement to the extent constituting or comprising any (i) Topical, or (ii)
Selected Topical Container.

        “Joint Excluded Know-How” shall mean all Information and Inventions
included in the Joint Excluded Inventions that are not generally known, plus all
Specific Property Rights arising from Joint Excluded Inventions, but excluding
any Information and Inventions to the extent claimed by a Joint Excluded Patent.

        “Joint Excluded Patents” shall mean any Patents to the extent one or
more claims of such Patents claim any Joint Excluded Inventions, provided that
“Joint Excluded Patents” shall not include claims of such Patents to the extent
that any such Joint Excluded Invention (a) is claimed in combination with any
Light-Based Device and (b) enables the Functionality of such device.

        “Joint Excluded Technology” shall mean the Joint Excluded Patents and
the Joint Excluded Know-How, collectively.

        “Joint Inventions” shall mean any and all Information and Inventions
that are (a) first conceived, developed or reduced to practice jointly (as
determined under U.S. patent law) by or on behalf of representatives, employees,
agents or research partners of Palomar and representatives, employees, agents or
research partners of Gillette during the term of the Agreement, either together
or jointly (as determined under U.S. patent law) with a Third Party(ies), (b)
first conceived, developed or reduced to practice by or on behalf of
representatives, employees, agents or research partners of Gillette, either
alone or jointly (as determined under U.S. patent law) with Third Party(ies)
during the term of the Agreement in connection with activities arising from, or
performed pursuant to, the R&D Plan, or in the course of performing Additional
Activities or Commercial Assessment Period Additional Activities, or (c) first
conceived, developed or reduced to practice by or on behalf of representatives,
employees, agents or research partners of Palomar, either alone or jointly (as
determined under U.S. patent law) with a Third Party(ies) during the term of the
Agreement in connection with activities arising from, or performed pursuant to,
the R&D Plan, or in the course of performing Additional Activities or Commercial
Assessment Period Additional Activities, excluding, in each case ((a), (b) and
(c)), any and all Gillette Excluded Inventions and Palomar Excluded Inventions;
provided, however, that “Joint Inventions” under clauses (b) and (c) shall
exclude any and all Information and Inventions that are first conceived or
developed in connection with activities conducted more than twelve (12) months
after the latest to occur of the completion of the R&D Activities, Additional
Activities or Commercial Assessment Period Additional Activities.

--------------------------------------------------------------------------------

        “Joint Know-How” shall mean all Information and Inventions included in
the Joint Inventions that are not generally known, plus all Specific Property
Rights arising from Joint Inventions, but excluding any Information and
Inventions to the extent claimed by a Joint Patent.

        “Joint Patents” shall mean any Patents to the extent one or more claims
of such Patents claim any Joint Inventions.

        “Joint Technology” shall mean the Joint Patents and the Joint Know-How,
collectively.

        “Launch” shall mean, with respect to a product or system, the date on
which the First Commercial Sale of such product or system occurs.

        “Light-Based Accessory Product” shall mean any apparatus, component,
accessory, disposable or Consumable which (a) is designed specifically for, (b)
is intended or marketed for sale or sold for use with, and (c) is physically
integrated in or physically attached to, a Light-Based Product; provided,
however, that “Light-Based Accessory Product” shall exclude any Topical.

        “Light-Based Device” shall mean a Light-Based Hair Management Product to
the extent consisting of or constituting an apparatus for delivering Optical
Radiation to areas of the skin. For clarity, a “Light-Based Device” shall
exclude all Topicals.

        “Light-Based Product” shall mean a process, product or system that
achieves one or more of the following effects with the use of Optical Radiation:
(i) Hair Management outside the Field, (ii) the treatment or prevention of
cellulite, cosmetic anti-aging skin applications (including wrinkle reduction,
improvement in skin tone, texture and elasticity, and removal of pigmented and
vascular lesions), (iii) body recontouring, (iv) the removal, treatment or
prevention of warts, subcutaneous fat, acne, tattoos, scars, birth marks, oily
skin, odor, moles and blemishes, and (v) any other improvement of skin
condition, appearance, tone or texture other than in connection with Hair
Management in the Field; provided, however, that (1) as used in Sections 5.3
through 5.5 and Section 8.1(c)(iii), “Light-Based Product” shall include,
without limitation, all processes, products or systems that use Optical
Radiation to achieve Hair Management, and (2) as used in Sections 5.3 through
5.5, “Light-Based Product” shall include all Light-Based Accessory Products.

--------------------------------------------------------------------------------

        “Light-Based Hair Management Product” shall mean (a) a process, product
or system, which product or system comprises an apparatus for delivering Optical
Radiation generated by such process, product or system, and which is intended or
marketed for Hair Management in the Consumer Field, and (b) any (i) apparatus,
component, accessory, disposable or Consumable which is (1) designed
specifically for, (2) intended or marketed for sale or sold for use with, and
(3) physically integrated in or physically attached to, such a process, product
or system, or (ii) any Topical that is (1) marketed for sale or sold for use
with such process, product or system, and (2) intended to be Used with such
process, product or system. Such product or systems may include other mechanisms
for Hair Management (e.g., chemical, mechanical, magnetic, acoustic, radio
frequency, temperature, or electrical) to the extent that such mechanisms are
designed specifically for, intended or marketed for sale or sold for use with,
and physically integrated in or physically attached to such product or system.
For the avoidance of doubt, “Light-Based Hair Management Products” shall exclude
any (w) power sources, and (x) razors, blades, electric shavers or similar
devices (even if use of any such power source, razor, blade, electric shaver or
similar device may be used with, or use thereof, is recommended to improve the
efficacy of a Light-Based Hair Management Product), except to the extent that
any such power source, razor, blade, electric shaver or similar device (1) is
not marketed and sold for uses independent of such product or system, (2) is
physically integrated in or physically attached to such product or system, and
(3) is specifically designed for and sold for use with, such product or system,
and (y) any apparatus, component, accessory, disposable or Consumable other than
those covered by clause (b)(i) above, and (z) any Topical other than those
covered by clause (b)(ii) above.

         “Major Market” shall mean each of the United States, Canada, Europe and
Japan.

        “Male Field” shall mean any product or system, which is intended or
marketed for male Hair Management in the Consumer Field.

        “Male Option Termination Date” shall mean (i) in the event that Gillette
does not exercise the Male Option when a Male Product Opportunity is offered by
Palomar to Gillette, the date on which the Male Option terminates pursuant to
Section 5.1(b)(v), or (ii) in the event that Gillette exercises the Male Option
pursuant to Section 5.1(b)(iv), the first date on which the Male Collaboration
Agreement becomes effective.

        “Manufacture” and “Manufacturing” shall mean, with respect to a product
or system, the manufacturing, processing, formulating, packaging, labeling,
holding and quality control testing of such product or compound.

        “Manufacturing Process” shall mean any process or step thereof that is
necessary or useful for Manufacturing any Light-Based Hair Management Product
and any Improvement thereto.

        “Marketing Authorization” shall mean, with respect to a Female Product,
a 510(k) Notification or a PMA, whichever (if any) is required by Applicable
Law.

        “Marketing Materials” shall mean (a) material, whether in written,
printed, graphic or electronic form, intended for use in marketing or promoting
products, including visual aids and any other promotional support items,
advertisements, brochures, displays and presentation materials, (b) product
packaging materials, and (c) labels and other written, printed or graphic matter
affixed to any container, packaging or wrapper utilized with a product or
otherwise accompanying a product, including package inserts.

        “MGH” shall mean Massachusetts General Hospital.

--------------------------------------------------------------------------------

        “MGH Agreements” shall mean (a) that certain License Agreement by and
between Palomar and MGH, dated August 18, 1995, (b) that certain Clinical Trial
Agreement by and between Palomar and MGH, dated August 18, 1995, and (c) that
certain Joint Patent Agreement by and between Palomar and MGH, dated January 1,
2000, in each case as such agreement is amended as of the Effective Date and as
such agreement may be amended or restated thereafter in a manner that is not
inconsistent with the terms of this Agreement.

        “MGH Patents” shall mean (a) as of the Effective Date, all Patents in
existence and to which Palomar has received or is entitled to receive a license
from MGH under the MGH Agreements, and (b) all claims contained in a Patent that
makes a priority claim to any of the Patents that are identified in clause (a)
above, provided any such priority claim has an earliest priority date based
solely on the Patents that are identified in clause (a) above. Without
limitation to the foregoing, “MGH Patents” shall include the Patents listed on
Schedule A-3 hereto.

        “MGH Valid Claim” shall mean a claim contained in a pending application
for a MGH Patent or MGH Joint Patent in such country which claim was filed in
good faith and has not been abandoned or finally disallowed without the
possibility of appeal or refiling of said application in such country.

        “Net Sales” shall mean, for any period, the gross amount invoiced by
Gillette and its agents and (sub)licensees from or on account of the sale or
distribution of Product(s) to bona fide unrelated Third Parties (the “Invoiced
Sales”), less deductions actually taken, or reasonable allocations of accruals,
for: (a) normal and customary trade, quantity and cash discounts and sales
returns and allowances, including (i) those actually granted on account of price
adjustments, billing errors, rejected goods, damaged goods, returns and rebates;
(ii) allowances and rebates paid to distributors or trade customers, or provided
to or for the benefit of consumers, including consumer-oriented temporary
pricing reductions (e.g., coupon value or rebates, etc.); and (iii) chargebacks;
(b) freight, postage, shipping and insurance expenses to the extent that such
items are actually incurred in shipping such Products to such Third Parties and
included in the gross amount invoiced; (c) customs and excise duties and other
duties related to the sales to the extent that such items are actually incurred
and included in the gross amount invoiced; (d) sales and other taxes and duties
directly related to and actually incurred for the sale or delivery of Product(s)
(but not including taxes assessed against the income derived from such sale);
(e) distribution expenses to the extent that such items are included in the
gross amount invoiced; (f) any other similar and customary deductions that are
consistent with GAAP in effect from time to time, or in the case of non-United
States sales, other applicable accounting standards; and (g) any such invoiced
amounts that are not collected by Gillette or its (sub)licensees. Any of the
deductions listed above that involves a payment by Gillette and its agents and
(sub)licensees shall be taken as a deduction in the Calendar Quarter in which
the payment is accrued by such entity. Deductions pursuant to subsection (g)
above shall be taken in the Calendar Quarter in which such sales are no longer
recorded as a receivable.

--------------------------------------------------------------------------------

        For purposes of calculating Net Sales, sales between or among The
Gillette Company and its Affiliates or their agents or (sub)licensees shall be
excluded from the computation of Net Sales, but sales by The Gillette Company or
its Affiliates or their licensees or sublicensees to Third Parties shall be
included in the computation of Net Sales. No deduction shall be made for any
item of cost incurred by Gillette, its agents or (sub)licensees in preparing,
manufacturing, shipping, distributing or selling Products except as expressly
permitted in the foregoing paragraph.

        Such amounts shall be determined from the books and records of the
entity that invoiced the Third Party, maintained in accordance with GAAP, or in
the case of non-United States sales, other applicable accounting standards, in
each case in effect from time to time consistently applied. To the extent
Gillette or its agents or (sub)licensees receive consideration other than or in
addition to cash with respect to the sales, promotion, or distribution of
Products, Net Sales shall include the fair market value of such additional
consideration.

        In the event that a Product is sold in any country in the form of a
combination product containing one or more products, devices, components,
accessories, Topicals or Consumables that are not Products (“Non-Product
Components”), Net Sales of such combination product will be adjusted by
multiplying actual Net Sales of such combination product in such country
calculated pursuant to the first paragraph of this Section by the fraction
A/(A+B), where A is the average invoice price in such country of the Product(s),
if sold separately in such country, and B is the average invoice price in such
country of the Non-Product Components. If, in a specific country, the
Non-Product Components in the combination product are not sold separately in
such country, Net Sales shall be adjusted by multiplying actual Net Sales of
such combination product calculated pursuant to the first paragraph of this
Section by the fraction A/C, where A is the average invoice price in such
country of the Product(s)and C is the invoice price in such country of such
combination product. If, in a specific country, a Product(s) is not sold
separately, Net Sales shall be calculated by multiplying actual Net Sales of
such combination product calculated pursuant to the first paragraph of this
Section by the fraction (C-B)/C, where B is the average invoice price in such
country of the Non-Product Components in the combination product and C is the
invoice price in such country of the combination product. If, in a specific
country, both a Product(s) and the Non-Product Components, are not sold
separately, a market price for such Product and such Non-Product Components
shall be negotiated by the parties in good faith based upon the costs, overhead
and profit as are then incurred for such combination product and all similar
products, devices, systems, components, accessories, Topicals or Consumables
then being made and marketed by Gillette and having an ascertainable market
price.

        In the event that a Product that consists in whole or in part of a
Selected Topical is sold in any country, whether sold separately or in
combination with a Light-Based Device, the parties shall negotiate in good faith
to determine a methodology for calculating amounts attributable to consumption
of such Selected Topical other than during Use with the applicable Light-Based
Device, which amounts shall be excluded from Net Sales hereunder.

        Notwithstanding the foregoing, the calculation of Net Sales with respect
to any Specific Topical shall be subject to the condition set forth in the
definition of a “Selected Topical.”

        “Non-Core Palomar Patents” shall mean all Palomar Patents other than
Core Palomar Patents.

--------------------------------------------------------------------------------

        “Non-Light-Based Product” shall mean a process, product or system that
achieves one or more of the following effects without the use of Optical
Radiation generated by such process, product or system: (a) Hair Management,
(b) the treatment or prevention of cellulite, cosmetic anti-aging skin
applications (including wrinkle reduction, improvement in skin tone, texture and
elasticity, and removal of pigmented and vascular lesions), (c) body
recontouring, (d) the removal, treatment or prevention of warts, subcutaneous
fat, acne, tattoos, scars, birth marks, oily skin, odor, moles and blemishes,
and (e) any other improvement of skin condition, appearance, tone or texture.

        “Optical Radiation” shall mean optical radiation that is intended to
have or has a therapeutic function.

        “Other Independent Product” shall mean an Independent Product intended
for use in or marketed in the Field (a) that is not a Gillette Joint Independent
Product, and (b) that is Launched by or on behalf of Gillette, optionally with
one or more Third Parties, during the Exclusivity Period or within seven (7)
years after the first to occur of the termination of (i) the Exclusivity Period,
or (ii) this Agreement.

        “Palomar Collaborator” shall mean a Third Party to which Palomar has
granted a license, sublicense or other rights under certain Palomar Technology
for purposes of Exploiting any product, process or system that uses Optical
Radiation outside the Female Field.

        “Palomar Confidential Information” shall mean Confidential Information
of Palomar.

        “Palomar Excluded Inventions” shall mean any and all Information and
Inventions that are (a) first conceived, developed or reduced to practice by or
on behalf of representatives, employees, agents or research partners of Palomar
(excluding Gillette), either alone or jointly (as determined under U.S. patent
law) with Third Party(ies), (b) on or after the Amendment Date (but not before)
and during the term of the Agreement, and (c) in connection with activities
arising from, or performed pursuant to, the R&D Plan, or in the course of
performing Additional Activities or Commercial Assessment Period Additional
Activities, in each case to the extent such Information and Inventions consist
of or constitute any (i) Topical, (ii) Device Consumer Interface, (iii) Business
Methods and Materials or (iv) Selected Topical Containers provided, that, for
clarity, it is understood and agreed that in each case ((i), (ii), (iii) and
(iv)), “Palomar Excluded Inventions” shall not include any and all Information
and Inventions that are first conceived or developed in connection with
activities conducted more than twelve (12) months after the latest to occur of
the completion of the R&D Activities, Additional Activities or Commercial
Assessment Period Additional Activities.

        “Palomar Excluded Know-How” shall mean all Information and Inventions
included in the Palomar Excluded Inventions that are not generally known, plus
all Specific Property Rights arising from Palomar Excluded Inventions, but
excluding any Information and Inventions to the extent claimed by a Palomar
Excluded Patent.

        “Palomar Excluded Patents” shall mean any Patents to the extent (and
only to the extent) one or more claims of such Patents claim any Palomar
Excluded Inventions, provided that “Palomar Excluded Patents” shall not include
claims of such Patents to the extent that any such Palomar Excluded Invention
(a) is claimed in combination with any Light-Based Device and (b) enables the
Functionality of such device.

--------------------------------------------------------------------------------

        “Palomar Excluded Third Party Know-How” shall mean any Information and
Inventions, plus all Specific Property Rights arising therefrom, (a) not
generally known, (b) first conceived, developed or reduced to practice on or
after the Amendment Date (but not before) and during the term of this Agreement,
(c) Controlled by Palomar other than by Palomar’s ownership thereof as a result
of a license, sublicense or other right granted to Palomar by a Palomar
Collaborator, (d) constituting or comprising a Topical, Device Consumer
Interface, Business Methods and Materials or Selected Topical Container, and
(e) not claimed by a Palomar Excluded Third Party Patent.

        “Palomar Excluded Third Party Patents” shall mean any Patents to the
extent (and only to the extent) claiming any Information and Inventions
(1) first conceived, developed or reduced to practice on or after the Amendment
Date (but not before) and during the term of this Agreement, (2) Controlled by
Palomar other than by Palomar’s ownership thereof as a result of a license,
sublicense or other right granted to Palomar by a Palomar Collaborator, and
(3) constituting or comprising a Topical, Device Consumer Interface, Business
Methods and Materials or Selected Topical Container, provided that “Palomar
Excluded Third Party Patents” shall not include claims of such Patents to the
extent that any such Information and Inventions (a) is claimed in combination
with any Light-Based Device and (b) enables the Functionality of such device.

        “Palomar Know-How” shall mean (a) all Information and Inventions in the
Control (other than pursuant to this Agreement) of Palomar as of the Effective
Date or at any time during the term of this Agreement that are necessary or
useful for, or otherwise related to, the Exploitation of Light-Based Hair
Management Products in the Female Field and that are not generally known, plus
all Specific Property Rights arising from such Information and Inventions and
Controlled by Palomar, but excluding (i) any Information and Inventions to the
extent claimed by one or more of the Palomar Patents, Palomar Excluded Third
Party Patents or Joint Patents, (ii) Palomar Excluded Third Party Know-How, and
(iii) any Joint Know-How; and (b) without limitation to clause (a), all Palomar
Excluded Know-How that are necessary or useful for, or otherwise related to, the
Female Field. Palomar Know-How shall include, subject to the preceding
exclusions, all clinical, safety, Manufacturing and quality control data and
information Controlled by Palomar and related to the Female Product Technology.

        “Palomar Improvement” shall mean an Improvement to a Female Product or a
Manufacturing Process for a Female Product, which Improvement is first
conceived, developed or reduced to practice by or on behalf of Palomar after the
date on which the Exclusivity Period or this Agreement is terminated, as
applicable. For the avoidance of doubt, Palomar Improvements shall exclude any
Gillette Improvements.

        “Palomar Male Know-How” shall mean (a) all Information and Inventions in
the Control (other than pursuant to this Agreement) of Palomar as of the
Effective Date or at any time during the term of this Agreement that are
necessary or useful for, or otherwise related to, the Exploitation of
Light-Based Hair Management Products in the Male Field and that are not
generally known, plus all Specific Property Rights arising from such Information
and Inventions and Controlled by Palomar, but excluding (i) any Information and
Inventions to the extent claimed by one or more of the Palomar Patents, Palomar
Excluded Third Party Patents or Joint Patents, (ii) Palomar Excluded Third Party
Know-How, and (iii) any Joint Know-How; and (b) without limitation to clause
(a), all Palomar Excluded Know-How that is necessary or useful for, or otherwise
related to, the Male Field. Palomar Male Know-How shall include, subject to the
preceding exclusions, all clinical, safety, Manufacturing and quality control
data and information Controlled by Palomar and related to the Male Field.

--------------------------------------------------------------------------------

        “Palomar Male Patents” shall mean (a) the MGH Patents, and (b) all of
the Patents that Palomar Controls (other than pursuant to this Agreement), as of
the Effective Date and at any time during the term of this Agreement, that in
each case are necessary or useful for, or otherwise related to, the Exploitation
of any Light-Based Hair Management Product in the Male Field, but excluding
(i) the Joint Patents and (ii) Palomar Excluded Third Party Patents, and (c)
without limitation to clause (b), all Palomar Excluded Patents that are
necessary or useful for, or otherwise related to, the Male Field. The “Palomar
Male Patents” shall include all Patents listed in Schedule 12.3(f), and any
substitutions, divisions, continuations, continuations-in-part, reissues,
renewals, registrations, confirmations, re-examinations, extensions,
supplementary protection certificates, and any international or foreign
equivalent of any Patent, but excluding any continuation-in-part of any
MGH Patents.

        “Palomar Male Technology” shall mean the Palomar Male Patents and the
Palomar Male Know-How, collectively.

        “Palomar Patents” shall mean (a) the MGH Patents, (b) all of the Patents
that Palomar Controls (other than pursuant to this Agreement), as of the
Effective Date and at any time during the term of this Agreement, that in each
case are necessary or useful for, or otherwise related to, the Exploitation of
any Light-Based Hair Management Product in the Female Field, or that contain a
claim covering any Female Product Technology, but excluding (i) the Joint
Patents and (ii) Palomar Excluded Third Party Patents, and (c) without
limitation to clause (b), all Palomar Excluded Patents that are necessary or
useful for, or otherwise related to, the Female Field. The “Palomar Patents”
shall include all Patents listed in Schedule 12.3(f), and any substitutions,
divisions, continuations, continuations-in-part, reissues, renewals,
registrations, confirmations, re-examinations, extensions, supplementary
protection certificates, and any international or foreign equivalent of any
Patent, but excluding any continuation-in-part of any MGH Patents.

        “Palomar Technology” shall mean the Palomar Patents and the Palomar
Know-How, collectively.

        “Patents” shall mean (a) all patents and patent applications and any
patents issuing therefrom worldwide, (b) any substitutions, divisions,
continuations, continuations-in-part, reissues, renewals, registrations,
confirmations, re-examinations, extensions, supplementary protection
certificates, term extensions (under applicable patent law or other Applicable
Law), certificates of invention and the like, and any provisional applications,
of any such patents or patent application, and (c) any foreign or international
equivalent of any of the foregoing.

        “Patent Costs” shall mean the fees and expenses paid to outside legal
counsel and other Third Parties (including Third Party licensors of Patents,
such as MGH for the Palomar Patents), allocated in-house costs of legal counsel,
and filing and maintenance expenses, incurred in connection with preparing,
filing, prosecuting and maintaining Patents, including costs of patent
interference, re-examination, reissue, opposition or similar proceedings
relating thereto.

--------------------------------------------------------------------------------

        “PCT” shall mean the Patent Cooperation Treaty, opened for signature
June 19, 1970, 28 U.S.T. 7645.

        “Person” shall mean an individual, sole proprietorship, general
partnership, limited partnership, limited liability partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, cooperative, joint venture or other similar entity
or organization, including a government or political subdivision, department or
agency of a government, and the heirs, executors, administrators, legal
representatives, successors and assigns of such Person as the context may
require.

        “PMA Product” shall mean a product, the sale of which requires the
filing with and approval by the FDA of a PMA.

        “Premarket Approval” or “PMA” shall mean a premarket approval as defined
in the FFDCA, and the regulations promulgated thereunder, necessary to market a
Female Product in the United States.

        “Product” shall mean a Female Product, Gillette Joint Independent
Product, Other Independent Product, or any product or system Exploited by
Palomar pursuant to any license under the Gillette Licensed Patents that is
granted by Gillette to Palomar in this Agreement, as the case may be.

        “Product Specifications” shall mean the written specifications for the
design and Manufacture of a product or system.

        “Professional Field” shall mean products or systems intended or marketed
for sale to doctors, health care providers or other commercial service providers
for use on or with patients or customers (and not for resale to any Person).

        “Prototypes” shall mean one or more prototypes of the Female Product
Manufactured or made by or on behalf of either party during the R&D Period for
the purposes of evaluating, testing or improving such product pursuant to the
R&D Plan and this Agreement, which in the case of any such unit delivered by
Palomar to Gillette shall have been Manufactured or made pursuant to the
then-current Product Specifications.

        “Regulatory Approval” shall mean, on a country-by-country basis, the
right with respect to a Female Product to sell or distribute such product or
system for female Hair Management in the Consumer Field. In the case of the
United States, sale or distribution of a Female Product may require a
determination by the FDA of substantial equivalence (within the meaning of 21
C.F.R. § 807.100) following the filing with the FDA of a 510(k) Notification, or
in the event that a PMA is required, the approval by the FDA of such PMA, and in
the case of any other country or territory, any necessary international or
foreign approvals.

        “Regulatory Authority” shall mean any applicable supra-national,
federal, national, regional, state, provincial or local regulatory agencies,
departments, bureaus, commissions, councils or other government entities
regulating or otherwise exercising authority with respect to the Exploitation of
the Female Product Technology in the Territory.

--------------------------------------------------------------------------------

        “Regulatory Documentation” shall mean all applications, registrations,
licenses, authorizations and approvals (including all Regulatory Approvals), all
correspondence submitted to or received from Regulatory Authorities (including
minutes and official contact reports relating to any communications with any
Regulatory Authority) and all supporting documents and all clinical studies and
tests, relating to any Female Product Technology, and all data contained in any
of the foregoing, including all IDEs, 510K Notifications, PMA Notifications,
Marketing Authorizations, advertising and promotion documents, adverse event
files, complaint files and Manufacturing records.

        “Restricted Access Period” shall mean the period commencing on the
Commencement Date and ending on the date of the later to occur of (a) three
hundred and sixty five (365) days after such date, in the event that Palomar
delivers to Gillette the Initial Prototypes on or before the Commencement Date,
or (b) the sum of (i) the number of days after the Commencement Date until
Palomar delivers to Gillette the Initial Prototypes and (ii) three hundred and
sixty five (365) days, in the event that Palomar delivers to Gillette the
Initial Prototypes after the Commencement Date.

        “R&D” shall mean research and development.

        “R&D Activities” shall mean those tests, studies and other activities
set forth in, or required in order to obtain the information set forth in, the
R&D Plan and such other tests, studies and other activities as may be specified
from time to time by the R&D Committee with respect to the subject Female
Product.

        “R&D Plan” shall have the meaning set forth in Section 1.1(a), as
amended by (a) the Memorandum of Understanding signed June 19, 2006, (b) the
Memorandum of Understanding signed June 21, 2006, (c) the Memorandum of
Understanding signed June 22, 2006, (d) the R&D Committee minutes dated between
June 22-24, 2005 and (e) the R&D Committee minutes dated August 31, 2006, in
each case ((a), (b), (c), (d) and (e)) to the extent that the referenced
document modifies the Initial R&D Plan.

        “R&D Program” shall mean the program of R&D Activities carried out by
the parties pursuant to the R&D Plan.

        “Safety and Efficacy Standards” shall mean, with respect to a Subject
Male Product, (a) a demonstrated safety performance at least as safe as the
prototype Female Product presented by Palomar to Gillette on May 6 and 7, 2002,
and (b) a resulting hair growth clearance period longer than the period
resulting from shaving with a conventional blade device, in each case as
evidenced by studies at least as stringent as those provided by Palomar to
Gillette on May 6 and 7, 2002.

        “Second Decision Point” shall mean thirty (30) days after the Commercial
Assessment Period Termination Date.

        “Second Development Completion Payment Date” shall mean the date of the
Second Decision Point.

--------------------------------------------------------------------------------

        “Selected Topical” shall mean a Female Product Topical or an Independent
Product Topical that is marketed for sale or sold (a) for Use with a Light-Based
Device and (b) for use on a daily basis or other periodic basis; provided,
however, that Selected Topical shall not include a Female Product Topical or an
Independent Product Topical that (i) is sold only with or for use with a
Light-Based Device and (ii) for which Light-Based Device no other Topical is
marketed for sale or sold for Use with (each such Female Product Topical and
Independent Product Topical, a “Specific Topical”), and for all such Specific
Topicals, the Net Sales attributable to Specific Topicals for which royalties or
TTPs are paid hereunder shall be fifty percent (50%) of the actual Net Sales
invoiced for Specific Topicals.

        “Selected Topical Containers” shall mean any containers, cartridges or
applicators that hold or dispense a Topical, in each case provided any such
container, cartridge or applicator (a) is not physically integrated in or
physically attached to (such as any such container, cartridge or applicator that
is attachable and is designed to dispense coolant) a product, process or system
that uses Optical Radiation, and (b) does not enable the Functionality of a
product, process or system that uses Optical Radiation.

        “Specific Property Rights” shall mean copyrights (including rights in
computer software) and database rights but no other intellectual property rights
(including Trademark rights, Patents, trade secret or other proprietary or
confidentiality rights), in any part of the Territory whether registered or not
registered together with the right to apply for the registration of any such
rights.

        “Technology” shall mean, as applicable, the Gillette Technology, Palomar
Technology, Palomar Male Technology or Joint Technology.

        “Territory” shall mean the entire world.

        “Third Party” shall mean any Person other than The Gillette Company,
Palomar Medical Technologies, Inc. and their respective Affiliates or
individuals who are their employees or agents when acting in that capacity.

        “Third Party Collaboration” shall mean, in the case of either Gillette
or Palomar, a collaboration with a Third Party with respect to a product, system
or other technology with respect to which Gillette or Palomar, as the case may
be, has material co-development obligations or co-promotion rights or
co-marketing rights.

        “Topical” shall mean any topically applied composition, including any
lotion, gel, wax, gas, cream, foam, powder, spray, oil, aerosol, particles or
similar composition.

        “Trademark” shall include any word, name, symbol, color, designation or
device or any combination thereof, including any trademark, trade dress, brand
mark, trade name, brand name, logo or business symbol.

--------------------------------------------------------------------------------

        “TTP” shall mean a technology transfer payment.

        “Use” of a Topical shall mean that such Topical (i) is intended to be
applied or applied in direct preparation for or during a light application
session with, or (ii) enables Functionality of, a Light-Based Device.

        “Valid Claim” shall mean, with respect to a particular country, (a) any
claim of an issued and unexpired Patent in such country that (i) has not been
revoked or held permanently unenforceable or invalid by a decision of a court or
governmental agency of competent jurisdiction from which no appeal can be taken
or has been taken within the time allowed for appeal in such country, and
(ii) has not been abandoned, disclaimed, denied or admitted to be invalid or
unenforceable through reissue or disclaimer or otherwise in such country; (b) a
pending claim of a Patent application, other than any MGH Patents or MGH Joint
Patents, applicable to such country that was filed and is being prosecuted in
good faith and has not been abandoned or finally disallowed without the
possibility of appeal or refiling of the application, provided that such claim
has not been ongoing for more than four (4) years in the case of any United
States Patent application or more than seven (7) years in the case of any Patent
application in any other country; and (c) for all MGH Patents and MGH Joint
Patents but no other Patents, with respect to such country, an MGH Valid Claim.

        Terms Defined Elsewhere in this Agreement. The following terms, whether
used in the singular or the plural and correlatives thereof, are defined in the
applicable Sections of this Agreement.


Defined Term Section       “Acquiring Party” Definition of “Change of Control”  
“ADR” Section 13.2(a) “Additional Activities” Section 1.8(a) “Additional
Light-Based Hair Management Product” Section 1.7 “Additional Product Report”
Section 1.7 “Agreement” Preamble “Annual Exclusivity Collaboration Payment”
Section 6.1(g) “Annual Exclusivity Collaboration Period” Section 6.1(g)
“Authorized Overruns” Section 1.8(a)(i)(2) “Commencement Date” Section 1.1(c)
“Commercial Assessment Period Additional Activities” Section 2.2(a)
“Confidential Information” Section 9.3(a) “Cure Period” Section 10.3
“Development Completion Payments” Section 6.1(d)(i) “Disclosure Schedule”
Section 12.1 “Dispute” Section 13.1 “Dispute Notice” Section 12.3(a)(i)
“Effective Date” Preamble “Execution Date” Preamble “Estimate” Section 1.8(a)(2)
“Evaluation Materials” Section 5.1(b)(ii)

--------------------------------------------------------------------------------

      “Exclusivity Payment Date” Section 6.1(g) “Failure to Launch Payments”
Section 2.1(b)(ii) “Female Product Payment Rate” Section 6.1(h) “First
Development Completion Payment” Section 6.1(d)(i) “First Press Release” Section
9.5 “Gillette” Preamble “Gillette Controlled Information” Section 9.1(c)
“Gillette Exclusive Licenses” Section 8.3(a)(i) “Gillette Exclusive License
Period” Section 8.3(a)(i) “Gillette License Agreement” Section 5.3(b)(i)
“Gillette Licensee” Section 5.3(b)(i) “Indemnification Claim Notic” Section
11.3(a) “Indemnification Claim Notice” Section 11.3(a) “Indemnified Party”
Section 11.3(a) “Independent Product Payment Rate” Section 6.4 “Infringement
Suit” Section 8.5(c)(i) “Initial Gillette Specifications” Section 5.4(a)(i)(1)
“Initial R&D Plan” Section 1.1(a) “In-License Agreement” Section 12.3(f)
“Invoiced Sales” Definition of “Net Sales” “Launch Decision” Section 2.3
“Licensed Palomar Patents” Section 12.3(f) “Losses” Section 11.1 “Male
Collaboration Agreement” Section 5.1(c) “Male Option” Section 5.1(a) “Male
Product” Section 5.1(a) “Male Product Opportunity” Section 5.1(b) “Merger”
Section 14.2(f) “MGH Joint Invention” Section 8.1(c)(ii)(2) “MGH Joint Know-How”
Section 8.1(c)(ii)(2) “MGH Joint Patents” Section 8.1(c)(ii)(2) “MGH Joint
Technology” Section 8.1(c)(ii)(2) “Neutral” Section 13.2(a) “Non-Disclosure
Agreement” Section 9.8 “Non-Product Components” Definition of Net Sales “Offer”
Section 10.1(b) “Offer Period” Section 10.1(b) “Opportunity Notice” Section
5.1(b) “Opportunity Notice Effective Date” Section 5.1(b)(iii) “Option Exercise
Notice” Section 5.1(b)(iv) “Option Exercise Period” Section 5.1(b)(iv) “Original
Agreement” Preamble “Overrun” Section 1.8(a)(2) “Owned Palomar Patents” Section
12.3(f) “Palomar” Preamble

--------------------------------------------------------------------------------

      “Palomar Controlled Information” Section 9.1(b) “Palomar Exclusive
Licenses” Section 8.4(b)(iii) “Palomar Exclusive License Period” Section
8.4(b)(iii) “Palomar Key Personnel” Section 1.1(d) “Palomar License Agreement”
Section 5.3(a)(i) “Palomar Licensee” Section 5.3(a)(i) “Palomar Marks” Section
2.1(a)(iii)(2) “Palomar Medical Technologies, Inc.” Preamble “Palomar U.S.
Regulatory Documentation” Section 1.2(e) “Permitted Confidants” Section 9.1(a)
“Product/Service Payment Rate” Section 6.5) “R&D Advance Payment” Section 6.1(b)
“R&D Payments” Section 6.1(a) “R&D Committee” Section 1.4(a) “R&D Committee
Chair” Section 1.4(c) “R&D Committee Leader” Section 1.4(b) “R&D Leader” Section
1.1(d) “R&D Period” Section 1.1(c) “R&D Plan” Section 1.1(a) “R&D Plan
Subcontracted Activities” Section 1.1(e) “SEC” Section 9.5 “Second Development
Completion Payment” Section 6.1(d)(i) “Specific Topical” Definition of Selected
Topical “Subject Male Product” Section 5.1(b)(1) “Supplemental R&D Plan” Section
1.7 “Supplemental R&D Payments” Section 1.7 “Terms and Conditions” Section
13.2(b) “The Gillette Company” Preamble “P&G” Section 14.2(f) “Third Party
Claim” Section 11.1

--------------------------------------------------------------------------------

Exhibit A

R&D Plan

** This material was omitted pursuant to a request for confidential treatment
and was separately filed with the SEC on February 18, 2003. An aggregate of 17
pages were omitted. Such request for confidential treatment was granted on May
1, 2003.

--------------------------------------------------------------------------------

Schedule 1.1(d)

Key Personnel


Name and Title
Responsibilities Percent of Time
Committed to Project


** This material was omitted pursuant to a request for confidential treatment
and was separately filed with the SEC on February 18, 2003. An aggregate of 17
pages were omitted. Such request for confidential treatment was granted on May
1, 2003.

--------------------------------------------------------------------------------

Schedule 12.1

Disclosure Schedule

** This material was omitted pursuant to a request for confidential treatment
and was separately filed with the SEC on February 18, 2003. An aggregate of 17
pages were omitted. Such request for confidential treatment was granted on May
1, 2003.

12.3(h) and (l)

    Palomar Medical Technologies, Inc. v. Lumenis, Ltd., Lumenis, Inc. ESC
Medical Systems, Inc., and ESC/Sharplan Laser Industries Ltd., Trial Court,
Superior Court Dept., Commonwealth of Massachusetts, Civ. Act. No. 02-4565,
filed October 29, 2002.

    Lumenis, Inc., v. Palomar Medical Technologies, Inc. and The General
Hospital Corporation, United States District Court, Northern District of
California, Civ. Act. No. 02-5176, filed October 24, 2002.

     Palomar Medical Technologies, Inc. and The General Hospital Corporation v.
Altus Medical, Inc. v. Palomar Medical Technologies, Inc. and The General
Hospital Corporation, United States District Court, District of Massachusetts,
Civ. Act. No. 02-10258-RWZ.

** This material was omitted pursuant to a request for confidential treatment
and was separately filed with the SEC on February 18, 2003. An aggregate of 17
pages were omitted. Such request for confidential treatment was granted on May
1, 2003.

--------------------------------------------------------------------------------

Schedule 12.3(f)

Palomar Patents

12.3(f)(i): Owned Palomar Patents:

** This material was omitted pursuant to a request for confidential treatment
and was separately filed with the SEC on February 18, 2003. An aggregate of 17
pages were omitted. Such request for confidential treatment was granted on May
1, 2003.

12.3(f)(ii): Licensed Palomar Patents:

** This material was omitted pursuant to a request for confidential treatment
and was separately filed with the SEC on February 18, 2003. An aggregate of 17
pages were omitted. Such request for confidential treatment was granted on May
1, 2003.

12.3(f)(iii): In-License Agreements:

** This material was omitted pursuant to a request for confidential treatment
and was separately filed with the SEC on February 18, 2003. An aggregate of 17
pages were omitted. Such request for confidential treatment was granted on May
1, 2003.

--------------------------------------------------------------------------------

Schedule A-1

Core Palomar Patents

** This material was omitted pursuant to a request for confidential treatment
and was separately filed with the SEC on February 18, 2003. An aggregate of 17
pages were omitted. Such request for confidential treatment was granted on May
1, 2003.

--------------------------------------------------------------------------------

Schedule A-2

Costs

** This material was omitted pursuant to a request for confidential treatment
and was separately filed with the SEC on February 18, 2003. An aggregate of 17
pages were omitted. Such request for confidential treatment was granted on May
1, 2003.

--------------------------------------------------------------------------------

Schedule A-3

MGH Patents

** This material was omitted pursuant to a request for confidential treatment
and was separately filed with the SEC on February 18, 2003. An aggregate of 17
pages were omitted. Such request for confidential treatment was granted on May
1, 2003.

--------------------------------------------------------------------------------


AMENDED AND RESTATED


DEVELOPMENT AND LICENSE AGREEMENT


BETWEEN


THE GILLETTE COMPANY


AND


PALOMAR MEDICAL TECHNOLOGIES, INC.


ENTERED INTO AS OF FEBRUARY 14, 2007


EFFECTIVE AS OF FEBRUARY 14, 2003

--------------------------------------------------------------------------------